Exhibit 10.1

CONFIDENTIAL

EXECUTION VERSION

 

 

 

AGREEMENT AND PLAN OF MERGER

among:

MYRIAD GENETICS, INC.

a Delaware corporation;

MYRIAD MERGER SUB, INC.,

a Delaware corporation;

ASSUREX HEALTH, INC.,

a Delaware corporation;

and

FORTIS ADVISORS LLC,

as the Securityholders’ Agent

 

 

Dated as of August 3, 2016

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Description of Transaction

     1     

1.1

 

Merger of Merger Sub into the Company

     1     

1.2

 

Effect of the Merger

     1     

1.3

 

Closing; Effective Time

     1     

1.4

 

Certificate of Incorporation and Bylaws; Directors and Officers

     3     

1.5

 

Conversion of Shares

     3     

1.6

 

Treatment of Company Warrants

     7     

1.7

 

Cancellation of Company Options

     8     

1.8

 

Dissenting Shares

     9     

1.9

 

Exchange of Certificates and Payment

     9     

1.10

 

Post-Closing Adjustment to Purchase Price

     11     

1.11

 

Earnout Payments

     14   

2.

 

Representations and Warranties of the Company

     18     

2.1

 

Organizational Matters

     18     

2.2

 

Charter Documents; Records

     19     

2.3

 

Capital Structure

     19     

2.4

 

Authority; Binding Nature of Agreement; Inapplicability of Anti-takeover
Statutes

     21     

2.5

 

Financial Statements and Related Information

     21     

2.6

 

No Liabilities; Indebtedness

     22     

2.7

 

Absence of Changes

     23     

2.8

 

Title to Assets

     23     

2.9

 

Bank Accounts

     23     

2.10

 

Real Property

     24     

2.11

 

Intellectual Property

     24     

2.12

 

Contracts

     28     

2.13

 

Compliance with Legal Requirements

     29     

2.14

 

Governmental Authorizations

     29     

2.15

 

Regulatory Matters

     29     

2.16

 

Payment Programs

     31     

2.17

 

Privacy and Data Security

     31     

2.18

 

Information Systems

     32     

2.19

 

Disaster Recovery

     33     

2.20

 

Tax Matters

     33     

2.21

 

Employment Matters; Benefit Plans

     34     

2.22

 

Environmental Matters

     38   

 

i

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

2.23

 

Insurance

     39     

2.24

 

Transactions with Related Parties

     39     

2.25

 

Legal Proceedings; Orders

     39     

2.26

 

Non-Contravention; Consents

     40     

2.27

 

Significant Business Relationships

     40     

2.28

 

Accounts Receivable

     40     

2.29

 

Foreign Corrupt Payments; Sanctions

     41     

2.30

 

Vote Required

     42     

2.31

 

Brokers

     42     

2.32

 

No Other Representations or Warranties

     42   

3.

 

Representations and Warranties of Parent and Merger Sub

     43     

3.1

 

Organization and Standing

     43     

3.2

 

Authority; Binding Nature of Agreement

     43     

3.3

 

Non-Contravention; Consents

     43     

3.4

 

Brokers

     43     

3.5

 

Sufficiency of Funds

     44     

3.6

 

No Reliance On Other Representations and Warranties

     44   

4.

 

Certain Covenants of the Company

     44     

4.1

 

Access and Investigation

     44     

4.2

 

Operation of the Business of the Acquired Companies

     44     

4.3

 

Notification

     46     

4.4

 

No Negotiation

     46     

4.5

 

Termination of 401(k) Plan

     47     

4.6

 

Tail Insurance

     47     

4.7

 

Director and Officer Liability

     47   

5.

 

Certain Covenants of the Parties

     48     

5.1

 

Filings and Consents

     48     

5.2

 

Stockholder Consent

     49     

5.3

 

Commercially Reasonable Efforts

     50     

5.4

 

Employee Matters

     50     

5.5

 

Provision Respecting Legal Representation; Attorney-Client Privilege

     51   

6.

 

Tax Matters

     52     

6.1

 

Liability for Taxes

     52     

6.2

 

Tax Returns

     53     

6.3

 

Tax Proceedings

     54     

6.4

 

Assistance and Cooperation

     55   

 

ii

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

6.5

 

Termination of Tax Sharing Arrangements

     55     

6.6

 

Survival, Etc.

     55     

6.7

 

Transfer Taxes

     56     

6.8

 

Tax Refunds

     56     

6.9

 

Certain Actions

     56     

6.10

 

Coordination

     56     

6.11

 

Tax Treatment of Certain Payments

     57   

7.

 

Conditions Precedent to Obligations of Parent and Merger Sub

     57     

7.1

 

Accuracy of Representations

     57     

7.2

 

Performance of Covenants

     57     

7.3

 

Other Deliveries

     57     

7.4

 

Antitrust Clearance

     58     

7.5

 

Stockholder Approval

     58     

7.6

 

Officer’s Certificate

     58     

7.7

 

No Restraints

     58     

7.8

 

No Legal Proceedings

     58   

8.

 

Conditions Precedent to Obligations of the Company

     58     

8.1

 

Accuracy of Representations

     58     

8.2

 

Performance of Covenants

     59     

8.3

 

Other Deliveries

     59     

8.4

 

Antitrust Clearance

     59     

8.5

 

Stockholder Approval

     59     

8.6

 

Officer’s Certificate

     59     

8.7

 

No Restraints

     59   

9.

 

Termination

     59     

9.1

 

Termination Events

     59     

9.2

 

Termination Procedures

     60     

9.3

 

Effect of Termination

     60   

10.

 

Indemnification, Etc.

     61     

10.1

 

Survival of Representations, Covenants, Etc.

     61     

10.2

 

Indemnification

     61     

10.3

 

Limitations

     64     

10.4

 

No Contribution

     67     

10.5

 

Claim Procedures

     67     

10.6

 

Release from Indemnity Escrow and Accelerable Escrow

     67     

10.7

 

Defense of Third Party Claims

     69     

10.8

 

Exclusive Remedy

     70     

10.9

 

Order of Recovery

     70   

 

iii

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.

 

Miscellaneous Provisions

     71     

11.1

 

Securityholders’ Agent

     71     

11.2

 

Further Assurances

     73     

11.3

 

No Waiver Relating to Claims for Fraud

     73     

11.4

 

Fees and Expenses

     74     

11.5

 

Notices

     74     

11.6

 

Headings

     75     

11.7

 

Counterparts and Exchanges by Electronic Transmission or Facsimile

     75     

11.8

 

Governing Law; Dispute Resolution

     75     

11.9

 

Successors and Assigns

     75     

11.10

 

Remedies Cumulative; Specific Performance

     76     

11.11

 

Waiver

     76     

11.12

 

Waiver of Jury Trial

     76     

11.13

 

Amendments

     76     

11.14

 

Severability

     76     

11.15

 

Parties in Interest

     76     

11.16

 

Confidential Nature of Information

     77     

11.17

 

No Public Announcement

     77     

11.18

 

Entire Agreement

     77     

11.19

 

Disclosure Schedules

     78     

11.20

 

Construction

     78     

11.21

 

No Tax Advice

     78     

11.22

 

Time is of the Essence

     78   

 

iv

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS

 

Exhibit A    Certain Definitions Exhibit B    Form of Surviving Corporation
Certificate of Incorporation Exhibit C    Form of Escrow Agreement Exhibit D   
Form of Option Termination Agreement Exhibit E    Form of Letter of Transmittal
Exhibit F    Form of Joinder Agreement Exhibit G    Persons Whose Knowledge Is
Imputed to the Company Exhibit H    Form of Paying Agent Agreement

 

v

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of August 3, 2016, by and among MYRIAD GENETICS, INC., a Delaware corporation
(“Parent”); MYRIAD MERGER SUB, INC., a Delaware corporation and a wholly owned
Subsidiary of Parent (“Merger Sub”); ASSUREX HEALTH, INC., a Delaware
corporation (the “Company”); and FORTIS ADVISORS LLC, a Delaware limited
liability company, as the Securityholders’ Agent (as defined in
Section 11.1(a)). Certain capitalized terms used in this Agreement are defined
in Exhibit A.

RECITALS

A. Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
with and into the Company (the “Merger”) in accordance with this Agreement and
the Delaware General Corporation Law (the “DGCL”). Upon the consummation of the
Merger, Merger Sub will cease to exist, and the Company will become a wholly
owned Subsidiary of Parent.

B. The respective boards of directors of Merger Sub and the Company have
approved this Agreement and the Merger.

AGREEMENT

In consideration of the mutual covenants, representations and warranties
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties to this
Agreement agree as follows:

1. Description of Transaction.

1.1 Merger of Merger Sub into the Company. Upon the terms and subject to the
conditions set forth in this Agreement and in accordance with the relevant
provisions of the DGCL, at the Effective Time (as defined in Section 1.3(a)),
Merger Sub shall be merged with and into the Company, and the separate existence
of Merger Sub shall cease. The Company will continue as the surviving
corporation in the Merger (the “Surviving Corporation”) and a wholly owned
Subsidiary of Parent.

1.2 Effect of the Merger. The Merger shall have the effects set forth in this
Agreement and in the applicable provisions of the DGCL.

1.3 Closing; Effective Time.

(a) The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., One Financial Center, Boston, MA at 10:00 a.m. (Eastern
time) on a date to be mutually agreed to by Parent and the Company, which date
shall be no later than the third (3rd) Business Day after the satisfaction or
waiver of the last to be satisfied or waived of the conditions set forth in
Sections 7 and 8 (other than those conditions which are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions) or at
such other time and/or date as Parent and the Company may jointly designate in
writing. The date on which the Closing actually takes place is referred to in
this Agreement as the “Closing Date.” Contemporaneously with or as promptly as
practicable after the Closing, the parties hereto shall cause a certificate of
merger (the “Certificate of Merger”) conforming to the requirements of the DGCL
to be executed and filed with the Secretary of State of the State of Delaware
and shall make all other filings or recordings required under the DGCL in
connection with the consummation of the Merger. The Merger shall become
effective as of the time that the Certificate of

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Merger is filed with and accepted by the Secretary of State of the State of
Delaware or at such later date or time as may be agreed by the Company and
Parent in writing and specified in the Certificate of Merger in accordance with
the DGCL (the effective time of the Merger being hereinafter referred to as the
“Effective Time”).

(b) At or prior to the Closing, the Company shall deliver the following
agreements and documents to Parent:

(i) evidence in form and substance reasonably satisfactory to Parent that
(A) this Agreement has been duly adopted and approved by the Required Merger
Stockholder Vote, and such adoption and approval has not been withdrawn,
rescinded or otherwise revoked; and (B) the number of shares of Company Capital
Stock that constitute (or that are eligible to become as a result of such
holder’s delivery of a written demand for appraisal in accordance with
Section 262 of the DGCL) Dissenting Shares shall be less than five percent
(5%) of the Company Capital Stock outstanding immediately prior to the Closing;

(ii) Joinder Agreements duly executed by Effective Time Holders holding together
at least 73% of the outstanding Company Capital Stock;

(iii) the Company Closing Certificate;

(iv) a certificate, in form and substance reasonably satisfactory to Parent,
duly executed on behalf of the Company by the chief executive officer of the
Company, containing the following information as of the Closing (such
spreadsheet and accompanying certificate being referred to hereafter
collectively as the “Merger Consideration Certificate”): (1) the Company’s good
faith estimates of the Closing Net Indebtedness Amount (the “Estimated Closing
Net Indebtedness Amount”), the aggregate amount of all Company Transaction
Expenses and the Net Working Capital Amount (the “Estimated Net Working Capital
Amount”) (including a reasonably detailed description of each component thereof)
and, based upon such estimates, the Company’s calculation of the Purchase Price,
which calculation will, if applicable, reflect the difference between the
Estimated Net Working Capital Amount and the Targeted Net Working Capital
Amount; (2) the Merger Consideration payable to each Effective Time Holder;
(3) the Pro Rata Share of each Effective Time Holder; (4) the Per Share Amount;
and (5) the Effective Time Holder Information, along with documentation,
reasonably satisfactory to Parent, in support of the calculation of the amounts
set forth in the Merger Consideration Certificate;

(v) the Certificate of Merger, duly executed by the Company;

(vi) a certificate of the Secretary of the Company, dated as of the Closing
Date, in form and substance reasonably satisfactory to Parent, certifying and
attaching: (A) the Charter Documents of the Company, (B) the resolutions adopted
by the board of directors of the Company and the stockholders of the Company to
authorize and adopt this Agreement, the Merger and the other transactions
contemplated hereby, and (C) the incumbency and signatures of the officers of
the Company executing this Agreement and the other agreements, instruments and
other documents executed by or on behalf of the Company pursuant to this
Agreement or otherwise in connection with the transactions contemplated hereby;

(vii) written resignations of each officer and director of each Acquired Company
(other than directors of Assurex Health, Ltd. appointed by Centre for Addiction
and Mental Health), effective as of the Effective Time, in form and substance
reasonably satisfactory to Parent;

 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(viii) the Payoff Letters, in form and substance reasonably satisfactory to
Parent;

(ix) a FIRPTA Certificate, in form and substance reasonably satisfactory to
Parent;

(x) evidence reasonably satisfactory to Parent that all security interests and
other Encumbrances (other than Permitted Encumbrances) in any assets of any
Acquired Company have been released prior to, or shall be released
simultaneously with, the Closing;

(xi) the Escrow Agreement, duly executed by the Securityholders’ Agent; and

(xii) the Paying Agent Agreement, duly executed by the Company and the
Securityholders’ Agent.

(c) At least three (3) Business Days prior to the Closing Date, the Company
shall deliver to Parent a draft Merger Consideration Certificate, prepared based
upon the information available to the Company as of such date, and shall
consider in good faith any comments by Parent thereto.

(d) At or prior to the Closing, Parent shall deliver to the Company and the
Securityholders’ Agent the Escrow Agreement, duly executed by Parent, and the
Paying Agent Agreement, duly executed by Parent, Merger Sub and the Paying
Agent.

1.4 Certificate of Incorporation and Bylaws; Directors and Officers. Unless
otherwise determined by Parent prior to the Effective Time:

(a) the Certificate of Incorporation of the Surviving Corporation shall be
amended in its entirety as of the Effective Time as set forth in the form
attached hereto as Exhibit B;

(b) the bylaws of the Surviving Corporation shall be amended and restated as of
the Effective Time in a form acceptable to Parent; and

(c) the directors and officers of the Surviving Corporation immediately after
the Effective Time shall be those individuals designated by Parent.

1.5 Conversion of Shares.

(a) Conversion. Subject to Sections 1.5(c), 1.5(d), 1.5(e), 1.8, 1.9 and 1.10,
at the Effective Time, by virtue of the Merger and without any further action on
the part of Parent, Merger Sub, the Company, any stockholder of the Company or
any other Person:

(i) each share of Company Capital Stock owned by Parent, Merger Sub, the Company
or any direct or indirect wholly owned Subsidiary of Parent, Merger Sub or the
Company immediately prior to the Effective Time, if any, shall be extinguished
and cancelled without payment of any consideration in respect thereof;

 

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) each share of the common stock of Merger Sub issued and outstanding
immediately prior to the Effective Time shall be converted automatically into
one share of common stock of the Surviving Corporation. From and after the
Effective Time, all certificates representing the common stock of Merger Sub
shall be deemed for all purposes to represent the number of shares of common
stock of the Surviving Corporation into which they were converted in accordance
with the immediately preceding sentence;

(iii) all of the shares of Company Preferred Stock that are designated as
“Series A Preferred Stock” held by each Non-Dissenting Stockholder shall be
converted automatically into the right to receive (following the surrender of
the certificates representing such shares of Company Preferred Stock in
accordance with Section 1.9): (A) an amount in cash equal to the product of
(1) $1.00 plus the Per Share Amount multiplied by (2) the total number of shares
of Company Preferred Stock that are designated as “Series A Preferred Stock”
held by such Non-Dissenting Stockholder; and (B) the contingent right to receive
each Further Distributions Per Share Amount, if any;

(iv) all of the shares of Company Preferred Stock that are designated as “Series
B Preferred Stock” held by each Non-Dissenting Stockholder shall be converted
automatically into the right to receive (following the surrender of the
certificates representing such shares of Company Preferred Stock in accordance
with Section 1.9): (A) an amount in cash equal to the product of (1) $1.04 plus
the Per Share Amount multiplied by (2) the total number of shares of Company
Preferred Stock that are designated as “Series B Preferred Stock” held by such
Non-Dissenting Stockholder; and (B) the contingent right to receive each Further
Distributions Per Share Amount, if any;

(v) all of the shares of Company Preferred Stock that are designated as “Series
C Preferred Stock” held by each Non-Dissenting Stockholder shall be converted
automatically into the right to receive (following the surrender of the
certificates representing such shares of Company Preferred Stock in accordance
with Section 1.9): (A) an amount in cash equal to the product of (1) $2.74 plus
the Per Share Amount multiplied by (2) the total number of shares of Company
Preferred Stock that are designated as “Series C Preferred Stock” held by such
Non-Dissenting Stockholder; and (B) the contingent right to receive each Further
Distributions Per Share Amount, if any;

(vi) all of the shares of Company Preferred Stock that are designated as “Series
D Preferred Stock” and referred to herein as Series D-1 Shares held by each
Non-Dissenting Stockholder shall be converted automatically into the right to
receive (following the surrender of the certificates representing such shares of
Company Preferred Stock in accordance with Section 1.9): (A) an amount in cash
equal to the product of (1) a price per share which results in a compound annual
growth rate (measured from the date of issuance of such share) of twenty-five
percent (25.0%) on $7.09 (not to exceed, in any event, a price per share equal
to 3.00 times $7.09) (such amount, the “Series D-1 Hurdle Return”) multiplied by
(2) the total number of shares of Company Preferred Stock that are designated as
“Series D Preferred Stock” and referred to herein as Series D-1 Shares held by
such Non-Dissenting Stockholder; and (B) the contingent right to receive, after
the time that the Effective Time Holder of each share of Company Common Stock,
Series A Preferred Stock, Series B Preferred Stock and Series C Preferred Stock
has received distributions with respect to the Per Share Amount and Further
Distributions Per Share Amount payable with respect to such share equal to the
difference between (y) the Series D-1 Hurdle Return and (z) $7.09 (such
difference, the “Series D-1 Hurdle Delta”), each Further Distributions Per Share
Amount, if any;

 

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(vii) all of the shares of Company Preferred Stock that are designated as
“Series D Preferred Stock” and referred to herein as Series D-2 Shares held by
each Non-Dissenting Stockholder shall be converted automatically into the right
to receive (following the surrender of the certificates representing such shares
of Company Preferred Stock in accordance with Section 1.9): (A) an amount in
cash equal to the product of (1) $9.43 (such amount, the “Series D-2 Hurdle
Return”) multiplied by (2) the total number of shares of Company Preferred Stock
that are designated as “Series D Preferred Stock” and referred to herein as
Series D-2 Shares held by such Non-Dissenting Stockholder; and (B) the
contingent right to receive, after the time that the Effective Time Holder of
each share of Company Common Stock, Series A Preferred Stock, Series B Preferred
Stock and Series C Preferred Stock has received distributions with respect to
the Per Share Amount and Further Distributions Per Share Amount payable with
respect to such share equal to the difference between (y) the Series D-2 Hurdle
Return and (z) $7.09 (such difference, the “Series D-2 Hurdle Delta”), each
Further Distributions Per Share Amount, if any; and

(viii) all of the shares of Company Common Stock held by each Non-Dissenting
Stockholder shall be converted automatically into the right to receive
(following the surrender of the certificates representing such shares of Company
Common Stock in accordance with Section 1.9): (A) an amount in cash equal to the
product of (1) the Per Share Amount multiplied by (2) the total number of shares
of Company Common Stock held by such Non-Dissenting Stockholder; and (B) the
contingent right to receive each Further Distributions Per Share Amount, if any.

(b) Rounding. The amount of cash, if any, that each holder is entitled to
receive at any particular time for the shares of Outstanding Capital Stock held
by such holder or the shares of Company Capital Stock subject to Outstanding
Warrants held by such holder (as the case may be) shall be rounded to the
nearest cent (with $0.005 being rounded upward) and computed after aggregating
the cash amounts payable at such time for all shares of Outstanding Capital
Stock and all Outstanding Warrants held by such holder.

(c) Escrow. At the Closing, Parent shall pay to the Escrow Agent: (i) an amount
in cash equal to the Initial Indemnity Escrow Deposit to secure the
indemnification obligations of the Effective Time Holders under Sections 6 and
10 of this Agreement (the “Indemnity Escrow”); (ii) an amount in cash equal to
the Accelerable Escrow Deposit to secure the indemnification obligations of the
Effective Time Holders under Sections 6 and 10 of this Agreement (other than
Section 10.2(a)(i)) (the “Accelerable Escrow”); and (iii) an amount in cash
equal to the Adjustment Escrow Amount to secure any adjustments required
pursuant to Section 1.10 (the “Adjustment Escrow” and, together with the
Indemnity Escrow and the Accelerable Escrow, the “Escrow”). The Escrow Amounts
shall be held by the Escrow Agent and disbursed by it solely for the purposes
and in accordance with the terms of this Agreement and the terms of an Escrow
Agreement in the form attached hereto as Exhibit C to be entered into by Parent,
Securityholders’ Agent and the Escrow Agent (the “Escrow Agreement”). The
approval and adoption of this Agreement and approval of the Merger by the
Effective Time Holders pursuant to written consents evidencing the Required
Merger Stockholder Vote, the Joinder Agreements, the Warrant Surrender
Agreements, the Option Termination Agreements and the Letters of Transmittal
shall constitute approval by such Effective Time Holders, as specific terms of
the Merger, and the irrevocable agreement of such Effective Time Holders to be
bound by and comply with, all of the arrangements and provisions of this
Agreement, including the withholding of the Escrow Amounts and Expense Fund and
the indemnification obligations set forth in Sections 6 and 10 hereof.

 

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Expense Fund. At the Closing, Parent shall pay the Expense Fund to the
Securityholders’ Agent to be held by the Securityholders’ Agent in accordance
with Section 11.1.

(e) Adjustments. In calculating the consideration payable under this
Section 1.5, Parent shall be entitled to rely on the representations and
warranties contained in Section 2.3, the Company Closing Certificate and the
Merger Consideration Certificate. Notwithstanding anything else to the contrary
contained in this Agreement, in no event shall the aggregate merger
consideration payable by Parent, Merger Sub or the Surviving Corporation to the
holders of equity interests in the Company (including the holders of Company
Warrants and Company Options) in connection with the Merger or the other
transactions contemplated hereby (including with respect to amounts in the
Escrow Amount) exceed $410,000,000, subject to any adjustments thereto with
respect to the Net Working Capital Amount. In the event that the Company, at any
time or from time to time between the date of this Agreement and the Effective
Time, declares or pays any dividend on Company Capital Stock payable in Company
Capital Stock or in any right to acquire Company Capital Stock, or effects a
subdivision of the outstanding shares of Company Capital Stock into a greater
number of shares of Company Capital Stock, or in the event the outstanding
shares of Company Capital Stock shall be combined or consolidated, by
reclassification or otherwise, into a lesser number of shares of Company Capital
Stock, or a record date with respect to any of the foregoing shall occur during
such period, then the amounts payable in respect of shares of Outstanding
Capital Stock pursuant to Section 1.5, the amounts payable in respect of the
Outstanding Warrants pursuant to Section 1.6 and the amounts payable in respect
of In-the-Money Options pursuant to Section 1.7 shall be appropriately adjusted;
provided, however, that nothing in this Section 1.5(d) shall permit the Company
to take any action with respect to its securities that is expressly prohibited
by the terms of this Agreement.

(f) Early Releases of Accelerable Escrow. For each Effective Time Holder of
Company Capital Stock who has delivered a Joinder Agreement to Parent at least
three (3) Business Days prior to the Closing Date, such Effective Time Holder
shall be entitled to receive a payment equal to his, her or its portion of the
Accelerable Escrow Deposit from the Paying Agent at the same time as payment for
his, her or its shares of Company Capital Stock pursuant to Section 1.9. For
each Effective Time Holder of Company Capital Stock who delivers a Joinder
Agreement to Parent later than the third (3rd) Business Day prior to the Closing
Date, such Effective Time Holder shall be entitled to receive, upon the later of
the date on which such Effective Time Holder delivers a Joinder Agreement to
Parent and the date on which such Effective Time Holder is entitled to receive
payment for his, her or its shares of Company Capital Stock pursuant to
Section 1.9, payment of an amount equal to the difference of (i) his, her or its
portion of the Accelerable Escrow Deposit minus (ii) such Effective Time
Holder’s share of (x) any amounts previously released to the Parent Indemnitees
from the Accelerable Escrow and (y) any Accelerable Escrow Continuing Claims.

(g) Accelerable Escrow Treatment. For purposes of Section 1.5(a), any amounts
deposited by Parent into the Accelerable Escrow shall be deemed to be received
by each Effective Time Holder that has not yet executed and delivered to Parent
a Joinder Agreement.

 

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.6 Treatment of Company Warrants.

(a) Warrants. Prior to the Closing, the Company shall cause each agreement
evidencing Company Warrants to purchase shares of Company Preferred Stock (a
“Company Warrant”) that is outstanding as of the date of this Agreement (each
such Company Warrant being referred to herein as an “Outstanding Warrant”; and
each such cancellation to be evidenced pursuant to a “Warrant Surrender
Agreement”) to be cancelled, terminated and extinguished as of the Effective
Time, and upon the cancellation thereof be converted into the right to receive:

(i) in respect of each share of Series B Preferred Stock subject to such Company
Warrant immediately prior to such cancellation, termination and extinguishment,
(A) an amount in cash equal to: (1) $1.04; plus (2) the Per Share Amount; minus
(3) the exercise price per share of such Company Warrant; plus (B) the
contingent right to receive each Further Distributions Per Share Amount, if any;

(ii) in respect of each share of Series C Preferred Stock subject to such
Company Warrant immediately prior to such cancellation, termination and
extinguishment, (A) an amount in cash equal to: (1) $2.74; plus (2) the Per
Share Amount; minus (3) the exercise price per share of such Company Warrant;
plus (B) the contingent right to receive each Further Distributions Per Share
Amount, if any; and

(iii) in respect of each share of Series D Preferred Stock subject to such
Company Warrant immediately prior to such cancellation, termination and
extinguishment, (A) an amount in cash equal to: (1) the Series D-1 Hurdle
Return; minus (2) the exercise price per share of such Company Warrant; plus
(B) the contingent right to receive, after the time that the Effective Time
Holder of each share of Company Common Stock Series A Preferred Stock, Series B
Preferred Stock and Series C Preferred Stock has received distributions with
respect to the Per Share Amount and Further Distributions Per Share Amount
payable with respect to such share equal to the Series D-1 Hurdle Delta, each
Further Distributions Per Share Amount, if any.

(b) Warrant Surrender Agreement. Each Warrant Surrender Agreement shall be in
form and substance reasonably satisfactory to Parent. The Company shall take all
actions that may be necessary to ensure each holder of an Outstanding Warrant
cancelled as provided in Section 1.6(a) shall cease to have any rights with
respect thereto, except the right to receive the consideration specified in
Section 1.6(a), without interest.

(c) Payment. (i) On the Closing Date for each holder of an Outstanding Warrant
that delivers a duly executed Warrant Surrender Agreement to Parent prior to the
Closing Date and (ii) within three (3) Business Days following the delivery of a
duly executed Warrant Surrender Agreement to Parent for each holder of an
outstanding Warrant that delivers a duly executed Warrant Surrender Agreement to
Parent after to the Closing Date, Parent shall cause to be paid by the Paying
Agent (as defined in Section 1.9(a)) to each such holder of an Outstanding
Warrant the consideration specified in Section 1.6(a), without interest. For
each Effective Time Holder of an Outstanding Warrant who has delivered a Warrant
Surrender Agreement to Parent at least three (3) Business Days prior to the
Closing Date, such Effective Time Holder shall be entitled to receive a payment
equal to his, her or its Pro Rata Share of the Accelerable Escrow Deposit from
the Paying Agent at the same time as payment in respect of the shares of Company
Capital Stock subject to his, her or its Company Warrant pursuant to this
Section 1.6 and Section 1.9. For each Effective Time Holder of an Outstanding
Warrant who delivers a Warrant Surrender Agreement to Parent later than the
third (3rd) Business Day prior to the Closing Date, such Effective Time Holder
shall be entitled to receive, upon the later of the date on which such Effective
Time Holder delivers a Warrant Surrender Agreement to Parent and the date on
which such Effective Time Holder is entitled to receive payment for the shares
of Company Capital Stock subject to his, her or its Company Warrant pursuant to
Section 1.9, payment of an amount equal to the difference of (i) his, her or its
Pro Rata Share of the Accelerable Escrow Deposit minus (ii) such Effective Time
Holder’s Pro Rata Share of (x) any amounts previously released to the Parent
Indemnitees from the Accelerable Escrow and (y) any Accelerable Escrow
Continuing Claims.

 

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Accelerable Escrow Treatment. For purposes of Section 1.6(a), any amounts
deposited by Parent into the Accelerable Escrow shall be deemed to be received
by each Effective Time Holder that has not yet executed and delivered to Parent
a Warrant Surrender Agreement.

1.7 Cancellation of Company Options.

(a) At the Effective Time, each Company Option shall have all rights thereunder
cancelled and each former holder of any cancelled In-the-Money Option, in
exchange therefor, but only upon delivery to the Company of an Option
Termination Agreement in the form attached hereto as Exhibit D (each, an “Option
Termination Agreement”), effective upon the Closing, shall be entitled to (i) an
amount in cash, without interest, equal to the product of (A) the Option Per
Share Consideration multiplied by (B) the number of shares of Company Common
Stock subject to such In-the-Money Option and (ii) the contingent right to
receive each Further Distributions Per Share Amount, if any, less any applicable
withholding Taxes. Each Company Option that is not an In-the-Money Option shall
be automatically cancelled for no consideration.

(b) Prior to the Closing, the Company and its board of directors shall, subject
to applicable Law, take all actions (including, if appropriate, amending any
Company Option Plan and individual option agreements and obtaining consents from
the holders of the Company Options and/or delivering optionee notices thereto)
necessary to give effect to the transactions provided for in this Section 1.7
and to ensure that from and after the Effective Time, each holder of an
outstanding Company Option shall cease to have any rights with respect thereto,
except the right to receive the consideration specified in Section 1.7(a),
without interest.

(c) Within ten (10) Business Days following the date hereof, the Company shall
deliver to each holder of an In-the-Money Option an Option Termination
Agreement. Parent shall within three (3) Business Days following the Closing
Date, and subject to Parent’s receipt of an Option Termination Agreement duly
completed and validly executed in accordance with the instructions provided
therein from each holder of an In-the-Money Option, cause the Surviving
Corporation to deliver through its payroll system the consideration provided for
herein to such holder. No interest shall be paid on any amounts payable upon
delivery of any Option Termination Agreement. For each Effective Time Holder of
an In-the-Money Option who has delivered an Option Termination Agreement to
Parent at least three (3) Business Days prior to the Closing Date, such
Effective Time Holder shall be entitled to receive a payment equal to his, her
or its Pro Rata Share of the Accelerable Escrow Deposit from the Surviving
Corporation at the same time as payment for his, her or its In-the-Money Option.
For each Effective Time Holder of an In-the-Money Option who delivers an Option
Termination Agreement to Parent later than the third (3rd) Business Day prior to
the Closing Date, such Effective Time Holder shall be entitled to receive, upon
the later of the date on which such Effective Time Holder delivers an Option
Termination Agreement to Parent and the date on which such Effective Time Holder
is entitled to receive payment for his, her or its In-the-Money Option, payment
of an amount equal to the difference of (i) his, her or its Pro Rata Share of
the Accelerable Escrow Deposit minus (ii) such Effective Time Holder’s Pro Rata
Share of (x) any amounts previously released to the Parent Indemnitees from the
Accelerable Escrow and (y) any Accelerable Escrow Continuing Claims.

(d) Accelerable Escrow Treatment. For purposes of Section 1.7(a), any amounts
deposited by Parent into the Accelerable Escrow shall be deemed to be received
by each Effective Time Holder that has not yet executed and delivered to Parent
an Option Termination Agreement.

 

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.8 Dissenting Shares.

(a) Effect on Dissenting Shares. Notwithstanding any provisions of this
Agreement to the contrary, shares of Company Capital Stock held by a holder who
has made and perfected a demand for appraisal of such holder’s shares of Company
Capital Stock in accordance with Section 262 of the DGCL and as of the Closing
has neither effectively withdrawn nor lost such holder’s right to such appraisal
(the “Dissenting Shares”) shall not be converted into the applicable Merger
Consideration, but shall be entitled to only such rights as are granted by the
DGCL. Parent shall be entitled to retain any Merger Consideration not paid on
account of such Dissenting Shares pending resolution of the claims of such
holders, and the Effective Time Holders shall not be entitled to any portion of
such retained Merger Consideration.

(b) Loss of Dissenting Share Status. Notwithstanding the provisions of
Section 1.8(a), if any holder of shares of Company Capital Stock who demands
appraisal of such holder’s shares under the DGCL shall effectively withdraw or
lose (through the failure to perfect or otherwise) such holder’s right to
appraisal, then as of the Closing or the occurrence of such event, whichever
occurs later, such holder’s shares of Company Capital Stock shall automatically
be converted into the right to receive the applicable Merger Consideration,
without interest thereon, promptly following the surrender of the certificate or
certificates representing such shares of Company Capital Stock.

(c) Notice of Dissenting Shares. The Company shall give Parent: (i) prompt
notice of any demands for appraisal of shares of Company Capital Stock received
by the Company, withdrawals of any demands, and any other instruments or notices
served or otherwise delivered pursuant to the DGCL and received by the Company;
and (ii) the opportunity to participate in all negotiations and proceedings with
respect to any such demands for appraisal or other instruments or notices. The
Company shall not, except with the prior written consent of Parent, make any
payment with respect to any demands for appraisal of shares of Company Capital
Stock or offer to settle any such demands.

1.9 Exchange of Certificates and Payment.

(a) Paying Agent. On or prior to the Closing Date, Parent shall deposit with the
Paying Agent cash sufficient to pay the cash consideration payable to Effective
Time Holders pursuant to Sections 1.5(a) and 1.6 (excluding, for the avoidance
of doubt, the Indemnity Escrow Amount, the Adjustment Escrow Amount and the
portion of the Accelerable Escrow Deposit associated with Effective Time Holders
who have not delivered Joinder Agreements, Warrant Surrender Agreements and/or
Option Termination Agreements to the Parent at least three (3) Business Days
prior to the Closing Date, as the case may be, all of which Escrow Amounts shall
be deposited with the Escrow Agent, and the Expense Fund, which shall be
deposited with the Securityholders’ Agent). The cash amount so deposited with
the Paying Agent is referred to as the “Payment Fund.” The Paying Agent will be
instructed to invest the funds included in the Payment Fund in the manner
directed by Parent and shall be held in accordance with the terms of this
Agreement and the terms of the Paying Agent Agreement. Any interest or other
income resulting from the investment of such funds shall be the property of, and
will be paid to, Parent.

(b) Letter of Transmittal; Warrant Surrender Agreements. Promptly, but in any
event within three (3) Business Days following the Effective Time, the Paying
Agent shall mail (with a copy sent by email, if available) to each Person who is
a record holder of Outstanding Capital Stock immediately prior to the Effective
Time and who has not previously delivered a Letter of Transmittal to the Paying
Agent: (i) a letter of transmittal in substantially the form attached hereto as
Exhibit E (a “Letter of Transmittal”); and (ii) instructions for use in
effecting the exchange of Company Stock Certificates for the Merger
Consideration, if any, payable with respect to such shares of Company Capital
Stock. Upon the surrender to the Paying Agent of a Company Stock Certificate (or
an affidavit of lost

 

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

stock certificate as described in Section 1.9(e)), together with a duly executed
Letter of Transmittal and such other documents as Parent or the Paying Agent may
reasonably request, the holder of such Company Stock Certificate shall, subject
to Section 1.9(h), if applicable, be entitled to receive in exchange therefor
cash in an amount equal to the Merger Consideration, if any, that such holder
has the right to receive pursuant to Section 1.5(a) at the time of such
surrender, and the Company Stock Certificate so surrendered shall forthwith be
cancelled. From and after the Effective Time, each Company Stock Certificate
which prior to the Effective Time represented shares of Company Capital Stock
shall be deemed to represent only the right to receive the Merger Consideration,
if any, payable with respect to such shares, and the holder of each such Company
Stock Certificate shall cease to have any rights with respect to the shares of
Company Capital Stock formerly represented thereby. Promptly following the
Effective Time, each holder of a Company Warrant who has executed and delivered
the applicable Warrant Surrender Agreement shall be entitled to receive in
exchange therefor cash in an amount equal to the Merger Consideration, if any,
that such holder has the right to receive pursuant to Section 1.6.

(c) Payments. (i) On the Closing Date for each holder of Company Capital Stock
who has delivered a duly executed Letter of Transmittal to the Paying Agent
prior to the Closing Date and (ii) within three (3) Business Days following the
delivery of the Letter of Transmittal for each holder of Company Capital Stock
that delivers a duly executed Letter of Transmittal to the Paying Agent after to
the Closing Date, Parent shall cause to be paid by the Paying Agent to each such
holder of Company Capital Stock the consideration specified in Section 1.5,
without interest. If payment of Merger Consideration in respect of shares of
Company Capital Stock converted pursuant to Section 1.5 is to be made to a
Person other than the Person in whose name a surrendered Company Stock
Certificate is registered, it shall be a condition to such payment that the
Company Stock Certificate so surrendered shall be properly endorsed or shall be
otherwise in proper form for transfer and that the Person requesting such
payment shall have paid any transfer and other Taxes required by reason of such
payment in a name other than that of the registered holder of the Company Stock
Certificate surrendered or shall have established to the satisfaction of Parent
that such Tax either has been paid or is not payable.

(d) Stock Transfer Books. As of the Effective Time, the stock transfer books of
the Company shall be closed and there shall not be any further registration of
transfers of shares of Company Capital Stock thereafter on the records of the
Company. If, after the Effective Time, certificates for shares of Outstanding
Capital Stock (“Company Stock Certificates”) are presented to the Surviving
Corporation, they shall be canceled and exchanged for the Merger Consideration,
if any, payable with respect to such shares as provided for in Section 1.5. No
interest shall accrue or be paid on any Merger Consideration payable upon the
surrender of a Company Stock Certificate.

(e) Lost Certificates. In the event any Company Stock Certificate representing
shares of Outstanding Capital Stock shall have been lost, stolen or destroyed,
Parent may, in its discretion and as a condition precedent to the payment of any
Merger Consideration with respect to the shares of Company Capital Stock
previously represented by such Company Stock Certificate, require the owner of
such lost, stolen or destroyed Company Stock Certificate to provide an
appropriate affidavit as indemnity against any claim that may be made against
the Paying Agent, Parent, the Surviving Corporation or any affiliated party with
respect to such Company Stock Certificate, provided that no Stockholder shall be
required to deliver a bond in respect of such Company Stock Certificates.

(f) Undistributed Payment Funds. Any portion of the Payment Fund that remains
undistributed to Effective Time Holders as of the date that is one hundred
eighty (180) days after the date of this Agreement shall be delivered to Parent
upon demand, and Effective Time Holders who have not theretofore received their
Merger Consideration in accordance with Section 1.5 and 1.6 shall thereafter
look only to Parent for satisfaction of their claims for the Merger
Consideration.

 

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(g) Escheat. Notwithstanding anything in this Agreement to the contrary, neither
Parent nor any other Person shall be liable to any Effective Time Holder or to
any other Person for any amount paid to a public official pursuant to applicable
abandoned property law, escheat law or similar applicable Legal Requirement. Any
Merger Consideration or other amounts remaining unclaimed by Effective Time
Holders five (5) years after the Effective Time for payments to be made in
connection with the Closing or such other relevant payment date for Further
Distributions (or such earlier date immediately prior to such time as such
amounts would otherwise escheat to or become property of any Governmental
Authority) shall, to the extent permitted by applicable Legal Requirements,
become the property of Parent free and clear of any Encumbrance.

(h) Withholding. Each of the Paying Agent, Parent, the Company and the Surviving
Corporation shall be entitled to (1) deduct and withhold from any consideration
payable pursuant to this Agreement (including all amounts to be deposited into
the Escrow Account in accordance with Section 1.5(c)) such amounts as Parent is
required to deduct or withhold under the Code or any provision of state, local
or foreign Tax law and (2) be provided any reasonably requested Tax forms,
including IRS Form W-9 (or any successor form) or the appropriate IRS Form W-8
(or successor form), as applicable, or any similar information from the
Effective Time Holder and, to the extent required by applicable Tax Legal
Requirements, any beneficial owner of any interest in any of the Effective Time
Holder. To the extent such amounts are so deducted or withheld and timely paid
over to the appropriate Governmental Authority, such amounts shall be treated
for all purposes under this Agreement as having been paid to the Person on
behalf of which such deduction or withholding was made. Parent, the Company and
the Surviving Corporation will cooperate in good faith, and will use
commercially reasonable efforts to cause the Paying Agent to agree in the Paying
Agent Agreement that it will cooperate in good faith, with reasonable written
requests from any Effective Time Holder concerning reduction of or relief from
potential deduction or withholding of Tax; provided that such Effective Time
Holder shall be responsible for any and all costs and expenses that may be
incurred by the Paying Agent, Parent, the Company and the Surviving Corporation;
and provided further for the avoidance of doubt, that nothing in this
Section 1.9(h) shall be construed in any way as undermining the ability of the
Paying Agent, Parent, the Company and the Surviving Corporation to make such
deduction or withholding, have such amount be treated as paid to the Person on
behalf of which such deduction or withholding was made or otherwise limit any
rights of any Indemnitee as set forth in Sections 6 and 10.

1.10 Post-Closing Adjustment to Purchase Price.

(a) Calculation. As promptly as practicable, but in no event later than sixty
(60) days following the Closing Date, Parent shall (i) prepare or cause to be
prepared in accordance with GAAP, using the policies, conventions, methodologies
and procedures used by the Company in preparing the Company Financial
Statements, an unaudited consolidated balance sheet of the Company as of the
close of business on the day immediately preceding the Closing Date (the “Parent
Closing Balance Sheet”), together with a statement (the “Parent Closing Date
Schedule”) setting forth in reasonable detail Parent’s calculation of the Net
Working Capital Amount and the Closing Net Indebtedness Amount, and (ii) deliver
to the Securityholders’ Agent the Parent Closing Balance Sheet and the Parent
Closing Date Schedule.

(b) Review/Disputes.

(i) From and after the Effective Time, Parent and the Surviving Corporation
shall provide the Securityholders’ Agent and any accountants, attorneys or
advisors retained by the Securityholders’ Agent with reasonable access, during
normal business hours, to the relevant books and records of the Surviving
Corporation used by Parent in the preparation of,

 

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or otherwise reasonably relevant to, the Parent Closing Balance Sheet and the
Parent Closing Date Schedule. If the Securityholders’ Agent disputes the
calculation of the Net Working Capital Amount or the Closing Net Indebtedness
Amount set forth in the Parent Closing Balance Sheet or the Parent Closing Date
Schedule, then the Securityholders’ Agent shall deliver a written notice (a
“Dispute Notice”) to Parent at any time during the thirty (30) day period
commencing upon receipt by the Securityholders’ Agent of the Parent Closing
Balance Sheet and the Parent Closing Date Schedule (the “Review Period”). The
Dispute Notice shall set forth the basis for the dispute of any such calculation
in reasonable detail.

(ii) If the Securityholders’ Agent does not deliver a Dispute Notice to Parent
prior to the expiration of the Review Period, the Surviving Corporation’s
calculation of the Net Working Capital Amount and the Closing Net Indebtedness
Amount set forth in the Parent Closing Balance Sheet and the Parent Closing Date
Schedule shall be deemed final and binding on Parent, the Surviving Corporation,
the Securityholders’ Agent and the Effective Time Holders for purposes of this
Section 1.10.

(iii) If the Securityholders’ Agent delivers a Dispute Notice to Parent prior to
the expiration of the Review Period, then the Securityholders’ Agent and Parent
shall negotiate in good faith to reach agreement on the Net Working Capital
Amount and/or the Closing Net Indebtedness Amount, as applicable, within the
thirty (30) day period commencing upon receipt by Parent of the Dispute Notice.
If the Securityholders’ Agent and Parent are unable to reach agreement on the
Net Working Capital Amount and the Closing Net Indebtedness Amount within such
thirty (30) day period, then either Parent or the Securityholders’ Agent may
submit the unresolved objections to KPMG LLP, or if such accounting firm is
unable or unwilling to serve in such capacity, an independent, national
accounting firm reasonably acceptable to both Parent and the Securityholders’
Agent (such firm, and any successor thereto, being referred to herein as the
“Accounting Firm”), and such Accounting Firm shall be directed by Parent and the
Securityholders’ Agent to resolve the unresolved objections in accordance with
the immediately following sentence. In connection with the resolution of any
such dispute by the Accounting Firm: (A) each of Parent and the Securityholders’
Agent shall have a reasonable opportunity to meet with the Accounting Firm to
provide their views as to any disputed issues with respect to the calculation of
the Net Working Capital Amount and the Closing Net Indebtedness Amount, as
applicable, (B) the Accounting Firm shall determine the Net Working Capital
Amount and the Closing Net Indebtedness Amount, as applicable, in accordance
with the terms of this Agreement as promptly as reasonably practicable (and in
any event, within thirty (30) days of its engagement) and upon reaching such
determination shall deliver a copy of its calculations (the “Expert
Calculations”) to the Securityholders’ Agent and Parent and (C) the
determination made by the Accounting Firm of the Net Working Capital Amount and
the Closing Net Indebtedness Amount, as applicable, shall be final and binding
on Parent, the Surviving Corporation, the Securityholders’ Agent and the
Effective Time Holders for purposes of this Section 1.10, absent manifest error.
In calculating the Net Working Capital Amount and the Closing Net Indebtedness
Amount, as applicable, the Accounting Firm (x) shall be limited to addressing
the particular disputes referred to in the Dispute Notice and (y) for each
component of the Net Working Capital Amount and the Closing Net Indebtedness
Amount, as applicable, such calculation shall, with respect to any disputed
item, be no greater than the higher amount calculated by the Securityholders’
Agent or Parent, and no less than the lower amount calculated by the
Securityholders’ Agent or Parent, as the case may be. The Expert Calculations
shall reflect in detail the differences, if any, between the Net Working Capital
Amount and the Closing Net Indebtedness Amount, as applicable, reflected therein
and the Net Working Capital Amount and the Closing Net Indebtedness Amount, as
applicable, set forth in the Parent Closing Balance

 

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Sheet and Parent Closing Date Schedule. The fees and expenses of the Accounting
Firm shall be paid by the prevailing party and non-prevailing party, as
determined by the Accounting Firm, in inverse proportion with the extent to
which the prevailing party prevails on an aggregate basis based on the relative
dollar values of the amounts in dispute.

(c) Payment upon Final Determination of Adjustments.

(i) If (A) the Net Working Capital Amount as finally determined in accordance
with Section 1.10(b) is less than (B) the Estimated Net Working Capital Amount
(the positive amount of such difference, the “Working Capital Shortfall”) by
more than $250,000, then Parent and the Securityholders’ Agent shall instruct
the Escrow Agent to release from the Adjustment Escrow an amount in cash equal
to the Working Capital Shortfall and pay such amount by delivery of immediately
available funds to Parent. If the Working Capital Shortfall exceeds the amount
remaining in the Adjustment Escrow (the positive amount of such difference, the
“Working Capital Escrow Shortfall”), then Parent and Securityholders’ Agent
shall instruct the Escrow Agent to release from the Indemnity Escrow an amount
equal to such Working Capital Escrow Shortfall and pay such amount by delivery
of immediately available funds to Parent.

(ii) If (A) the Net Working Capital Amount as finally determined in accordance
with Section 1.10(b) is greater than (B) the Estimated Net Working Capital
Amount (the positive amount of such difference, the “Working Capital Surplus”)
by more than $250,000, then Parent shall pay an amount equal to the Working
Capital Surplus, less any amounts paid pursuant to the Post-Closing Date
Transaction Bonuses and payable as a result of the payments of such Working
Capital Surplus, to the Paying Agent, and cause the Paying Agent to pay to each
participating Effective Time Holder by delivery of immediately available funds
such Effective Time Holder’s aggregate Further Distribution Per Share Amount of
the Working Capital Surplus.

(iii) If (A) the Closing Net Indebtedness Amount as finally determined in
accordance with Section 1.10(b) is greater than (B) the Estimated Closing Net
Indebtedness Amount (the positive amount of such difference, the “Closing Net
Indebtedness Shortfall”), then Parent and the Securityholders’ Agent shall
instruct the Escrow Agent to release to Parent from the Adjustment Escrow an
amount in cash equal to the Closing Net Indebtedness Shortfall. If the Closing
Net Indebtedness Shortfall exceeds the amount remaining in the Adjustment Escrow
(the positive amount of such difference, the “Net Indebtedness Escrow
Shortfall”), then Parent and Securityholders’ Agent shall instruct the Escrow
Agent to release from the Indemnity Escrow an amount equal to such Net
Indebtedness Escrow Shortfall and pay such amount by delivery of immediately
available funds to Parent.

(iv) If (A) the Closing Net Indebtedness Amount as finally determined in
accordance with Section 1.10(b) is less than (B) the Estimated Closing Net
Indebtedness Amount (the positive amount of such difference, the “Net
Indebtedness Underpayment”), then Parent shall, no later than two (2) Business
Days after such determination (or, if any Effective Time Holder has not
exchanged such Effective Time Holder’s Company Stock Certificates pursuant to
Section 1.9, then upon such exchange by such Effective Time Holder), fund the
Paying Agent and cause the Paying Agent to pay to each participating Effective
Time Holder by delivery of immediately available funds such Effective Time
Holder’s aggregate Further Distribution Per Share Amount of the Net Indebtedness
Underpayment, less any amounts paid pursuant to the Post-Closing Date
Transaction Bonuses and payable as a result of the payment of such Net
Indebtedness Underpayment.

 

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(v) After the final determination of the Closing Net Indebtedness Amount and Net
Working Capital Amount in accordance with Section 1.10(b), within two
(2) Business Days following the payment of any amounts required pursuant to
clause (i) through (iii) of this Section 1.10(c), Parent and Securityholders’
Agent shall instruct the Escrow Agent to release from the Adjustment Escrow the
amount then remaining in the Adjustment Escrow, if any, and pay such amount to
the Paying Agent for distribution to the participating Effective Time Holders in
accordance with each such Effective Time Holder’s aggregate Further Distribution
Per Share Amount of the amount then remaining in the Adjustment Escrow, less any
amounts paid pursuant to the Post-Closing Date Transaction Bonuses and payable
as a result of such release from the Adjustment Escrow.

(d) Nothing in this Section 1.10 shall limit any rights of any Indemnitee as set
forth in Sections 6 or 10.

1.11 Earnout Payments.

(a) Company Net Revenue Earnout Payment. If Company Net Revenue for calendar
year 2017 (“2017 Company Net Revenue”) exceeds Company Net Revenue for calendar
year 2016 (“2016 Company Net Revenue”), then Parent shall, or shall cause the
Surviving Corporation to, pay to the Effective Time Holders in accordance with
this Section 1.11 an amount equal to the difference between the product of
(i) [***] (the “Company Net Revenue Earnout Payment”), and (ii) any amounts paid
pursuant to the Post-Closing Date Transaction Bonuses (including the employer
portion of any payroll taxes thereon) payable as a result of achievement of the
Company Net Revenue Earnout Payment; provided, however, that the sum of the
Company Net Revenue Earnout Payment plus any amounts paid pursuant to the
Post-Closing Date Transaction Bonuses (including the employer portion of any
payroll taxes thereon) payable as a result of achievement of the Company Net
Revenue Earnout Payment shall in no event exceed $85,000,000.

(i) Parent shall cause the Surviving Corporation to calculate, and shall cause
its outside auditors to complete a review of, the Company Net Revenue of the
Surviving Corporation for the year ended December 31, 2017 no later than
February 15, 2018. Upon completion of such review, Parent shall deliver to the
Securityholders’ Agent a certificate (the “Company Net Revenue Earnout
Certificate”) stating the auditor-reviewed Company Net Revenue for the Surviving
Corporation for calendar years 2016 and 2017 and setting forth the calculation
of the Company Net Revenue Earnout Payment in reasonable detail, together with
reasonable supporting information.

(ii) The Securityholders’ Agent and its representatives and advisers shall be
entitled to examine and have reasonable access to the books, records and
supporting information of Parent and the Surviving Corporation relating to the
calculation of the Company Net Revenue Earnout Payment. Within thirty (30) days
after receipt by the Securityholders’ Agent of the Company Net Revenue Earnout
Certificate, the Securityholders’ Agent may deliver to Parent a written notice
(the “Earnout Calculation Notice”) either (i) advising Parent that the
Securityholders’ Agent agrees with and accepts the Company Net Revenue Earnout
Certificate or (ii) setting forth an explanation in reasonable detail of those
items in the Company Net Revenue Earnout Certificate that the Securityholders’
Agent disputes and of what the Securityholders’ Agent believes is the correct
calculation of the Company Net Revenue Earnout Payment. The Securityholders’
Agent and the accountants engaged by the Securityholders’ Agent shall be
entitled to review Parent’s and the Surviving Corporation’s working papers and
similar materials for purposes of reviewing the Company Net Revenue Earnout
Certificate. If the Securityholders’

 

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Agent does not submit an Earnout Calculation Notice within the 30-day period
provided herein, then the Company Net Revenue Earnout Certificate shall become
final and shall not be subject to further review, challenge or adjustment,
absent fraud or manifest error. Parent and its accountants shall be entitled to
review the working papers and similar materials relating to the Securityholders’
Agent preparation of its Earnout Calculation Notice. If Parent shall concur with
the Earnout Calculation Notice, or if Parent shall not object to the Earnout
Calculation Notice in a writing received by the Securityholders’ Agent within 30
days after Parent’s receipt of the Earnout Calculation Notice, the calculation
of the Company Net Revenue Earnout Payment set forth in the Earnout Calculation
Notice shall become final and shall not be subject to further review, challenge
or adjustment, absent fraud or manifest error.

(iii) In the event that the Securityholders’ Agent and Parent are unable to
resolve any disputes regarding the Company Net Revenue Earnout Payment within 30
days after the date of Parent’s objection to the Earnout Calculation Notice,
then such disputes shall be referred to the Accounting Firm and the
determination of the Accounting Firm shall be final and shall not be subject to
further review, challenge or adjustment, absent fraud or manifest error. The
Accounting Firm shall determine the Earnout Amount and shall be instructed by
Parent and the Securityholders’ Agent to use their reasonable best efforts to
reach such determination not more than 30 days after such referral. Nothing
herein shall be construed to authorize or permit the Accounting Firm to resolve
any item in dispute by making an adjustment to the Company Net Revenue Earnout
Certificate that is outside of the range for such item defined by the Company
Net Revenue Earnout Certificate and the Earnout Calculation Notice. In
calculating the Company Net Revenue Earnout Payment, the Accounting Firm shall
be limited to addressing any particular disputes referred to in the Earnout
Calculation Notice. The fees and expenses of the Accounting Firm shall be paid
by the prevailing party and non-prevailing party, as determined by the
Accounting Firm, in inverse proportion with the extent to which the prevailing
party prevails on an aggregate basis based on the relative dollar values of the
amounts in dispute.

(iv) If such calculation results in a Company Net Revenue Earnout Payment being
payable to the Effective Time Holders, then within three (3) Business Days
following the final determination of the Company Net Revenue Earnout Payment in
accordance with this Section 1.11(a), Parent shall pay, or cause the Surviving
Corporation to pay, the Company Net Revenue Earnout Payment to the Effective
Time Holders in accordance with Section 1.11(c).

(v) Parent will, and will cause the Surviving Corporation to: (A) continue the
separate existence of the Surviving Corporation as a stand-alone business
through at least December 31, 2017, (B) use commercially reasonable efforts to
achieve the greatest Company Net Revenue Earnout Payment reasonably attainable
through the application of funding, staffing and other resources (taking into
account sales productivity and metrics), (C) provide the Securityholders’ Agent
with a quarterly report within fifteen (15) days following the end of each
calendar quarter through December 31, 2017 summarizing in reasonable detail all
material developments and circumstances relating to the achievement of the
Company Net Revenue Earnout Payment, including the number of units of GeneSight
or other products sold by the Surviving Corporation in the period covered by
such report, as well as the Company Net Revenue during such period, (D) upon
reasonable notice and at a reasonable time following delivery of each such
quarterly report, make available the relevant members of management to meet with
the Securityholders’ Agent and its Representatives to discuss and respond to
questions from them with respect to such quarterly report, (E) maintain books
and records in accordance

 

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

with commercially reasonable business and accounting practices and in a manner
necessary for the Surviving Corporation to calculate Company Net Revenue for
calendar years 2016 and 2017, and (F) not take (or fail to take) any action the
primary intent or purpose of which is avoiding, frustrating or reducing the
amount of the Company Net Revenue Earnout Payment.

(vi) Subject to the limitations at the end of this Section 1.11 (a)(vi), in
addition to the definition of Company Net Revenue in Exhibit A, for purposes of
determining Company Net Revenue and the Company Net Revenue Earnout Payment:
(A) any revenue recognized by Parent or any Subsidiary of Parent, including the
Surviving Corporation, resulting from the acquisition, development or sale of a
product that is competitive with GeneSight testing shall be treated as Company
Net Revenue generated from the sale of the GeneSight testing; (B) any revenue
recognized by Parent or any Subsidiary of Parent, including the Surviving
Corporation, resulting from the sale of any product other than GeneSight testing
generated by or attributable to sales personnel of the Surviving Corporation or
its Subsidiaries shall be treated as Company Net Revenue generated from the sale
of the GeneSight testing; and (C) any GeneSight testing revenue shall be treated
as Company Net Revenue. Notwithstanding any of the foregoing, (x) any GeneSight
sales revenue or other revenue generated by or attributable to sales personnel
of Parent or its Affiliates (other than the Acquired Companies) in calendar year
2016 shall not be treated as Company Net Revenue; and (y) any GeneSight testing
revenue generated by or attributable to sales personnel of the Parent, or any
Subsidiary of Parent other than Surviving Corporation, to health care providers
in family or internal medicine practices (“Primary Care Providers”) who are not
customers of the Surviving Corporation as of the Effective Date or who are not
being actively pursued or targeted as a customer by the Surviving Corporation
within 45 days after either (i) an expansion of the Medicare Local Coverage
Determination to include Primary Care Providers or (ii) other coverage decisions
by additional payers that provide reimbursement for tests ordered by Primary
Care Providers shall not be treated as Company Net Revenue.

(b) Milestone Earnout Payment.

(i) Following the Effective Time, Parent shall use commercially reasonable
efforts to cause the Surviving Corporation to complete the Company’s ongoing
prospective clinical utility study (ID Number ARX1006) (the “Study”) in
accordance with the study design in effect on the date hereof. If the Surviving
Corporation achieves the main conclusion of the primary endpoint for the Study,
which shall mean a statistically significant (p value < .05) improvement (i.e.,
the main conclusion calculated in accordance with the first paragraph of
Section 5.1 of the statistical analysis plan attached hereto as Schedule
1.11(b), subject to Section 1.11(b)(ii) below) in depressive symptoms between
baseline and week 8 as measured on the Hamilton D17 scale for GeneSight-guided
treatment versus treatment-as-usual (the “Milestone”), Parent shall pay or cause
the Surviving Corporation to pay to the Effective Time Holders an amount equal
to the difference between (i) $100 million in cash (the “Milestone Earnout
Payment”) and (ii) any amounts paid pursuant to the Post-Closing Date
Transaction Bonuses (including the employer portion of any payroll taxes
thereon) and payable as a result of achievement of the Company Milestone Earnout
Payment, which amount shall be paid within three (3) Business Days following the
successful achievement of the Milestone. For avoidance of doubt, (x) only
successful achievement of the “main conclusion” of the primary endpoint
described in the first paragraph of Section 5.1 of the statistical analysis plan
attached hereto as Schedule 1.11(b) shall constitute successful achievement of
the Milestone that gives rise to an obligation to pay the Milestone Earnout
Payment and (y) successful achievement of any “additional analyses” of the
primary endpoint described in the second paragraph of Section 5.1 of

 

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the statistical analysis plan attached hereto as Schedule 1.11(b) shall neither
constitute successful achievement of the Milestone nor give rise to an
obligation to pay the Milestone Earnout Payment. The complete finalized
statistical programming code to execute the statistical analysis for the main
conclusion (as defined in the first paragraph of Section 5.1 of the statistical
analysis plan including both parametric Analysis of Covariance and
non-parametric Rank Analysis of Covariance options) will be locked and submitted
to Parent at least five (5) Business Days before data un-blinding. In addition,
the complete and final analyzable final data file(s) containing all the
information needed to execute this analysis except for the indicator for the
treatment group will be locked and submitted to Parent at least five
(5) Business Days before data un-blinding. Immediately after un-blinding, the
complete and final analyzable final data file(s), containing all the information
needed to execute this analysis will be submitted to Parent. Each of the Company
Net Revenue Earnout Payment and the Milestone Earnout Payment are referred to
herein as an “Earnout Payment” and together as the “Earnout Payments.” From the
Effective Time through the completion of the Study, Parent will, and will cause
the Surviving Corporation to, (A) continue the separate existence of the
Surviving Corporation as a stand-alone business, (B) provide sufficient funding,
staffing and resources for the Surviving Corporation to achieve a full read-out
no later than November 1, 2017 and (C) not take (or fail to take) any action the
primary purpose or intent of which is avoiding, frustrating or reducing the
Surviving Corporation’s ability to achieve the Milestone.

(ii) Parent and the Securityholders’ Agent shall mutually agree on the method of
primary efficacy analysis pursuant to Section 5.1 of Schedule 1.11(b) (either
parametric or non-parametric). In the event that Parent and the Securityholders’
Agent are unable to agree on such method within thirty (30) days, then such
dispute shall be referred to an independent third party mutually agreeable to
Parent and the Securityholders’ Agent. The determination of such third party
shall be final and shall not be subject to further review, challenge or
adjustment, absent fraud, conflict of interest, or manifest error.

(c) Additional Escrow Deposit; Payment Procedures. When any Earnout Payment
becomes due and payable, Parent shall pay, or cause the Surviving Corporation to
pay, 8% of the amount of such Earnout Payment, by wire transfer of immediately
available funds, to the Escrow Agent for deposit into the Indemnity Escrow and
pay the balance of such Earnout Payment to the Paying Agent for distribution to
the Effective Time Holders in accordance with Sections 1.5, 1.6 and 1.7;
provided, however, that no such deposit into the Indemnity Escrow shall be
required if an Earnout Payment is made more than eighteen (18) months following
the Effective Time unless the amounts subject to Continuing Claims exceed the
amount then held in the Indemnity Escrow, in which case Parent shall deposit
into the Indemnity Escrow the lesser of (x) 8% of such Earnout Payment and
(y) the amount by which the amounts subject to Continuing Claims exceed the
amount then held in the Indemnity Escrow.

(d) Acceleration Events.

(i) The Company Net Revenue Earnout Payment will become immediately due and
payable (with the Company Net Revenue Earnout Payment amount being set at the
$85,000,000 maximum payment) upon the occurrence of the following on or prior to
December 31, 2017: the sale or other disposition of all or substantially all of
the Surviving Corporation’s business or assets by way of stock sale, merger,
asset sale or otherwise, or the sale, transfer, exclusive license or other
disposition of all or substantially all of the Company Intellectual Property.

(ii) The Milestone Earnout Payment will become immediately due and payable upon
the occurrence of the following on or prior to completion of the prospective
clinical utility trial: the sale or other disposition of all or substantially
all of the Surviving Corporation’s business or assets by way of stock sale,
merger, asset sale or otherwise, or the sale, transfer, exclusive license or
other disposition of all or substantially all of the Company Intellectual
Property.

 

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e) Setoff. The obligation of Parent to pay, or cause to be paid, any Earnout
Payment pursuant to this Section 1.11 is subject to the right of Parent or its
applicable designee to reduce the amount of any such Earnout Payment that
becomes due and payable by the amount of any Damages incurred or suffered by a
Parent Indemnitee in accordance with the terms of Section 10.3(e).

(f) Miscellaneous. The parties hereto understand and agree that (i) the
contingent rights to receive the Earnout Payments do not constitute equity or
ownership interests in Parent or the Surviving Corporation and are not
transferable, except: (w) to any trust for the direct or indirect benefit of an
Effective Time Holder or the immediate family of an Effective Time Holder (for
purposes of this paragraph, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin), (x) by
operation of law, including pursuant to a distribution or a domestic relations
order, in connection with a divorce settlement or with respect to community
property, (y) by will or other testamentary document or intestate succession
upon the death of an Effective Time Holder and (z) to any Affiliate,
stockholder, member or limited partner of an Effective Time Holder that is an
Entity, provided that such Effective Time Holder who so transfers its interests
is responsible to notify Parent of any such transfer and provide any necessary
information related to the transferee; (ii) no Effective Time Holder shall have
any rights as a securityholder of Parent or the Surviving Corporation as a
result of such Effective Time Holder’s contingent right to receive Earnout
Payments hereunder; and (iii) no amount of interest is payable with respect to
any Earnout Payment. Under applicable Tax Law, a portion of each Earnout Payment
may be treated and reported as interest, including on any relevant Tax Return.

2. Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules prepared by the Company and delivered to Parent prior to
the execution of this Agreement setting forth exceptions to the Company’s
representations and warranties set forth in this Section 2 in accordance with
Section 11.19, the Company represents and warrants to Parent and Merger Sub, to
and for the benefit of the Parent Indemnitees, as follows:

2.1 Organizational Matters.

(a) Organization; Qualification. Each of the Acquired Companies has been duly
organized, and is validly existing and in good standing (or its equivalent),
under the laws of the jurisdiction of its formation. Each of the Acquired
Companies has full power and authority: (i) to conduct its business in the
manner in which its business has been and is currently being conducted; (ii) to
own, operate and use its assets in the manner in which its assets have been and
are currently owned, operated and used; and (iii) to perform its obligations
under all Contracts to which it is a party or by which it is bound. Each of the
Acquired Companies is qualified, licensed or admitted to do business as a
foreign corporation, and is in good standing (or its equivalent), under the laws
of all jurisdictions where the property owned, leased or operated by it or the
nature of its business requires such qualification, license or admission, except
where the failure to be so qualified, licensed or admitted would not have a
Material Adverse Effect. Schedule 2.1(a) accurately sets forth each jurisdiction
where an Acquired Company is qualified, licensed and admitted to do business,
except where the failure to be so qualified, licensed or admitted would not have
a Material Adverse Effect.

 

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Directors and Officers. Schedule 2.1(b) accurately sets forth: (i) the names
of the members of the board of directors (or similar body) of each of the
Acquired Companies; (ii) the names of the members of each committee of the board
of directors (or similar body) of each of the Acquired Companies; and (iii) the
names and titles of the officers of each of the Acquired Companies.

(c) Subsidiaries. Except as set forth in Schedule 2.1(c), the Company owns, of
record and beneficially, one hundred percent (100%) of the issued shares of
capital stock and other securities of each of the other Acquired Companies.
Except for the equity interests identified in Schedule 2.1(c), none of the
Acquired Companies owns, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity interest in, any Entity. None of
the Acquired Companies has (i) agreed or is obligated to make any future
investment in or capital contribution to any Entity or (ii) guaranteed or is
responsible or liable for any obligation of any Entity.

2.2 Charter Documents; Records. The Company has made available to Parent
accurate and complete copies of: (a) the Certificate of Incorporation and bylaws
(or equivalent governing documents), including all amendments thereto, of each
of the Acquired Companies (the “Charter Documents”); and (b) the minutes and
other records of the meetings and other proceedings of the stockholders, the
board of directors (or other similar body) and all committees of the board of
directors (or other similar body) of each of the Acquired Companies since
January 1, 2013. There has been no material violation of any of the provisions
of the Charter Documents of any of the Acquired Companies, and none of the
Acquired Companies has taken any action that is inconsistent in any material
respect with any resolution adopted by such Acquired Company’s stockholders or
members, board of directors (or other similar body) or any committee of the
board of directors (or other similar body). The books of account, stock records,
minute books and other records of each of the Acquired Companies are accurate
and complete in all material respects, and have been maintained in accordance
with all applicable Legal Requirements in all material respects. There are no
outstanding powers of attorney executed by or on behalf of any Acquired Company
(except, in the case of a Subsidiary, in favor of the Company).

2.3 Capital Structure.

(a) Capital Stock. The authorized capital stock of the Company consists of:
(i) 42,618,507 shares of Company Common Stock and (ii) 31,460,543 shares of
Company Preferred Stock, of which 5,160,725 are shares designated “Series A
Preferred Stock,” 13,998,351 shares are designated “Series B Preferred Stock,”
4,635,035 shares are designated “Series C Preferred Stock,” and 7,666,432 shares
are designated “Series D Preferred Stock.” As of the date of this Agreement,
there are 3,382,040 shares of Common Stock, 5,160,725 shares of Series A
Preferred Stock, 13,631,037 shares of Series B Preferred Stock, 4,562,043 shares
of Series C Preferred Stock, and 7,650,635 shares of Series D Preferred Stock
issued and outstanding. The Company has never declared or paid any dividends on
any shares of Company Capital Stock. Schedule 2.3(a) sets forth the names of the
Company’s stockholders, the addresses (to the extent available) of each of the
Company’s stockholders and the class, series and number of shares of Company
Capital Stock owned of record by each of such stockholders as of the date of
this Agreement. All of the outstanding shares of Company Capital Stock have been
duly authorized and validly issued, and are fully paid and nonassessable, and
none of such shares is subject to any repurchase option, forfeiture provision or
restriction on transfer (other than restrictions on transfer imposed by virtue
of applicable federal and state securities laws).

(b) Options. Schedule 2.3(b) accurately sets forth, with respect to each Company
Option outstanding as of the date of this Agreement, the Option Information. As
of the date of this Agreement, 6,382,907 shares of Company Common Stock are
subject to outstanding Company Options. Each option granted under the Company
Option Plan was duly authorized by all requisite

 

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

corporate action on a date no later than the grant date and had an exercise
price per share at least equal to the fair market value of a share of Company
Common Stock on the grant date. As of the Effective Time, no former holder of a
Company Option will have any rights with respect to such Company Option, other
than the right to receive cash in respect thereof (if any) as contemplated by
Section 1.7(a).

(c) Warrants. Schedule 2.3(c) accurately sets forth, with respect to each
Company Warrant that is outstanding as of the date of this Agreement, the
Warrant Information. The Company has delivered to Parent accurate and complete
copies of each Contract pursuant to which any Company Warrant is outstanding.
Each Company Warrant will have been exercised by the holder thereof prior to the
Effective Time or else the holder of such Company Warrant shall have agreed that
such Company Warrant shall be terminated at the time of the Closing in exchange
for the cash payment contemplated by Section 1.6(a) in accordance with the
applicable Warrant Surrender Agreement. As of the Effective Time, no former
holder of a Company Warrant will have any rights with respect to such Company
Warrant, other than the right to receive cash in respect thereof (if any) as
contemplated by Section 1.6(a).

(d) No Other Securities. Except as set forth in Schedules 2.3(a) - 2.3(c), there
is no: (i) outstanding subscription, option, call, convertible note, warrant or
right (whether or not currently exercisable) to acquire any shares of or
interest in Company Capital Stock or other securities of the Company;
(ii) outstanding security, instrument or obligation (including any share or
award of restricted stock, restricted stock unit, deferred stock or deferred
stock unit or similar award) that is or may become convertible into or
exchangeable for any shares of Company Capital Stock (or cash based on the value
of such shares) or other securities of the Company; (iii) Contract under which
the Company is or may become obligated to sell or otherwise issue any shares of
or interests in Company Capital Stock or other securities, including any promise
or commitment to grant securities of the Company to an employee of or other
service provider to any of the Acquired Companies; or (iv) condition or
circumstance that would reasonably be expected to give rise to or provide a
basis for the assertion of a claim by any Person to the effect that such Person
is entitled to acquire or receive any shares of or interests in Company Capital
Stock or any other securities of the Company. As of immediately following the
Effective Time, there will be no outstanding options, warrants, convertible
notes or other rights to purchase or otherwise acquire shares of Company Capital
Stock.

(e) Legal Issuance. All outstanding shares of Company Capital Stock, Company
Options and Company Warrants and all other securities that have been issued or
granted by the Company have been issued and granted in compliance in all
material respects with: (i) all applicable securities laws and other applicable
Legal Requirements; and (ii) all requirements set forth in all applicable
Contracts. There are no preemptive rights applicable to any outstanding shares
of Company Capital Stock, and none of the outstanding shares of Company Capital
Stock were issued in violation of any preemptive rights or other rights to
subscribe for or purchase securities of the Company. Schedule 2.3(e) accurately
identifies each Acquired Company Contract relating to any securities of any of
the Acquired Companies that contains any voting rights, information rights,
rights of first refusal, registration rights, financial statement requirements
or other terms that would survive the Closing unless terminated or amended prior
to the Closing.

(f) Repurchased Shares. Except as set forth on Schedule 2.3(f), all shares of
capital stock of the Company ever repurchased, redeemed, converted or cancelled
by the Company were repurchased, redeemed, converted or cancelled in compliance
with: (i) all applicable securities laws and other applicable Legal
Requirements; and (ii) all requirements set forth in all applicable Contracts.

 

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(g) Merger Consideration. The allocation of Merger Consideration among the
holders of shares of Company Capital Stock outstanding immediately prior to the
Effective Time in the manner contemplated by Section 1.5 is in all respects
consistent with, and determined in accordance with, the applicable provisions of
the Certificate of Incorporation of the Company and any applicable Acquired
Company Contract.

(h) Subsidiary Shares. Except as set forth on Schedule 2.3(h), all of the shares
of each of the Subsidiaries of the Company are owned by the Company free and
clear of any Encumbrance. The outstanding shares or equity interests, as
applicable, of the Subsidiaries of the Company have been duly authorized and
validly issued and are fully paid and nonassessable, have been issued in
compliance with all applicable securities laws and other applicable Legal
Requirements and were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities of such
Subsidiaries. There are no options, warrants or other rights outstanding to
subscribe for or purchase any shares or other securities of the Subsidiaries of
the Company and such Subsidiaries are not subject to any Contract or Order under
which any of such Subsidiaries is or may become obligated to sell or otherwise
issue any shares or other securities. Except as set forth on Schedule 2.3(h),
there are no preemptive rights applicable to any shares of any of the
Subsidiaries of the Company. None of the Subsidiaries of the Company have the
right to vote on or approve the Merger or any of the other transactions
contemplated by this Agreement.

2.4 Authority; Binding Nature of Agreement; Inapplicability of Anti-takeover
Statutes. The Company has the full corporate right, power and authority to enter
into and to perform its obligations under this Agreement and under each other
agreement, document or instrument referred to in or contemplated by this
Agreement to which the Company is or will be a party; and the execution,
delivery and performance by the Company of this Agreement and of each such other
agreement, document and instrument have been duly authorized by all necessary
action on the part of the Company’s board of directors. This Agreement and each
other agreement, document and instrument referred to in or contemplated by this
Agreement to which the Company is a party (assuming the due authorization,
execution and delivery by each other party thereto) constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to: (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
The Company’s board of directors has: (i) unanimously determined that the Merger
is advisable and fair and in the best interests of the Company and its
stockholders; (ii) unanimously recommended the adoption of this Agreement by the
holders of Company Capital Stock and directed that this Agreement and the Merger
be submitted for consideration by the Company’s stockholders; and (iii) to the
extent necessary, adopted a resolution having the effect of causing the Company
not to be subject to any state takeover law or similar Legal Requirement that
might otherwise apply to the Merger or any of the other transactions
contemplated by this Agreement. No state or foreign “fair price,” “moratorium,”
“control share acquisition,” “business combination” or other similar
anti-takeover statute or regulation or similar Legal Requirement applies or
purports to apply to the Merger, this Agreement or any of the transactions
contemplated hereby.

2.5 Financial Statements and Related Information.

(a) Financial Statements. Schedule 2.5(a) contains the following financial
statements and notes (collectively, the “Company Financial Statements”): (i) the
audited consolidated balance sheets of the Acquired Companies as of each of
December 31, 2015 and December 31, 2014, and the related audited consolidated
statements of operations, consolidated statements of changes in stockholders’
equity and consolidated statements of cash flows for the years then-ended,
together with the notes thereto; and (ii) the unaudited consolidated balance
sheet of the Acquired Companies as of June 30, 2016

 

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(the “Unaudited Interim Balance Sheet”), and the related unaudited consolidated
statement of operations, consolidated statement of changes in stockholders’
equity and consolidated statement of cash flows for the six months then-ended.
The Company Financial Statements present fairly, in all materials respects, the
financial position of the Acquired Companies as of the respective dates thereof
and the results of operations and cash flows of the Acquired Companies for the
periods covered thereby, subject, in the case of the unaudited Company Financial
Statements, to normal year-end adjustments and the absence of footnotes. The
Company Financial Statements have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered.

(b) Internal Controls. The books, records and accounts of the Acquired Companies
accurately and fairly reflect, in reasonable detail, the transactions in and
dispositions of the assets of the Acquired Companies. The Acquired Companies
have taken and currently take all actions necessary to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; and (iii) access to assets is permitted only
in accordance with management’s general or specific authorization.

(c) Insider Receivables and Insider Payables. Schedule 2.5(c) provides an
accurate and complete breakdown of: (i) all amounts (including any Indebtedness)
owed to any Acquired Company by any stockholder of the Company (“Insider
Receivables”) as of the date of this Agreement; and (ii) all amounts owed by any
Acquired Company to any stockholder of the Company (excluding payroll and
ordinary course expense reimbursements owed to employees of the Company)
(“Insider Payables”). There will be no outstanding Insider Receivables or
Insider Payables as of the Effective Time other than those that will be paid off
in connection with the Closing.

2.6 No Liabilities; Indebtedness.

(a) Absence of Liabilities. None of the Acquired Companies has any Liabilities
of any nature, whether asserted or unasserted, known or unknown, accrued,
absolute, contingent, matured, unmatured or otherwise (whether or not required
to be reflected in financial statements prepared in accordance with GAAP, and
whether due or to become due), other than: (i) Liabilities reflected in the
“liabilities” column of the Unaudited Interim Balance Sheet; (ii) accounts
payable or accrued salaries and other employee compensation and benefits that
have been incurred by each of the Acquired Companies since the date of the
Unaudited Interim Balance Sheet in the ordinary course of business and
consistent with such Acquired Company’s past practices; (iii) Liabilities under
the Acquired Company Contracts that are expressly set forth in and identifiable
by reference to the text of such Acquired Company Contracts; (iv) the Company
Transaction Expenses; or (v) the Liabilities identified in Schedule 2.6(a).

(b) Indebtedness. Schedule 2.6(b) sets forth a complete and correct list of each
item of Indebtedness as of the date of this Agreement, identifying the creditor
to which such Indebtedness is owed, the title of the instrument under which such
Indebtedness is owed and the amount of such Indebtedness as of the close of
business on the date of this Agreement. No Indebtedness contains any restriction
upon (i) the prepayment of any of such Indebtedness, (ii) the incurrence of any
other Indebtedness by any Acquired Company, or (iii) the ability of any Acquired
Company to grant any Encumbrance on any of its assets. With respect to each item
of Indebtedness, none of the Acquired Companies is in default and no payments
are past due. None of the Acquired Companies has received any notice of a
default, alleged failure to perform or any offset or counterclaim (in each case,
that has not been waived or remains pending as of the date of this Agreement)
with respect to any item of

 

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Indebtedness. Neither the consummation of any of the transactions contemplated
by this Agreement nor the execution, delivery or performance of this Agreement
or any of the other agreements, documents or instruments referred to in this
Agreement will result in a default or breach of the terms of, or accelerate the
maturity of or performance under, any conditions, covenants or other terms of
any such Indebtedness. None of the Acquired Companies has guaranteed or is
responsible or has any Liability for any Indebtedness of any other Person, and
none of the Acquired Companies has guaranteed any other obligation of any other
Person.

(c) No “Off-Balance Sheet” Arrangements. None of the Acquired Companies has ever
effected or otherwise been involved in any “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K under the Securities Exchange
Act of 1934, as amended).

2.7 Absence of Changes. Except as set forth on Schedule 2.7, since December 31,
2015:

(a) there has not been any Material Adverse Effect;

(b) there has not been any material loss, damage or destruction to, or any
material interruption in the use of, any of the Acquired Companies’ material
assets (whether or not covered by insurance); and

(c) none of the Acquired Companies has taken any action that would have been
prohibited or otherwise restricted under Section 4.2 hereof, had such action
been taken during the Pre-Closing Period.

2.8 Title to Assets. Each of the Acquired Companies owns, and has good and valid
title to, all assets purported to be owned by it, including: (i) all owned
assets reflected on the Unaudited Interim Balance Sheet (other than assets
disposed of after the date thereof in the ordinary course of business and
consistent with past practices of the Acquired Companies); and (ii) all owned
assets referred to in Schedule 2.11(a) and all of the ownership rights of the
Acquired Companies under the Contracts identified in Schedule 2.12. Except as
set forth in Schedule 2.8, all of such assets are owned by the Acquired
Companies free and clear of any Encumbrances, except for Permitted Encumbrances.
The property and assets owned or leased by the Acquired Companies, or which they
otherwise have the right to use, collectively constitute all of the properties,
rights, interests and other tangible and, subject to Section 2.11, intangible
assets used in or necessary to enable each Acquired Company to conduct its
business in the manner in which such business is currently being conducted in
all material respects. All material items of equipment, fixtures and other
tangible assets owned by or leased to any of the Acquired Companies are
reasonably adequate for the uses to which they are being put, are in good
condition and repair (ordinary wear and tear excepted) and are adequate for the
conduct of each of the Acquired Companies’ respective businesses in the manner
in which such businesses are currently being conducted in all material respects.

2.9 Bank Accounts. Schedule 2.9 provides the following information with respect
to each account maintained by or for the benefit of any of the Acquired
Companies at any bank or other financial institution: (a) the name of the bank
or other financial institution at which such account is maintained; (b) the
account number; (c) the type of account; and (d) the names of all Persons who
are authorized to conduct transactions for such accounts.

 

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.10 Real Property.

(a) Schedule 2.10 sets forth a list of the addresses of all real property
(i) owned by the Company (the “Owned Real Property”), (ii) previously owned by
the Company or any of its predecessors, and (iii) leased, subleased or licensed
by or for which a right to use or occupy has been granted to the Company (the
“Leased Property” and together with the Owned Real Property, the “Real
Property”). Schedule 2.10 also identifies (i) with respect to each previously
owned real property, the Acquired Company or predecessor that was the owner of
such real property and (ii) with respect to each Leased Real Property, each
lease, sublease, license or other Contract under which such Leased Real Property
is occupied or used, including the date of and legal name of each of the parties
to such lease, sublease, license or other Contract and each amendment,
modification, supplement or restatement thereto (the “Real Property Leases”).

(b) The Company has good and clear, record and marketable fee simple title in
and to the Owned Real Property, free and clear of all Encumbrances other than
Permitted Encumbrances.

(c) There are no written or oral leases, subleases, licenses, concessions,
occupancy agreements or other Contracts granting to any other Person the right
to use or occupancy of any of the Real Property and there is no Person (other
than the Company) in possession of any of the Real Property. With respect to
each Real Property Lease that is a sublease, to the Company’s Knowledge, the
representations and warranties in this Section 2.10 and Section 2.12 are true
and correct with respect to the underlying lease. Each Acquired Company has a
valid and subsisting leasehold interest in all Leased Property.

(d) The Company has delivered to Parent accurate and complete copies of the Real
Property Leases, in each case as amended or otherwise modified and in effect,
together with any extension notices, estoppel certificates and subordination,
non-disturbance and attornment agreements related thereto.

(e) All buildings, plants and structures located on such Owned Real Property and
owned by the Company lie wholly within the boundaries of the Owned Real Property
and do not encroach upon the property of, or otherwise conflict with the
property rights of, any other Person.

(f) No eminent domain, condemnation or zoning, building code or other moratorium
Action is pending or, to the Company’s Knowledge, threatened, that would
preclude or materially impair the use of any currently held Real Property. None
of the Company’s current uses of the Real Property violates in any material
respect any restrictive covenant or zoning ordinance that affects any of the
currently held Real Property. There have been no special assessments filed, or,
to the Company’s Knowledge, proposed against the Real Property or any portion
thereof. None of the currently held Real Property has been damaged or destroyed
by fire or other casualty.

(g) All Premises are supplied with utilities and other services necessary for
the operation of such Premises as the same are currently operated or currently
proposed to be operated, all of which utilities and other services are provided
via public roads or via irrevocable appurtenant easements benefitting such
parcel of Real Property on which such Premises is located, in each case, to the
extent necessary for the conduct of the Company’s business.

2.11 Intellectual Property.

(a) Schedule 2.11(a) accurately lists and separately identifies all Company
Registered Intellectual Property that is owned by the Company setting forth, for
each item, the full legal

 

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

name of the owner of record, applicable jurisdiction, status, application or
registration number, and date of application, registration or issuance, as
applicable, and including the following additional information: (i) for each
pending or registered trademark, trade name or service mark, the class of goods
covered, (ii) for each URL or domain name, any renewal date and the name of the
registry, (iii) for each registered mask work, the date of first commercial
exploitation, and (iv) for each pending or registered copyright registration,
the author(s) of the subject work of authorship. Schedule 2.11(a)(i) accurately
lists and separately identifies each material item of Company Registered
Intellectual Property that is licensed from another Person and the applicable
license agreement.

(b) Except as set forth in Schedule 2.11(b), to the Company’s Knowledge:
(i) each Acquired Company, and each of its licensors with respect to the
licenses set forth in Schedule 2.11(a)(i), has complied with all the
requirements of all United States and foreign patent offices and all other
applicable Governmental Authorities to maintain the Company Patents and
trademarks in full force and effect, including payment of all required fees when
due to such offices or agencies; (ii) there have been no public uses, sales,
offers for sale or disclosures of any invention claimed in any Company Patent
prior to the earliest effective filing date of such Company Patent, in each case
that would result in the claims of such Company Patent being rendered invalid;
and (iii) all art, references and facts known to the Company and material to the
patentability of an invention disclosed or claimed in any United States Patent
within the Company Patents, and that are required to be disclosed to the United
State Patent and Trademark Office, have been disclosed to the United States
Patent and Trademark Office in compliance with 37 C.F.R. Section 1.56.

(c) Except as disclosed in Schedule 2.11(c), to the Company’s Knowledge, the
original, first and as applicable joint inventors of the subject matter
disclosed in the Patents set forth in Schedule 2.11(a) are properly named in the
such Patents. To the Knowledge of the Company, the applicable statutes governing
marking of products covered by the Company Patents have been and are being fully
complied with; in particular, to the Knowledge of the Company, all Company
Products, if marked, have been properly marked and no Company Products have been
improperly marked.

(d) Except as disclosed in Schedule 2.11(d), each item of Company Intellectual
Property is either: (i) owned exclusively by an Acquired Company free and clear
of any Encumbrances, or (ii) rightfully used and authorized for use by the
Acquired Companies and their permitted successors pursuant to a valid and
enforceable written license identified on Schedule 2.11(d)(i).

(e) To the Knowledge of the Company, each of the Acquired Companies, and each of
their respective licensors and licensees, are in compliance with and have not
committed any uncured breach, violation or default under, or received written
notice that they have breached, violated or defaulted under, any of the terms or
conditions of any license identified on Schedule 2.12. To the Company’s
Knowledge, there has not been any event or occurrence that would reasonably be
expected to constitute such a breach, violation or default (with or without the
lapse of time, giving of notice or both). Each such license is in full force and
effect, and to the Company’s Knowledge, no Person obligated to any Acquired
Company pursuant to any such agreement is in default thereunder. Except as set
forth on Schedule 2.11(e), the Acquired Companies will be permitted to continue
to exercise all of the Acquired Companies’ rights under such licenses to the
same extent the Acquired Companies would have been able to had the Merger and
the other transactions contemplated by this Agreement not occurred and without
the payment of any additional amounts or consideration other than the amount of
fees, royalties or payments which the Acquired Companies would otherwise have
been required to pay had the transactions contemplated hereby not occurred.

 

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(f) To the Knowledge of the Company, the manufacture, use, or sale of any
Company Product does not infringe or misappropriate, any other Person’s
Intellectual Property. To the Knowledge of the Company, none of the Acquired
Companies is making any unauthorized use of any confidential information or
trade secrets of any third Person, including without limitation, any customer of
any of the Acquired Companies, or any past or present employee of any of the
Acquired Companies. To the Knowledge of the Company, the Acquired Companies have
the right to use, without infringing the rights of any third Person, all
customer lists, designs, manufacturing or other processes, computer software,
systems, data compilations, research results and other information required for
or incident to the development, manufacture, sale and commercialization of the
Company Products and all other Acquired Company operations as presently
conducted. Except as set forth on Schedule 2.11(f), no claims (i) challenging
the validity, enforceability or ownership by any of the Acquired Companies or
any of their respective licensors of any of the Company Intellectual Property,
or (ii) alleging that the manufacture, use or sale of any Company Product by the
Acquired Companies infringes or will infringe on any intellectual property or
other proprietary or personal rights of any Person, have been asserted against
any of the Acquired Companies or, to the Company’s Knowledge, are threatened by
any Person nor, to the Company’s Knowledge, does there exist any basis for such
a claim. There are no legal or governmental proceedings, including interference,
re-examination, reissue, opposition, nullity, or cancellation proceedings
pending that relate to any of the Company Registered Intellectual Property that
is owned or exclusively licensed to any of the Acquired Companies, nor to the
Company’s Knowledge are there any such proceedings that relate to any of the
Company Registered Intellectual Property that is non-exclusively licensed to any
of the Acquired Companies, other than review of pending patent and trademark
applications, and to the Company’s Knowledge no such proceedings are threatened
or contemplated by any Governmental Authority or any other Person. To the
Company’s Knowledge, all Company Registered Intellectual Property is valid and
subsisting. To the Company’s Knowledge, there is no unauthorized use,
infringement, or misappropriation of any Company Intellectual Property by any
third Person or employee, consultant or contractor.

(g) Except as set forth on Schedule 2.11(g), each Person who is or was an
employee or independent contractor of any Acquired Company and who is or was
involved in the creation or development of any Company Intellectual Property has
entered into a written agreement with relevant Acquired Company assigning to
such Acquired Company all Intellectual Property in any Company Products
resulting from any work performed by such Person and agreeing to maintain the
confidentiality of all trade secrets with respect to Company Products, each of
which agreements is in full force and effect.

(h) Except as set forth on Schedule 2.11(h), the Merger and other transactions
contemplated by this Agreement will not materially alter, impair or otherwise
affect any rights of the Company or its Subsidiaries in any Company Intellectual
Property.

(i) To the Knowledge of the Company, none of the Acquired Companies has
disclosed or delivered to any escrow agent or any other Person any of the source
code relating to any Company Intellectual Property, and no other Person has the
right, contingent or otherwise, to obtain access to or use any such source code.
To the Knowledge of the Company, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time or both) will,
or could reasonably be expected to, result in the delivery, license, or
disclosure of any source code to any Person who is not a current employee,
consultant or contractor of an Acquired Company having a need for such access
solely for the purpose of performing his or her duties to such Acquired Company
for the sole benefit of the Acquired Companies and for no other purpose.

 

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(j) Except as set forth on Schedule 2.11(j), none of the Acquired Companies has
made any of its trade secrets available to any other Person except pursuant to
written agreements restricting use solely for the benefit of an Acquired Company
and requiring such Person to maintain the confidentiality of such information.

(k) To the Knowledge of the Company, the Company Intellectual Property does not
contain any computer code designed to disrupt, disable or harm in any manner the
operation of any software or hardware. To the Company’s Knowledge, none of the
Company Intellectual Property contains any unauthorized feature (including any
worm, bomb, backdoor, clock, timer or other disabling device, code, design or
routine) that causes the software or any portion thereof to be erased,
inoperable or otherwise incapable of being used, either automatically, with the
passage of time or upon command by any Person.

(l) Schedule 2.11(l) sets forth a complete and accurate list of all third-party
software (i) sold with, incorporated into, or distributed with or used in the
development of any Company Product or (ii) used or held for use by the Company
or any of its Subsidiaries for any other purpose (excluding any license for
“shrink wrap” or similarly licensed software generally commercially available to
the public and any generally available, non-customized, third party software
licensed to the Company that does not require aggregate payments in any given
year in excess of $100,000 in license, maintenance, royalty or other fees),
setting forth for each such item (A) all licenses and similar agreements
pursuant to which the Acquired Companies hold rights thereto and (B) the Company
Product(s) to which the item relates, if any. Except for the software that is
licensed to the Acquired Companies as set forth in Schedule 2.11(l) (or not
required to be listed pursuant to the exclusion in the preceding sentence), an
Acquired Company exclusively owns the entire right, title, and interest in and
to (including all Intellectual Property rights in) all of the material software
that is used or held for use in connection with the business of the Company as
currently conducted (collectively, the “Company Software”). All of the Company
Software has been developed by employees, contractors or consultants of the
Acquired Companies who have assigned all of their Intellectual Property rights
therein (including all rights under copyright law and moral rights) to an
Acquired Company pursuant to valid and enforceable agreement. No Persons (other
than employees, contractors or consultants of the Company described in the
immediately preceding sentence) have been involved in the creation,
specification, development, testing, or authorship of any Company Software.

(m) Schedule 2.11(m) sets forth a complete and accurate list of all computer
software programs sold with, incorporated into, or distributed in connection
with or used in the development, manufacture, use, or sale of any Company
Product that is, in whole or in part, subject to the provisions of any license
to Publicly Available Software, setting forth for each such item (i) all
licenses and similar agreements pursuant to which any of the Acquired Companies
is subject or otherwise holds rights thereto, (ii) the Company Product(s) to
which the item relates, and (iii) whether such item has been modified by or on
behalf of an Acquired Company. Except as set forth in Schedule 2.11(m), all
Publicly Available Software used by the Acquired Companies has been used without
modification. None of the Acquired Companies has incorporated into any Company
Product or otherwise accessed, used or distributed any Publicly Available
Software, in whole or in part, in a manner that may (x) require, or condition
the use, hosting or distribution of any Company Intellectual Property on the
disclosure, licensing or distribution of any source code for any portion of such
Company Intellectual Property, or (y) otherwise impose any limitation,
restriction or condition on the right or ability of any Acquired Company to use,
host or distribute any Company Intellectual Property or Company Products or to
undertake any activity, and none of the Acquired Companies has any plans or has
undertaken any obligation to do any of the foregoing.

 

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(n) Except as set forth in Schedule 2.11(n), none of the Acquired Companies’
agreements (including any agreement for the performance of professional services
by or on behalf of the Acquired Companies with customers, agreements with
merchants, agreements with outside consultants for the performance of
professional services for or on behalf of any of the Acquired Companies or any
of their respective customers, and any agreement or license with any end user or
reseller of any Company Products), confers upon any Person other than an
Acquired Company any ownership right, exclusive license or other exclusive right
with respect to any Company Intellectual Property developed in connection with
such agreement or license.

(o) Schedule 2.11(o) of the Company Disclosure Schedule sets forth all
agreements pursuant to which any of the Acquired Companies has any current
development or other professional services obligations, in each case directly
relating to Company Intellectual Property. Except as specified in Schedule
2.11(o), none of the Acquired Companies has entered into any agreement to
provide custom coding, new features or functionality or other software
development with respect to any Company Product.

(p) Except as set forth in Schedule 2.11(p), none of the Acquired Companies has
transferred ownership of, or granted any license with respect to, any Company
Intellectual Property owned by any of the Acquired Companies to any other
Person.

(q) Except as set forth in Schedule 2.11(q), no funding, facilities or personnel
of any educational institution or Governmental Authority were used, directly or
indirectly, to develop or create, in whole or in part, any Company Intellectual
Property, including any portion of a Company Product. None of the Acquired
Companies is or has ever been a member or promoter of, or a contributor to, any
industry standards body or similar organization that could compel any Acquired
Company to grant or offer to any third Person any license or right to such
Company Intellectual Property. Schedule 2.11(q) sets forth a complete and
accurate list of any and all grants and similar funding received by the Acquired
Companies (including their respective predecessors), including the name of the
granting authority.

(r) None of the Acquired Companies has received from any Person any threat or
written notice that any of the Acquired Companies are obligated to indemnify
such Person for or against any interference, infringement, misappropriation, or
other conflict with respect to any of the Company Intellectual Property or any
Intellectual Property of any third party.

2.12 Contracts. Schedule 2.12 accurately identifies each and all of the Material
Contracts. The Company has made available to Parent accurate and complete copies
of all written Material Contracts, including all amendments thereto. Each
Material Contract is valid and in full force and effect, and is enforceable by
the respective Acquired Company in accordance with its terms, subject to:
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies. None of the Acquired Companies
is in material violation or material breach or in default under, any Material
Contract, which remains uncured, and, to the Knowledge of the Company, no other
Person is in material violation or material breach or in default under, any
Material Contract which remains uncured. To the Company’s Knowledge, no event
has occurred, and no circumstance or condition exists, that (with or without
notice or lapse of time) will, or would reasonably be expected to: (A) result in
a material violation or material breach of any of the provisions of any Material
Contract; (B) give any Person the right to declare a default or exercise any
remedy under any Material Contract; (C) give any Person the right to accelerate
the maturity or performance of any Material Contract; or (D) give any Person the
right to cancel, terminate or modify any Material Contract. Since January 1,
2013, none of the Acquired Companies has received any

 

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

notice or other communication in writing regarding any actual or possible
violation or breach of, or default under, any Material Contract. None of the
Acquired Companies has waived any of its respective material rights under any
Material Contract.

2.13 Compliance with Legal Requirements. Each of the Acquired Companies is, and
has at all times since January 1, 2013 been, in compliance in all material
respects with each Legal Requirement that is applicable to it or to the conduct
of its business or to the ownership of its assets, including all applicable
Health Care Laws. No event has occurred, and, to the Knowledge of the Company,
no condition or circumstance exists, that will (with or without notice or lapse
of time) constitute or result in a material violation by any of the Acquired
Companies of, or a failure on the part of any of the Acquired Companies to
materially comply with, any Legal Requirement. Except as set forth in Schedule
2.13, since January 1, 2013, none of the Acquired Companies has received any
notice or other communication from any Person regarding any alleged violation
of, or failure to comply with, any Legal Requirement. Except as set forth in
Schedule 2.13, none of the Acquired Companies has, since January 1, 2013,
conducted any internal investigation, inquiry, or review in connection with
which the Acquired Company retained outside legal counsel for the purpose of
conducting or assisting with such investigation, inquiry, or review with respect
to any actual, potential, or alleged violation of any Health Care Law by the
Acquired Company. None of the Acquired Companies has received any citation,
directive, letter, or other written communication that any Governmental
Authority has at any time since January 1, 2013, challenged or questioned the
legal right of the Acquired Company to market, offer, or sell its services in
the present manner or style thereof.

2.14 Governmental Authorizations. Schedule 2.14 identifies each Governmental
Authorization held by the Acquired Companies, and the Company has made available
to Parent accurate and complete copies of all Governmental Authorizations
identified in Schedule 2.14. The Governmental Authorizations identified in
Schedule 2.14 are valid and in full force and effect, and, collectively,
constitute all material Governmental Authorizations currently necessary to
enable the respective Acquired Company to conduct its business in the manner in
which its business is currently being conducted and currently planned by such
Acquired Company to be conducted in accordance with all applicable Legal
Requirements. Each of the Acquired Companies is, and has at all times since
January 1, 2013 been, in compliance in all material respects with the terms and
requirements of the respective Governmental Authorizations identified in
Schedule 2.14. Except as set forth in Schedule 2.14, since January 1, 2013, none
of the Acquired Companies has received any notice or other communication from
any Governmental Authority regarding: (i) any alleged violation of or failure to
comply with any term or requirement of any Governmental Authorization; (ii) any
actual or possible revocation, withdrawal, suspension, cancellation,
termination, material modification or failure to renew of any material
Governmental Authorization; or (iii) any failure to obtain or receive any
material Governmental Authorization.

2.15 Regulatory Matters.

(a) There have been no Serious Adverse Events or Serious Injuries associated
with the use (including in clinical trials) of any Product that have not been
reported in accordance with a Legal Requirement. The Company has made available
to Parent (i) a schedule of all payouts made by an Acquired Company or any of
its Affiliates to end-users since January 1, 2013 in respect of claims relating
to any Product and (ii) a schedule of all actual or threatened (in writing)
claims made by end-users against an Acquired Company or any of its Affiliates
relating to a Product since January 1, 2013.

(b) All studies, tests, and preclinical and clinical research being conducted by
an Acquired Company, any of its Affiliates and, to the Knowledge of the Company,
on behalf of an

 

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Acquired Company or any of its Affiliates by any of their respective
Collaborative Partners, with respect to any Product, are being, and at all times
have been, conducted in material compliance with all Legal Requirements,
including, as applicable, good clinical practices, and the Legal Requirements of
any other Governmental Authority. No clinical trial conducted by an Acquired
Company or any of its Affiliates or, to the Knowledge of the Company, on behalf
of an Acquired Company or any of its Affiliates, with respect to any Product has
been terminated or suspended prior to completion for safety or non-compliance
reasons, and no Governmental Authority, clinical investigator or institutional
review board that has or had jurisdiction over or participated in any such
clinical trial has initiated or, to the Knowledge of the Company, threatened in
writing to initiate, any action to terminate, materially delay or suspend, any
such ongoing clinical trial, or to disqualify or restrict any clinical
investigator or other person or Person involved in any such clinical trial.

(c) No Acquired Company nor any of its respective equityholders, officers,
directors, employees, or agents (as such term is defined in 42 C.F.R. §
1001.1001(2)) is a party to or bound by, and none of the Acquired Companies’
Affiliates nor any of their respective equityholders, officers, directors,
employees or, to the Knowledge of the Company, agents is a party to or bound by,
any order, corporate integrity agreement, settlement or other formal or informal
agreement with any Governmental Authority concerning compliance with Legal
Requirements governing any Federal Healthcare Program, and, to the Knowledge of
the Company, no such agreement has been threatened. No Acquired Company or any
of its Affiliates has engaged in a voluntary disclosure to any Governmental
Authority concerning any alleged, potential or actual non-compliance with any
Legal Requirements.

(d) No Acquired Company nor any of its respective equityholders, officers,
directors or employees, or agents (as such term is defined in 42 C.F.R. §
1001.1001(2)), and none of the Acquired Companies’ Affiliates nor any of their
respective equityholders, officers, directors, employees, to the Knowledge of
the Company, agents: (i) has been debarred, excluded or suspended from
participation in any Federal Healthcare Program; (ii) to the Knowledge of the
Company, is the target or subject of any current investigation by a Governmental
Authority relating to any Federal Healthcare Program-related offense; or
(iii) is currently charged with or has been convicted of any criminal offense
relating to the delivery of an item or service under any Federal Healthcare
Program.

(e) Except as set forth on Schedule 2.15(e), there are no Legal Proceedings
pending or, to the Knowledge of the Company, threatened against an Acquired
Company or any of its Affiliates under any federal or state whistleblower
statute, including under the False Claims Act (31 U.S.C. § 3729 et seq.).

(f) Each of the Acquired Companies and each of its Affiliates that is a “covered
entity” or a “business associate” as those terms are defined under the HIPAA
Requirements, is in compliance in all material respects with the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Health
Information Technology for Economic and Clinical Health Act of 2009, and their
implementing regulations codified at 45 C.F.R. Parts 160 and 162, the HIPAA
Security and Privacy Requirements codified at 45 C.F.R. Parts 160 and 164 and
the Breach Notification Rule codified at 45 C.F.R. Part 164 (the “Breach
Notification Rule”) (collectively, the “HIPAA Requirements”), and all applicable
state laws governing the privacy and security of health information. No Acquired
Company or any of its Affiliates that is a covered entity or a business
associate is aware of any current inquiry or active investigation by the Office
for Civil Rights of the United States Department of Health and Human Services or
any other Governmental Authority enforcing the HIPAA requirements. Each of the
Acquired Companies and each of its Affiliates that is a covered entity or a
business associate has, when required by the HIPAA Requirements, entered into
“business associate” agreements as such term is defined under the HIPAA
Requirements (“Business Associate Agreements”) and has complied in all material
respects with

 

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the terms of such Business Associate Agreements. Except as set forth on Schedule
2.15(f), no Acquired Company nor any of their respective Affiliates that is a
covered entity or business associate has experienced a “Breach” of “Unsecured
Protected Health Information,” as such terms are defined at 45 C.F.R. § 164.402,
or material violation of the HIPAA Requirements.

2.16 Payment Programs. Schedule 2.16 sets forth all Payment Programs in which
any Acquired Company has participated at any time since January 1, 2013 (the
“Acquired Company Payment Programs”). Each Acquired Company is a participating
supplier or provider, in good standing, in each of the Acquired Company Payment
Programs in which it currently participates. No civil, administrative or
criminal proceedings relating to any Acquired Company’s participation in any
Payment Program, are pending, or, to the Knowledge of the Company, threatened or
reasonably foreseeable, nor has any such proceeding concluded since January 1,
2013. Except as set forth in Schedule 2.16, no Acquired Company is subject to,
nor has any Acquired Company been subject to since January 1, 2013, any
pre-payment utilization review or other utilization review by any Payment
Program. Except as set forth in Schedule 2.16, no Payment Program is currently
requesting or has requested since January 1, 2013 or, to the Knowledge of the
Company, is threatening or has since January 1, 2013 threatened, any recoupment,
refund, or set-off from any Acquired Company totaling $20,000 or more
individually or $200,000 in the aggregate. No Payment Program has imposed any
fine, penalty or other sanction on any Acquired Company since January 1, 2013.
No Acquired Company has been suspended, excluded, or otherwise been the subject
of any adverse action taken by any Payment Program since January 1, 2013. Except
as set forth in Schedule 2.16, none of the Acquired Companies has, since
January 1, 2013, submitted to any Payment Program, any false or fraudulent
claims for payment, nor has any Acquired Company violated in any material
respect any condition of participation, or any other rule, regulation, policy or
standard of, any Payment Program.

2.17 Privacy and Data Security.

(a) The receipt, collection, handling, processing, sharing, transfer, use,
disclosure and storage of any Personal Data by any of the Acquired Companies or
any Affiliate of any of the Acquired Companies (including such Personal Data
collected from visitors who use the website(s) of any of the Acquired Companies
or any Affiliate of any of the Acquired Companies) is, and has been since
January 1, 2013, in compliance with the respective privacy policies and terms of
use of each Acquired Company and each of its Affiliates (including the
respective privacy policies and terms of use of each such website) and is, and
has been since January 1, 2013, in compliance in all material respects with all
applicable Legal Requirements. None of the transactions contemplated under this
Agreement (including any transfer of Personal Data resulting from any of the
transactions contemplated under this Agreement) will materially violate any
applicable Legal Requirements relating to privacy or security or the website
privacy policy of any of the Acquired Companies or of any Affiliate of any of
the Acquired Companies as it currently exists or as it existed at any time
during which any Personal Data was collected or obtained by or on behalf of any
of the Acquired Companies or of any Affiliate of any of the Acquired Companies.
Each Acquired Company and each of its Affiliates has consistently posted in a
clear and conspicuous location on all websites and on any mobile applications
owned or operated by each such Acquired Company and each such Affiliate a
privacy policy that describes its practices with respect to the collection, use
and disclosure of personally identifiable information and that complies in all
material respects with all applicable Legal Requirements. True and complete
copies of all privacy policies that have been used by any of the Acquired
Companies or any Affiliate of any of the Acquired Companies since January 1,
2013 have been provided to Parent.

(b) Except as set forth on Schedule 2.17(b), no Personal Data is stored or
otherwise maintained outside the United States by any of the Acquired Companies
or any Affiliate of any of the Acquired Companies or by any third party on
behalf of any of the Acquired Companies or any

 

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Affiliate of any of the Acquired Companies. To the extent that any of the
Acquired Companies or any Affiliate of any of the Acquired Companies has engaged
in cross-border processing of Personal Data, each such Acquired Company and each
such Affiliate of the Acquired Companies is processing or controlling, as the
case may be, such Personal Data, and has processed or controlled, as the case
may be, at all times, in compliance in all material respects with all applicable
Legal Requirements, including by registering with the relevant data protection
authority in any applicable jurisdiction where each such Acquired Company and
each such Affiliate of the Acquired Companies process or control Personal Data,
to the extent registration is required under the applicable Legal Requirements.
To the Knowledge of the Company, since January 1, 2013 no person has withdrawn
his or her consent to any use or processing of his or her Personal Data or
requested erasure of his or her Personal Data by any of the Acquired Companies
or any Affiliate of any of the Acquired Companies, where the applicable Acquired
Company or the applicable Affiliate of any of the Acquired Companies has not
complied with such request.

(c) Each Acquired Company and each of its Affiliates has taken all commercially
reasonable steps to limit access to Personal Data to: (i) those of their
respective personnel and third-party vendors providing services to or on behalf
of each such Acquired Company and each of its Affiliates who have a need to know
such Personal Data in the execution of their duties to each such Acquired
Company and each of its Affiliates; and (ii) such other Persons permitted to
access such Personal Data in accordance and in in compliance in all material
respects with all applicable Legal Requirements. The Business Associate
Agreements covering Protected Health Information are the only Contracts between
each Acquired Company and each of its Affiliates and their respective customers,
vendors and other business partners relating to the collection, use, disclosure,
transmission, destruction, maintenance, storage, or safeguarding of Personal
Data and breach notification.

(d) Except as set forth on Schedule 2.17, since January 1, 2013, to the
Knowledge of the Company, there have been no (1) security breaches, including
unauthorized access to or unauthorized disclosure, use, or transfer, of any
Personal Data, (2) security breaches of any Acquired Company IT Systems or
(3) material violations of any Legal Requirements regarding Personal Data. No
written notice has been provided to any of the Acquired Companies or to any
Affiliate of any of the Acquired Companies by a third-party vendor or any other
person of any security breach relating to Personal Data. Except as set forth on
Schedule 2.17, no Person (including any Governmental Authority) has commenced
any Legal Proceeding relating to the information privacy or data security
practices or any of the Acquired Companies or any Affiliate of any of the
Acquired Companies, or to the Knowledge of the Company, threatened any such
Action or made any complaint, investigation, or inquiry relating to such
practices. Since January 1, 2013, none of the Acquired Companies nor any of
their Affiliates has notified, either voluntarily or as required by Legal
Requirements, any affected individual, any customer, any Governmental Authority,
or the media of any breach of Personal Data, and no Acquired Company nor any of
its Affiliates is currently planning to conduct any such notification or
investigation.

2.18 Information Systems.

(a) Each Acquired Company and each of its Affiliates controls access to its
respective Acquired Company IT Systems owned or controlled by such Acquired
Company or its Affiliates through the utilization of industry-standard or better
security measures that are designed to prevent unauthorized access to such
Acquired Company IT Systems. All of the security measures of each Acquired
Company and each of its Affiliates are designed to be consistent with or exceed
industry standards and are designed to (A) ensure that the Acquired Company IT
Systems owned or controlled by each Acquired Company and each of its Affiliates
are (i) secure from unauthorized access and (ii) free from any disabling codes
or instructions, spyware, Trojan horses, worms, viruses or other software
routines that permit or cause unauthorized access to, or disruption, impairment,
disablement, or

 

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

destruction of, software, data or other materials; (B) prevent the unauthorized
access to, use and/or disclosure of confidential information (including Personal
Data) of the respective customers of each Acquired Company and each of its
Affiliates; (C) prevent access without express authorization (and immediately
terminate such unauthorized access) to the networks and information system of
the respective customers of each Acquired Company and each of its Affiliates
through the respective networks of each Acquired Company and each of its
Affiliates; and (D) facilitate identification by each Acquired Company and each
of its Affiliates of the person making or attempting to make unauthorized
access.

(b) The execution, delivery or performance or this Agreement or any of the other
agreements, documents, or instruments referred to in this Agreement, or the
consummation of the Merger or any of the other transactions contemplated by this
Agreement, shall not adversely affect the Acquired Companies’ ownership of any
Acquired Company IT Systems or the Acquired Companies’ legal right and ability
to use the Acquired Company IT Systems in the operation of the Acquired
Companies’ business as of and immediately following the Effective Time to the
same extent as the Acquired Company IT Systems are used in the operation of the
business immediately prior to the Effective Time. As of and immediately
following the Effective Time, the Surviving Corporation shall have the right to
use such Personal Data on identical terms and conditions as the Company enjoyed
immediately prior to the Effective Time.

(c) The Acquired Companies own, lease or license all Acquired Company IT Systems
that are used in, or necessary for, the business of the Acquired Companies. To
the Knowledge of the Company, in the last twelve months, there have been no
material failures, breakdowns, outages or unavailability of such Company
Acquired IT Systems and the DR Plans were not activated other than for testing
purposes. As of and immediately following the Effective Time, the Acquired
Company IT Systems owned or controlled by each Acquired Company and each of its
Affiliates shall be in the possession, custody or control of the Acquired
Companies, along with all tools, documentation and other materials relating
thereto, as existing immediately prior to the Effective Time.

2.19 Disaster Recovery. The Company has delivered to Parent a true and complete
copy of all of the DR Plans. The DR Plans are consistent in all material
respects with industry standards and applicable Legal Requirements. The Company
has used commercially reasonable efforts to design the DR Plans to enable the
ability of each Acquired Company and each of its Affiliates to resume its
respective operations and performance of services promptly, and to address the
continuing availability of the functionality provided by the Company Acquired IT
Systems in the event of any malfunction of, or other form of disaster affecting,
the Company Acquired IT Systems. Each Acquired Company and each of its
Affiliates has and maintains back-up systems that are designed to ensure
redundancy of all data and information that each Acquired Company and each of
its Affiliates is required to maintain pursuant to any Contract or internal
policy or that is otherwise material to the operation of such Acquired Company
or any of its Affiliates. Since January 1, 2013, the Company has conducted a
test of the DR Plans for each Acquired Company and each of its Affiliates and
has corrected any material deficiencies in compliance with the DR Plans. Since
January 1, 2013, none of the Acquired Companies nor any of their Affiliates has
invoked its respective DR Plan.

2.20 Tax Matters. (i) All Taxes (whether or not shown on any Tax Return) for
which any Acquired Company is liable have been timely and duly paid; (ii) all
Tax Returns required to have been filed by or with respect to each Acquired
Company have been timely and duly filed and all such Tax Returns are complete
and accurate in all material respects;; (iii) except as set forth on
Section 2.20 of the Disclosure Schedule, no extension of time within which to
file any Tax Return is in effect; (iv) no waiver of any statute of limitations
relating to Taxes for which any Acquired Company is liable is in effect, and

 

33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

no request for such a waiver is outstanding; (v) there is no Legal Proceeding
pending or proposed or threatened in writing with respect to Taxes for which any
Acquired Company may be liable; (vi) there are no outstanding or pending claims
made by a Governmental Authority in a jurisdiction where any Acquired Company
has never paid Taxes or filed Tax Returns asserting that such Acquired Company
is or may be subject to Taxes assessed by such jurisdiction, and no Governmental
Authority in any such jurisdiction has ever made a claim that an Acquired
Company is or may be subject to material Taxes assessed by such jurisdiction;
(vii) all deficiencies asserted or assessments made as a result of any
examination of the Tax Returns referred to in clause (ii) have been paid in full
or otherwise finally resolved; (viii) no Acquired Company is a party to or
otherwise requested any Tax rulings closing agreements or similar
determinations, rulings or agreements relating to Taxes; (ix) no Acquired
Company will be required to include or accelerate the recognition of any item in
income, or exclude or defer any deduction or other Tax benefit, in each case in
any taxable period (or portion thereof) after the Closing, as a result of any
change in method of accounting, closing agreement, intercompany transaction,
installment sale, election under Section 108(i) of the Code, the receipt of any
prepaid amount, intercompany transactions or any excess loss account described
in Treasury Regulations under Code Section 1502 (or any corresponding or similar
provision of state, local or foreign income Tax law), in each case prior to the
Closing; (x) there are no liens for Taxes upon the assets of any Acquired
Company except liens relating to current Taxes not yet due and payable; (xi) all
Taxes which any Acquired Company is required by Legal Requirement to withhold or
to collect for payment have been duly withheld and collected and have been paid
to the appropriate Governmental Authority and each Acquired Company has complied
with all information reporting requirements under applicable Legal Requirements;
(xii) no Acquired Company has been a member of any Company Group and no Acquired
Company presently has or has had any direct or indirect ownership interest in
any Person (other than the Subsidiaries of the Company) for Tax purposes;
(xiii) no Acquired Company has any Liability for Taxes of another Person under
Treasury Regulation § 1.1502-6 under any agreement or arrangement, as a
transferee or successor, by contract, by operation of law or otherwise
(excluding Contracts not primarily related to Taxes entered into in the ordinary
course of business); (xiv) no Acquired Company has participated in any
“reportable transaction” within the meaning of Treasury Regulation §
1.6011-4(b)(1); (xv) any powers of attorney granted by any Acquired Company
prior to the Closing relating to Taxes will terminate and be of no effect
following the Closing; (xvi) during the last three (3) years, no Acquired
Company has been a party to any transaction treated by the parties thereto as
one to which Section 355 of the Code applied; (xvii) no Subsidiary is or has
been a “passive foreign investment company” within the meaning of Section 1297
of the Code, and no Subsidiary has any investments in “United States Property”
as defined in Code Section 956; (xviii) no Acquired Company has a permanent
establishment (within the meaning of any applicable Tax treaty or convention) or
otherwise has an office or fixed place of business in a country other than the
country in which it is organized; (xix) all intercompany pricing for
transactions between or among any of the Acquired Companies or their Affiliates
is in compliance in all material respects with applicable Canadian Tax Law and
Section 482 of the Code; and (xx) since the date of the Unaudited Balance Sheet,
the Company has not incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the ordinary course of
business.

2.21 Employment Matters; Benefit Plans.

(a) Employee List. The Company has made available to Parent lists of (i) all
current Acquired Company employees as of the date of this Agreement that
correctly reflects: (a) their dates of employment; (b) their job titles and
positions; (c) their rate of pay or annual salaries; (d) their compensation
payable pursuant to bonus; (ii) visa status by applicable Acquired Company
employee; and (iii) disability or other leave status of the applicable Acquired
Company employees and the date such Acquired Company employee is expected to
return to active service. None of the Acquired Companies is, and none of the
Acquired Companies has been, bound by or a party to any collective bargaining

 

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

agreement or other Contract with a labor organization representing any Acquired
Company employees, and there are no labor organizations representing or, to the
Knowledge of the Company, seeking to represent any current Acquired Company
employees. No Acquired Company is engaged, and since January 1, 2013 no Acquired
Company has engaged, in any unfair labor practice. There are no unfair labor
practice complaints pending or, to the Knowledge of the Company, threatened
against any Acquired Company before the U.S. National Labor Relations Board or
any similar body. None of the Acquired Companies, since January 1, 2013, has had
any strike, material slowdown, work stoppage, lockout, material job action or,
to the Knowledge of the Company, threat thereof, by or with respect to any of
the Acquired Company employees. No event has occurred, and no condition or
circumstance exists, that would reasonably be expected to give rise to or
provide a basis for the commencement of any such strike, slowdown, work
stoppage, lockout, job action, labor dispute or union organizing activity or any
similar activity or dispute.

(b) At Will Employment. Except as disclosed in Schedule 2.21(b), the employment
of each of the current Acquired Company employees is terminable by the Acquired
Companies at will, subject to the requirements of any Legal Requirements. The
Company has delivered to Parent accurate and complete copies of all material
employee manuals and handbooks.

(c) Employee Restrictions. To the Knowledge of the Company, as of the date of
this Agreement, no Acquired Company employee: (i) intends to terminate his or
her employment with such Acquired Company; (ii) has received an offer to join a
business that may be competitive with an Acquired Company’s business; or
(iii) is a party to or is bound by any confidentiality agreement, noncompetition
agreement or other Contract (with any Person) that may have a material adverse
effect on: (A) the performance by such employee of any of his or her duties or
responsibilities as an employee of an Acquired Company; or (B) any Acquired
Company’s business or operations. Each Acquired Company employee whose base
salary equals or exceeds $125,000 on an annualized basis during the fiscal year
ended December 31, 2015 has entered into a written agreement with the relevant
Acquired Company containing provisions restricting such employee from competing
with the Acquired Companies, soliciting or hiring employees of any Acquired
Company or interfering with customers of any Acquired Company.

(d) Employee Plans and Agreements. Schedule 2.21(d) contains an accurate and
complete list of each material Acquired Company Employee Plan, provided,
however, that, no employment agreement or offer letter need be set forth on
Schedule 2.21(d) if such employment agreement or offer letter (i) relates to an
employee whose base salary did not equal or exceed $125,000 on an annualized
basis during the fiscal year ended December 31, 2015 or (ii) does not provide
any severance or notice period in excess of ninety (90) days. No Acquired
Company intends or has committed to establish or enter into any new Acquired
Company Employee Plan or to modify any Acquired Company Employee Plan (except to
conform any such Acquired Company Employee Plan to the requirements of any
applicable Legal Requirements), in each case as previously disclosed to Parent
or as required by this Agreement.

(e) Delivery of Documents. As applicable with respect to each Acquired Company
Employee Plan set forth on Schedule 2.21(d), the Company has delivered or made
available to Parent: (i) correct and complete copies of all documents setting
forth the material terms of each Acquired Company Employee Plan, including all
material amendments thereto and all related trust documents (or, with respect to
any unwritten Acquired Company Employee Plan, a written summary thereof);
(ii) the most recent summary plan description together with the summaries of
material modifications thereto, if any, with respect to each such Acquired
Company Employee Plan; (iii) all material Contracts relating to each Acquired
Company Employee Plan, including administrative service agreements and group

 

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

insurance contracts; (iv) any applicable annual reports (Form 5500 series);
(v) the most recent letter of determination or opinion letter from the U.S.
Internal Revenue Service relating to the tax-qualified status of the plan;
(vi) all non-routine and material correspondence to or from any Governmental
Authority relating to any Acquired Company Employee Plan; and (viii) all
insurance policies in the possession of any Acquired Company pertaining to
fiduciary liability insurance covering the fiduciaries for each Acquired Company
Employee Plan.

(f) Foreign Plans. Schedule 2.21(f) contains an accurate and complete list of:
(i) any material Acquired Company Employee Plan that is subject to any of the
Legal Requirements of any jurisdiction outside of the United States; or (ii) any
material Acquired Company Employee Plan that covers or has covered Acquired
Company employees whose services are or have been performed primarily outside of
the United States. Each Acquired Company Employee Plan that is required to be
registered under the laws of a jurisdiction outside the United States has been
registered and has been maintained in all material respects in good standing
with the appropriate regulatory authorities.

(g) Absence of Certain Retiree Liabilities. No Acquired Company Employee Plan
provides (except at no cost to any Acquired Company), or reflects or represents
any Liability of any Acquired Company to provide, retiree life insurance,
retiree health benefits or other retiree employee welfare benefits to any Person
for any reason, except as may be required by applicable Legal Requirements.

(h) No Defaults. Each Acquired Company has performed all material obligations
required to be performed by it under each Acquired Company Employee Plan and is
not in material default or violation of, and no Acquired Company has Knowledge
of any material default or violation by any other party to, the terms of any
Acquired Company Employee Plan. Each of the Acquired Company Employee Plans has
been operated and administered in all material respects in accordance with
applicable Legal Requirements, including the applicable tax qualification
requirements under the Code. All contributions to, and material payments from,
any Acquired Company Employee Plan which may have been required to be made in
accordance with the terms of such Acquired Company Employee Plan or applicable
Legal Requirements have been made. Each Acquired Company Employee Plan can be
amended, terminated or otherwise discontinued after the date of this Agreement,
without material liability to any of the Acquired Companies or Parent (other
than accrued benefits, ordinary administration expenses, and expenses related to
the termination). There are no audits (with the exception of routine compliance
audits), inquiries or Legal Proceedings pending or, to the Knowledge of the
Company, threatened, by any Governmental Authority with respect to any Acquired
Company Employee Plan.

(i) No Conflict. Except as set forth on Schedule 2.21(i), neither the execution,
delivery or performance of this Agreement, nor the consummation of the Merger or
any of the other transactions contemplated by this Agreement, will or may
(either alone or upon the occurrence of any additional or subsequent events):
(i) constitute an event under any Acquired Company Employee Plan or trust that
will or may result (either alone or in connection with any other circumstance or
event) in any payment (whether of severance pay or otherwise), acceleration,
forgiveness of Indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits (through a grantor trust or otherwise) with respect
to any Acquired Company employee; or (ii) create or otherwise result in any
Liability with respect to any Acquired Company Employee Plan. Except as set
forth on Schedule 2.21(i), no Acquired Company is a party to any Contract that
could result, separately or in the aggregate, in the payment of an “excess
parachute payment” within the meaning of Section 280G as a result of the
consummation of the transactions contemplated by this Agreement. None of the
Acquired Companies has any obligation to make a “gross-up” or similar payment in
respect of any Taxes that may become payable under Section 4999 of the Code.

 

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(j) Compliance. Each of the Acquired Companies: (i) is in compliance in all
material respects with all applicable Legal Requirements, Contracts and Orders
respecting employment, hiring practices, employment practices, terms and
conditions of employment, wages, hours or other labor-related matters, including
Legal Requirements and Orders relating to discrimination, wages and hours, labor
relations, leaves of absence, work breaks, classification of employees,
occupational health and safety, privacy, harassment, retaliation, immigration,
wrongful discharge or violation of the personal rights of Acquired Company
employees (or prospective employees or other service providers), including, but
not limited to, the Workers’ Adjustment and Retraining Notification Act (and any
similar foreign, provincial, state or local statute or regulation); (ii) has
withheld and reported in all material respects all amounts required by any Legal
Requirement or Contract to be withheld and reported with respect to wages,
salaries and other payments or compensation to any Acquired Company employee;
(iii) has no material Liability for any arrears of wages or any Taxes or any
penalty for failure to comply with any of the foregoing; and (iv) has no
material Liability for any payment to any trust or other fund governed by or
maintained by or on behalf of any Governmental Authority with respect to
unemployment compensation benefits, social security or other benefits or
obligations for any Acquired Company employee (other than routine payments to be
made in the normal course of business and consistent with past practice). Each
Acquired Company Employee Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a favorable U.S. Internal Revenue
Service determination or opinion letter with respect to such qualification and
the Tax-exempt status of its related trust, and, to the Knowledge of the
Company, no circumstances exist that would reasonably be expected to adversely
affect such qualified status. No Acquired Company Employee Plan is intended to
meet the requirements of Section 501(c)(9) of the Code.

(k) Title IV of ERISA. No Acquired Company, nor any ERISA Affiliate of any
Acquired Company, has, within the past six (6) years, been a participating
employer, contributed to, or has had any liability with respect to (i) any
multiemployer plan as defined in Section 3(37) or Section 4001(a)(3) of ERISA or
Section 414(f) of the Code; (ii) any multiple employer plan within the meaning
of Section 4063 or 4064 of ERISA or Section 413(c) of the Code; or (iii) any
other employee benefit plan, fund, program, Contract or arrangement that is
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA.

(l) Section 409A. Each Acquired Company Employee Plan that is a nonqualified
deferred compensation plan within the meaning of Section 409A of the Code has
been administered, operated and maintained in all material respects according to
the requirements of Section 409A of the Code. None of the Acquired Companies has
any obligation to make a “gross-up” or similar payment in respect of any Taxes
that may become payable under Section 409A of the Code.

(m) Labor Relations. There is no material Legal Proceeding, claim (other than
routine claims for benefits), labor dispute or grievance pending or, to the
Knowledge of the Company, threatened or reasonably anticipated relating to any
employment Contract, compensation, wages and hours, leave of absence, plant
closing notification, employment statute or regulation, privacy right, labor
dispute, workers’ compensation policy, long-term disability policy, safety,
retaliation, immigration or discrimination matter involving any Acquired Company
employee, including harassment complaints.

(n) Claims Against Plans. There are no pending or, to the Knowledge of the
Company, threatened or reasonably anticipated claims (other than routine,
benefit claims) or Legal

 

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Proceedings against any of the Acquired Company Employee Plans, the assets of
any of the Acquired Company Employee Plans or the Acquired Companies, or the
Acquired Company Employee Plan administrator or any fiduciary of the Acquired
Company Employee Plans with respect to the operation of such Acquired Company
Employee Plans or asserting any rights or claims to benefits under such Acquired
Company Employee Plan (other than routine, benefit claims).

(o) Independent Contractors. Schedule 2.21(o) accurately sets forth, with
respect to each Person who is an independent contractor providing personal
services, individually or through a personal services company, including any
consultant, of any of the Acquired Companies:

(i) the name of such independent contractor and the date as of which such
independent contractor was originally engaged by such Acquired Company; and

(ii) the aggregate dollar amount of the compensation (including all payments or
benefits of any type) received by such independent contractor from the
applicable Acquired Company with respect to services performed in the fiscal
year ended December 31, 2015 and an estimate of the amount of such compensation
projected to be paid in the fiscal year ending December 31, 2016.

(p) No Misclassified Employees. Except as set forth on Schedule 2.21(p) and
except as would not reasonably be expected to result in material liability to
the Acquired Companies: (i) no current or former independent contractor of any
of the Acquired Companies could be deemed to be a misclassified employee as it
relates to such independent contractor’s relationship with any of the Acquired
Companies; (ii) no independent contractor is eligible to participate in any
Acquired Company Employee Plan that is subject to ERISA; (iii) no Acquired
Company has ever had any temporary or leased employees that were not treated and
accounted for in all respects as employees of such Acquired Company to the
extent required by applicable Legal Requirements and (iv) no current or former
employee of any of the Acquired Companies could be deemed to be a misclassified
independent contractor or to be misclassified as exempt from applicable minimum
wage and overtime laws.

2.22 Environmental Matters. Each of the Acquired Companies has at all times
been, and is, in compliance in all material respects with all applicable
Environmental Laws, which compliance includes the possession by each respective
Acquired Company of all material Environmental Licenses and other material
Governmental Authorizations required under applicable Environmental Laws, and
compliance in all material respects with the terms and conditions thereof. Since
January 1, 2013, none of the Acquired Companies has received any notice, claim
or other communication, whether from a Governmental Authority, citizens group,
current or former Acquired Company Service Provider or otherwise, that alleges
that such Acquired Company is not in compliance with any Environmental Law.
Since January 1, 2013, to the Knowledge of the Company, no current or prior
owner of any property leased or controlled by any of the Acquired Companies has
received any notice or other communication, whether from a Governmental
Authority, citizens group, current or former Acquired Company Service Provider
or otherwise, that alleges that such current or prior owner or such Acquired
Company is not in compliance with any Environmental Law. None of the Acquired
Companies has caused or contributed to any Environmental Release and there are
no circumstances which would reasonably be expected to give rise to any
Environmental Release by the Acquired Companies. Except as set forth on Schedule
2.22, to the Knowledge of the Company, no Contaminants are stored or contained
on or under any of the Properties whether in storage tanks, landfills, pits,
ponds, lagoons or otherwise. The Company has made available to Parent accurate
and complete copies of all internal and external environmental audits and
studies in its possession or control, if any, relating to any Acquired Company
or its operations and all correspondence on substantial environmental matters
relating to any Acquired Company or its operations.

 

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.23 Insurance. Schedule 2.23 sets forth a list of (i) all policies of property,
general liability, directors and officers, fiduciary, employment, title,
workers’ compensation, environmental, product liability, cyber liability and
other forms of insurance maintained by the Acquired Companies; and (ii) all
pending claims that have been noticed under such insurance policies. The Company
has delivered to Parent complete and correct copies of all such policies,
together with all endorsements, riders and amendments thereto. With respect to
any pending claims, an insurer has not reserved, questioned, denied or otherwise
disputed coverage under such noticed policies. Each such policy is in full force
and effect, all premiums that are due and payable under all such policies have
been paid and the Company is otherwise in compliance in all material respects
with the terms of such policies. No Acquired Company has received any notice of
non-renewal, cancellation or termination of any insurance policy in effect on
the date hereof or since January 1, 2013. All of such policies are and all
similar insurance policies maintained by the Acquired Companies since January 1,
2013 were, placed with financially sound and reputable insurers, in amounts and
with coverages reasonable and customary for Persons engaged in businesses
similar to that engaged in by the Acquired Companies.

2.24 Transactions with Related Parties. Except as set forth on Schedule 2.24, no
Related Party: (a) has any interest in any material asset used in or otherwise
relating to the business of any of the Acquired Companies; (b) is indebted to
any of the Acquired Companies (other than for ordinary business expenses);
(c) has any financial interest in any material Contract, transaction or business
dealing with or involving any of the Acquired Companies except
employment-related arrangements; (d) to the Knowledge of the Company, is
competing with any of the Acquired Companies; or (e) has asserted any claim or
right against any of the Acquired Companies (other than rights to receive
compensation for services performed as an officer, director or employee of any
Acquired Company and other than rights to reimbursement for travel and other
business expenses).

2.25 Legal Proceedings; Orders. Except as set forth on Schedule 2.25, there is
no pending Legal Proceeding and, to the Knowledge of the Company, no Person has
threatened to commence any Legal Proceeding: (i) that involves any of the
Acquired Companies, or in which any of the Acquired Companies is a plaintiff,
complainant or defendant with respect to any of the assets owned or used by any
of the Acquired Companies or any Person whose liability for such Legal
Proceeding any of the Acquired Companies has or may have retained or assumed,
either contractually or by operation of law; (ii) that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Merger or any of the other transactions contemplated by this
Agreement; or (iii) that relates to the ownership of any capital stock of any of
the Acquired Companies, or any option or other right to the capital stock or
other securities of any of the Acquired Companies, or right to receive
consideration as a result of this Agreement. Since January 1, 2013, no Legal
Proceeding has been commenced by or against, or to the Knowledge of the Company,
threatened against, any of the Acquired Companies. There is no Order to which
any of the Acquired Companies, or any of the assets owned or used by each of the
Acquired Companies, is subject. To the Knowledge of the Company, no officer or
other employee of any of the Acquired Companies is subject to any Order that
prohibits such officer or other employee from engaging in or continuing any
conduct, activity or practice relating to the respective Acquired Company’s
business.

 

39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.26 Non-Contravention; Consents. Except as set forth in Schedule 2.26, neither:
(1) the execution, delivery or performance of this Agreement or any of the other
agreements, documents or instruments referred to in this Agreement; nor (2) the
consummation of the Merger or any of the other transactions contemplated by this
Agreement or any such other agreement, document or instrument, will (with or
without notice or lapse of time):

(a) contravene, conflict with or result in a violation of: (i) any of the
provisions of any Charter Documents of any of the Acquired Companies; or
(ii) any resolution adopted by the stockholders, board of directors or any
committee of the board of directors of any of the Acquired Companies;

(b) contravene, conflict with or result in a violation of, or give any
Governmental Authority or other Person the right to challenge any of the
transactions contemplated by this Agreement or to exercise any remedy or obtain
any relief under, any Legal Requirement or any Order to which any of the
Acquired Companies or any of the assets owned or used by any of the Acquired
Companies, is subject;

(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any material Governmental
Authorization that is held by any of the Acquired Companies or that otherwise
relates to any such Acquired Company’s business or to any of the assets owned or
used by any such Acquired Company;

(d) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Material Contract, or give any Person
the right to: (i) declare a default or exercise any remedy under any such
Material Contract; (ii) accelerate the maturity or performance of any such
Material Contract; or (iii) cancel, terminate or modify any such Material
Contract; or

(e) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by any of the Acquired Companies (except for
Permitted Encumbrances).

Except as set forth in Schedule 2.26, the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware and compliance with the
applicable requirements of the HSR Act, none of the Acquired Companies is and
none of the Acquired Companies will be required to make any filing with or give
any notice to, or to obtain any Consent from, any Person in connection with:
(x) the execution, delivery or performance of this Agreement or any of the other
agreements, documents or instruments referred to in this Agreement; or (y) the
consummation of the Merger or any of the other transactions contemplated by this
Agreement.

2.27 Significant Business Relationships. Schedule 2.27 sets forth an accurate
and complete list of the Acquired Companies’ customers (entities which pay for
or reimburse for Acquired Company Products) which account for eighty percent
(80%) by dollar amount of payments received for both the year ended December 31,
2015 and the six-month period ended June 30, 2016, together with the amount of
payments attributable to each such customer during such period. Since
December 31, 2015, no customer listed in Schedule 2.27 has terminated its
relationship with any Acquired Company or demanded a material change in the
pricing or other terms of its relationship with any Acquired Company. No
Acquired Company is engaged in any material dispute with any customer listed in
Schedule 2.27 and, to the Knowledge of the Company, no such customer intends to
terminate, limit or reduce its business relations with any Acquired Company, or
adversely change the pricing or other terms of its business with any Acquired
Company.

2.28 Accounts Receivable. All accounts receivable of the Acquired Companies have
arisen from bona fide transactions by such parties in the ordinary course of the
business. All accounts receivable reflected in the Unaudited Interim Balance
Sheet are owned by the Acquired Companies and,

 

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

to the Knowledge of the Company, are good and collectible in the ordinary course
of business at the aggregate recorded amounts thereof, net of any applicable
allowance for doubtful accounts reflected in the Unaudited Interim Balance
Sheet.

2.29 Foreign Corrupt Payments; Sanctions.

(a) No Acquired Company or Affiliate in connection with the business of an
Acquired Company or director or officer of an Acquired Company or Affiliate in
connection with the business of an Acquired Company, or, to the Knowledge of the
Company, any employee, distributor, dealer, consultant, agent or other Person
acting for or on behalf of an Acquired Company or any Affiliate in connection
with the business of an Acquired Company, has violated the Foreign Corrupt
Practices Act (15 U.S.C. §§ 78m(b), 78dd-1, 78dd-2, 78ff) (the “FCPA”), or, to
the extent applicable and since its enactment, The Bribery Act of 2010 of the
United Kingdom (the “UK Bribery Act”) or any other applicable anti-corruption
Legal Requirement (“Anti-Corruption Legal Requirement”), including: (i) by
making use of the mails or any means or instrumentality of interstate commerce
in furtherance of an offer, payment, promise to pay or authorization of the
payment of any money, or offer, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office to secure official action,
or to any person (whether or not a foreign official) to influence that person to
act in breach of a duty of good faith, impartiality or trust (“acting
improperly”) or to reward the person for acting improperly, in each case in
contravention of an applicable Anti-Corruption Legal Requirement or (ii) by
requesting, agreeing to receive or accepting a financial or other advantage
intending that, as a consequence, anyone’s work duties will be performed
improperly, or as a reward for anyone’s past improper performance, in each case
in contravention of an applicable Anti-Corruption Legal Requirement. Each
Acquired Company and its respective Affiliates have conducted their respective
businesses in connection with the business of the Acquired Companies in
compliance in all material respects with all applicable Anti-Corruption Legal
Requirements.

(b) None of the Acquired Companies nor any of their respective directors,
officers, employees, affiliates (and including only for purposes of subsection
(i) of this Section 2.29(b) below, affiliates, agents, distributors, sales
representatives or other persons acting on behalf of any of the foregoing):

(i) except as set forth on Schedule 2.29(b), is currently (A) a person
designated on the list of Specially Designated Nationals and Blocked Persons
maintained by U.S. Treasury Department’s Office of Foreign Assets (“OFAC”) or
any other list of persons or entities with whom dealings are restricted or
prohibited by the United States, the United Kingdom, the European Union or the
sanctions authorities in the jurisdictions where the Acquired Companies operate,
or is fifty percent (50%) or more owned or otherwise controlled by such Person
(B) the government, including any political subdivision, agency,
instrumentality, of any country against which the United States, the United
Kingdom, the European Union or the sanctions authorities in the jurisdictions
where the Acquired Companies operate maintains comprehensive economic or
financial sanctions, or is fifty percent (50%) or more owned or otherwise
controlled by such government or entity; (C) a person acting or purporting to
act, on behalf of, or a person at least fifty percent (50%) owned or otherwise
controlled by, any of the persons listed in clauses (A) and (B) above; or (D) a
person with whom dealings are prohibited or restricted on account of any
economic sanctions laws or regulations of the United States, the United Kingdom,
the European Union, or the sanctions authorities in the jurisdictions where the
Acquired Companies operate (collectively, “Prohibited Person”);

 

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) to the Company’s Knowledge, directly or indirectly, conducts or, since
January 1, 2013, has conducted any business or other dealings involving any
Prohibited Person; or

(iii) to the Company’s Knowledge, since January 1, 2013, directly or indirectly,
has materially violated any applicable Legal Requirements of the United States,
United Kingdom, European Union, or any Governmental Authority in the
jurisdictions where the Acquired Companies operate pertaining to economic
sanctions or embargos, unsanctioned foreign boycotts, money-laundering including
applicable regulations of the U.S. Department of Commerce, the OFAC, and the
U.S. Department of State. There are no Legal Proceedings by any Governmental
Authority pending or, to the Knowledge of the Company, threatened against any
Acquired Company, or any officer, director or employee thereof with respect to
the foregoing.

(iv) to the Company’s Knowledge, since January 1, 2013, has materially violated
or is in material violation of any applicable Legal Requirements of the U.S.
Department of Commerce, the OFAC, the U.S. Department of State, or any
Governmental Authority in the jurisdictions where the Acquired Companies operate
pertaining to the export of goods and services (collectively, “Export
Controls”). There are no Legal Proceedings pending or, to the Knowledge of the
Company threatened against any Acquired Company concerning Export Controls, and
there are no facts or circumstances that would reasonably be expected to form
the basis for any such Legal Proceedings with respect to Export Controls.

2.30 Vote Required. The affirmative votes of (i) the holders of a majority of
the outstanding shares of Company Common Stock and Company Preferred Stock
(having such number of votes as equal to the whole number of shares of Company
Common Stock into which such holder’s aggregate number of shares of Company
Preferred Stock are convertible) voting together as a single class, (ii) the
holders of a majority of the Series B Preferred Stock and Series C Preferred
Stock voting together as a single class and (iii) the holders of a majority of
the Series D Preferred Stock are the only votes of the holders of any class or
series of Company Capital Stock necessary to adopt and approve this Agreement
and approve the other transactions contemplated by this Agreement (the “Required
Merger Stockholder Vote”).

2.31 Brokers. Except as set forth on Schedule 2.31, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the Merger or any of the other transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
any of the Acquired Companies.

2.32 No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement (as modified by the Disclosure Schedules)
and in the ancillary agreements, no Acquired Company, nor any other Person makes
any other express or implied representation or warranty with respect to the
Acquired Companies or the transactions contemplated by this Agreement, and the
Company disclaims any other representations or warranties, whether made by the
Acquired Companies or any of their respective Affiliates or Representatives.
Except for the representations and warranties contained in Section 2 hereof (as
modified by the Disclosure Schedules), the Company hereby disclaims, for itself
and each of the Acquired Companies, all liability and responsibility for any
representation, warranty, statement, or information made, communicated, or
furnished (orally or in writing) to Parent or its Affiliates or their respective
Representatives (including any opinion, information, projection, or advice that
may have been or may be provided to Parent by any Representative of any of the
Acquired Companies or any of their respective Affiliates). The Acquired
Companies make no representations or warranties to Parent regarding any
projection or forecast regarding future results or activities or the probable
success or profitability of any of the Acquired Companies.

 

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. Representations and Warranties of Parent and Merger Sub. Parent and Merger
Sub represent and warrant to the Company as follows, to and for the benefit of
the Holder Indemnitees, as follows:

3.1 Organization and Standing. Each of Parent and Merger Sub is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of its incorporation.

3.2 Authority; Binding Nature of Agreement. Parent and Merger Sub have the full
corporate right, power and authority to enter into and perform their obligations
under this Agreement and under each other agreement, document and instrument
referred to in this Agreement to which Parent or Merger Sub is a party; and the
execution, delivery and performance by Parent and Merger Sub of this Agreement
and each such other agreement, document and instrument have been duly authorized
by all necessary action on the part of Parent and Merger Sub and their
respective boards of directors. No vote of Parent’s stockholders is needed to
approve the Merger. This Agreement and each other agreement, document or
instrument referred to in this Agreement to which Parent or Merger Sub is a
party (assuming due authorization, execution and delivery by each other party
thereto) constitutes the legal, valid and binding obligation of Parent and
Merger Sub, as the case may be, enforceable against Parent and Merger Sub in
accordance with its terms, subject to: (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

3.3 Non-Contravention; Consents.

(a) Non-Contravention. Neither: (i) the execution, delivery or performance of
this Agreement or any of the other agreements, documents or instruments referred
to in this Agreement; nor (ii) the consummation of the Merger or any of the
other transactions contemplated by this Agreement or any of such other
agreements, documents or instruments, will (with or without notice or lapse of
time) contravene, conflict with or result in a violation of: (A) any of the
provisions of the Certificate of Incorporation or bylaws of Parent or Merger
Sub; (B) any resolution adopted by the stockholders, the board of directors or
any committee of the board of directors of Parent or Merger Sub; (C) any
provision of any material Contract by which Parent is bound; or (D) any Legal
Requirement or Order to which Parent or Merger Sub is subject.

(b) Consents. Neither Parent nor Merger Sub will be required to make any filing
with or give any notice to, or to obtain any Consent from, any Person in
connection with: (i) the execution, delivery or performance of this Agreement or
any of the other agreements referred to in this Agreement; or (ii) the
consummation of the Merger or any of the other transactions contemplated by this
Agreement, except for: (A) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware (B) compliance with the applicable
requirements of the HSR Act, and (C) any filing, notice or Consent which, if not
made or obtained, would not reasonably be expected to result in a material
adverse effect on Parent or Merger Sub’s ability to consummate the Merger or the
other transactions contemplated hereby.

3.4 Brokers. Except as set forth on Schedule 3.4, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the Merger or any of the other transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Parent or Merger Sub.

 

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.5 Sufficiency of Funds. Parent and Merger Sub have and will have at the
Closing, and when any Earnout Payments become due, sufficient immediately
available funds on hand or available under existing credit facilities (without
requiring the prior consent, approval or other discretionary action of any
lender or other Person) to fulfill their respective obligations hereunder.

3.6 No Reliance On Other Representations and Warranties. In making its decision
to execute and deliver this Agreement and to consummate the transactions
contemplated by this Agreement, Parent has relied solely upon the
representations and warranties of the Company set forth in Section 2 (and
acknowledges that such representations and warranties are the only
representations and warranties made by the Company) and has not relied upon any
other information provided by, for or on behalf of the Acquired Companies, or
their respective Representatives, to Parent in connection with the transactions
contemplated by this Agreement. Parent has entered into the transactions
contemplated by this Agreement with the understanding, acknowledgement and
agreement that no representations or warranties, express or implied, are made
with respect to any projection or forecast regarding future results or
activities or the probable success or profitability of any of the Acquired
Companies. Parent acknowledges that no current or former stockholder, director,
officer, employee, affiliate, agent, consultant, advisor or other representative
of any of the Acquired Companies (or any of their respective Affiliates) has
made or is making any representations or warranties whatsoever regarding the
subject matter of this Agreement, express or implied.

4. Certain Covenants of the Company.

4.1 Access and Investigation. During the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement pursuant
to Section 9 or the Effective Time (the “Pre-Closing Period”), the Company
shall, and shall cause its Representatives and each of the other Acquired
Companies and their respective Representatives to provide Parent and Parent’s
Representatives with reasonable access during normal business hours to the
Acquired Companies’ Representatives, personnel, properties and assets and to all
existing books, records, Tax Returns, work papers and other documents and
information relating to the Acquired Companies, and with such additional
financial, operating and other data and information regarding the Acquired
Companies, as Parent may reasonably request. During the Pre-Closing Period,
Parent may, with the Company’s prior consent in each case (such consent not to
be unreasonably withheld, conditioned or delayed), make inquiries of Persons
having business relationships with any of the Acquired Companies (including
suppliers, licensors and customers) and the Company shall cause each Acquired
Company to help facilitate, and to cooperate with Parent in connection with,
such inquiries, in each case in compliance with all applicable Legal
Requirements (including any applicable antitrust or competition laws or
regulations). Notwithstanding the foregoing, the Acquired Companies shall not be
required to provide access to or disclose information where access or disclosure
would waive the attorney-client privilege of an Acquired Company, in which case
the parties will work in good faith to provide access to or disclose such
information in a manner that would not waive such attorney-client privilege.

4.2 Operation of the Business of the Acquired Companies. During the Pre-Closing
Period, the Company shall ensure that each of the Acquired Companies shall
conduct its business and operations in the ordinary course and in substantially
the same manner as such business and operations have been conducted prior to the
date of this Agreement, and each of the Acquired Companies shall use reasonable
efforts to maintain and preserve intact its current business organization, keep
available the services of its current officers and employees and maintain its
relations and goodwill with all suppliers, customers, landlords, creditors,
employees and other Persons having business relationships with the Acquired
Companies (other than terminations of employees for cause). Without limiting the
generality of the foregoing, during the Pre-Closing Period, none of the Acquired
Companies shall:

(a) declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of capital stock or other securities, or
repurchase, redeem or otherwise reacquire any shares of capital stock or other
securities;

 

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) sell, issue or authorize the issuance of: (i) any capital stock or other
equity security; (ii) any option or right to acquire any capital stock (or cash
based on the value of capital stock) or other security; or (iii) any instrument
convertible into or exchangeable for any capital stock (or cash based on the
value of capital stock) or other security (except that the Company shall be
permitted to issue Company Common Stock upon the exercise of Company Warrants
and Company Options in accordance with their respective terms as in effect on
the date of this Agreement);

(c) amend or permit the adoption of any amendment to such Acquired Company’s
Charter Documents or effect, or permit such Acquired Company to become a party
to, any recapitalization, reclassification of shares, stock split, reverse stock
split or similar transaction;

(d) form any Subsidiary or acquire any equity interest or other interest in any
other Entity;

(e) make any capital expenditure, except for capital expenditures that, when
added to all other capital expenditures made on behalf of the Acquired Companies
during the Pre-Closing Period, do not exceed $200,000;

(f) (i) enter into any Contract that is or would constitute a Material Contract;
or (ii) materially amend, extend or prematurely terminate, or waive any material
right or remedy under, any Contract that is or would constitute a Material
Contract, except in the case of each of clauses (i)-(ii), in the ordinary course
of business consistent with past practices;

(g) (i) acquire, lease or license any right or other asset from any other Person
for an aggregate value in excess of $200,000; (ii) sell or otherwise dispose of,
or lease or license (or grant any other right with respect to), any material
right or other material asset to any other Person; or (iii) waive or relinquish
any material right, except in the case of each of clauses (i)-(iii), in the
ordinary course of business consistent with past practices;

(h) (i) lend money to any Person (except that each of the Acquired Companies may
make advances to current employees of such Acquired Company in the ordinary
course of business consistent with past practices); or (ii) incur or guarantee
any Indebtedness (other than Indebtedness that will be repaid in full at the
Closing pursuant to a Payoff Letter);

(i) except in the ordinary course of business or as otherwise required by Legal
Requirements or any Acquired Company Employee Plan; (i) enter into any
collective bargaining agreement; (ii) establish, adopt, materially amend or
terminate any Acquired Company Employee Plan; (iii) make any commitment to pay
any bonus or profit-sharing payment, cash incentive payment or similar payment;
(iii) increase, or make any commitment to increase, the amount of the wages,
salary, commissions, severance, termination pay or change in control pay, fringe
benefits or other employee benefits or compensation (including equity-based
compensation, whether payable in cash or otherwise) or remuneration payable to
any of its officers or employees; (iv) promote or change the title of any of its
officers; or (v) hire or make an offer to hire any new officer with annual
compensation in excess of $100,000;

 

45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(j) change any of its methods of accounting or accounting practices in any
material respect (other than as required by applicable accounting or auditing
standards);

(k) make or change any material Tax election, change an annual Tax or accounting
period, adopt or change any Tax or accounting method, file any amended material
Tax Return, enter into any closing agreement, settle any material Tax claim or
assessment relating to any Acquired Company, surrender any right to claim a
refund of material Taxes, or consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment relating to any
Acquired Company;

(l) commence or settle any Legal Proceeding;

(m) accelerate the collection of any accounts receivable or delay the payment of
any accounts payable, in each case, outside the ordinary course of business
consistent with past practice;

(n) except as required by GAAP, write off as uncollectible, or establish any
extraordinary reserve with respect to, any account receivable;

(o) cancel any of its respective insurance policies identified in Schedule 2.23
or reduce the amount of any insurance coverage provided by such insurance
policies;

(p) make any pledge of any of its assets or otherwise permit any of its assets
to become subject to any Encumbrance, except for pledges of immaterial assets
made in the ordinary course of business and consistent with such Acquired
Company’s past practices and Permitted Encumbrances; and

(q) agree or commit to take any of the actions described in clauses “(a)”
through “(p)” above.

Notwithstanding the foregoing, an Acquired Company may take any action described
in: (i) clauses “(a)” through “(p)” above if: (A) Parent gives its prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
to the taking of such action by the Acquired Company; or (B) such action is
required to be taken by this Agreement; or (ii) Schedule 4.2.

4.3 Notification. Each of the parties hereto shall refrain from taking any
action which would render any representation or warranty contained in this
Agreement inaccurate as of the Effective Time. During the Pre-Closing Period,
the Company shall promptly notify Parent in writing of: (i) any breach of any
covenant or obligation of the Company such that the condition in Section 7.2
would not be satisfied; and (ii) any event, condition, fact or circumstance that
would make the timely satisfaction of any of the conditions set forth in
Section 7 impossible or unlikely. No notification under this Section 4.3 shall
be required with respect to matters consented to in writing by Parent pursuant
to the last paragraph of Section 4.2 or the actual taking of actions
contemplated by Schedule 4.2.

4.4 No Negotiation. During the Pre-Closing Period, the Company shall not, and
the Company shall not authorize or permit, any of the Acquired Companies or
authorize or direct any Representative of any of the Acquired Companies to:
(a) solicit or encourage the initiation or submission of any expression of
interest, inquiry, proposal or offer from any Person (other than Parent)
relating to a possible Acquisition Transaction; (b) participate in any
discussions or negotiations or enter into any agreement, understanding or
arrangement with, or provide any non-public information to, any Person (other
than Parent or its Representatives) relating to or in connection with a possible
Acquisition Transaction; or (c) entertain or accept any proposal or offer from
any Person (other than Parent) relating

 

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

to a possible Acquisition Transaction. The Company shall promptly (and in any
event within 24 hours of receipt thereof) notify Parent orally and in writing of
any inquiry, indication of interest, proposal, offer or request for non-public
information relating to a possible Acquisition Transaction that is received by
any Acquired Company during the Pre-Closing Period, which notice shall include:
(i) the identity of the Person making or submitting such inquiry, indication of
interest, proposal, offer or request, and the terms and conditions thereof; and
(ii) an accurate and complete copy of all written materials provided in
connection with such inquiry, indication of interest, proposal, offer or
request).

4.5 Termination of 401(k) Plan. The Company shall take (or cause to be taken)
all actions necessary or appropriate to terminate, effective no later than the
day immediately preceding the Closing Date, the AssureRx Health Retirement Plan
(the “401(k) Plan”) unless Parent, in its sole and absolute discretion, agrees
to sponsor and maintain the 401(k) Plan by providing the Company with written
notice of such election (an “Election Notice”) at least five (5) Business Days
prior to the Closing Date. Unless Parent provides an Election Notice to the
Company, the Company shall deliver to Parent, prior to the Closing Date,
evidence that the Company’s board of directors has validly adopted resolutions
to terminate the 401(k) Plan (the form and substance of which resolutions shall
be reasonably satisfactory to Parent), effective no later than the date
immediately preceding the Closing Date. In connection with the termination of
the 401(k) Plan, Parent shall permit each Acquired Company employee to make
rollover contributions of “eligible rollover distributions” (within the meaning
of Section 401(a)(31) of the Code, including all participant loans) in an amount
equal to the eligible rollover distribution portion of the account balance
distributed to each such Acquired Company employee from the 401(k) Plan to an
“eligible retirement plan” (within the meaning of Section 401(a)(31) of the
Code) of Parent or any of its Affiliates (the “Parent 401(k) Plan”). In the
event that the distributions of assets from the trust of a 401(k) Plan which is
terminated is reasonably anticipated to trigger liquidation charges, surrender
charges, or other fees to be imposed upon the account of any participant or
beneficiary of such terminated plan or upon any Company or plan sponsor, then
the Company shall take such actions as are necessary to reasonably estimate the
amount of such charges or fees and provide such estimate in writing to Parent
prior to the Effective Time.

4.6 Tail Insurance. Prior to the Effective Time, the Company shall, at its own
expense, purchase through its insurance brokerage (the “Incumbent Brokerage”) an
extended reporting period endorsement under the Company’s existing directors’
and officers’ liability insurance coverage (the “D&O Tail Policy”) for the
Acquired Companies’ directors and officers, which shall provide such directors
and officers with coverage for six (6) years following the Effective Time of not
less than the existing coverage under, and have other terms not materially less
favorable to, the insured persons than the directors’ and officers’ liability
insurance coverage presently maintained by the Company. Parent shall cause the
D&O Tail Policy to be maintained in full force and effect, for its full term,
and cause all obligations thereunder to be honored by the Surviving Corporation.
Following the Effective Time, Parent shall not take any steps, including the
appointment of a different broker, that would prevent the Incumbent Brokerage
from representing the Company’s existing directors’ and officers’ for the
purposes of the D&O Tail Policy and any claims related thereto throughout the
term of the D&O Tail Policy.

4.7 Director and Officer Liability. Parent and Merger Sub agree that all rights
to exculpation, expense advancement and indemnification for acts or omissions
occurring prior to the Effective Time existing as of the date of this Agreement
in favor of the individuals who on or prior to the Effective Time were the
current and former directors and officers of any Acquired Company or any of
their respective Affiliates or any of their predecessors in all of their
capacities (including as a stockholder, controlling or otherwise) or who were
serving at the request of any Acquired Company as an officer or director of any
other corporation, partnership or joint venture, trust, employee benefit plan or
other enterprise, including, in each case, the heirs, executors, trustees,
fiduciaries and administrators of any

 

47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

such officer or director (each, an “Indemnified D&O”), as provided in any
Acquired Company’s Charter Documents or in any agreement made available to
Parent, shall survive the Merger and shall continue in full force and effect in
accordance with their terms. In addition, for a period of six (6) years
following the Effective Time, Parent shall not, and shall cause the Surviving
Corporation and its Subsidiaries not to, amend, repeal or otherwise modified in
any manner that is less favorable to any Indemnified D&O in any material respect
the Charter Documents of the Surviving Corporation and its Subsidiaries in
effect immediately following the Effective Time.

5. Certain Covenants of the Parties.

5.1 Filings and Consents.

(a) Each party shall file promptly, but in any event within five (5) Business
Days after the date of this Agreement, all notices, reports and other documents
required to be filed by such party with any Governmental Authority with respect
to the Merger and the other transactions contemplated by this Agreement, and to
submit promptly any additional information requested by any such Governmental
Authority. Without limiting the generality of the foregoing, the Company and
Parent shall, promptly after the date of this Agreement, prepare and file any
notifications required under any applicable antitrust or competition laws or
regulations in connection with the Merger.

(b) The Company and Parent shall respond as promptly as practicable to any
inquiries or requests received from any state attorney general, antitrust
authority or other Governmental Authority in connection with antitrust or
related matters. Subject to the confidentiality provisions of this Agreement,
Parent and the Company each shall promptly supply the other with any information
which may be required in order to effectuate any filings (including
applications) pursuant to (and to otherwise comply with its obligations set
forth in) this Section 5.1. Except where prohibited by applicable Legal
Requirements or any Governmental Authority, and subject to the confidentiality
provisions of this Agreement, the Company and Parent shall: (i) cooperate with
the other party with respect to any filings made by the other party in
connection with the Merger; (ii) permit the other party to review (and consider
in good faith the views of the other party in connection with) any documents
before submitting such documents to any Governmental Authority in connection
with the Merger; and (iii) promptly provide the other party with copies of all
filings, notices and other documents (and a summary of any oral presentations)
made or submitted by any Acquired Company with or to any Governmental Authority
in connection with the Merger.

(c) If any objections are asserted with respect to the Merger or the other
transactions contemplated by this Agreement under any antitrust law or if any
action, suit or other proceeding is instituted or threatened by any Governmental
Authority or any private party challenging the Merger or any other transactions
contemplated by this Agreement as violative of any antitrust law or other Legal
Requirements, Parent and the Company shall, and shall cause their respective
Affiliates to, use reasonable best efforts promptly to resolve such objections;
provided that nothing in this Agreement shall require any party or any of its
Affiliates to (and, without the prior written consent of Parent, no Acquired
Company shall) (i) enter into any settlement, undertaking, consent decree,
stipulation or agreement with any Governmental Authority in connection with the
Merger or the other transactions contemplated by this Agreement, (ii) divest or
agree to divest (or cause any of its Subsidiaries or Affiliates or any Acquired
Company to divest or agree to divest) any of its respective businesses, product
lines or assets, or to agree (or cause any of its Subsidiaries or Affiliates or
any Acquired Company to agree) to any limitation or restriction on any of its
respective businesses, product lines or assets or (iii) contest any Legal
Proceeding relating to the Merger or any of the other transactions contemplated
by this Agreement.

 

48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Subject to the remainder of this Section 5.1, Parent and the Company shall
use commercially reasonable efforts to take, or cause to be taken, all actions
necessary to consummate the Merger and make effective the other transactions
contemplated by this Agreement as promptly as practicable. Without limiting the
generality of the foregoing, as soon as practicable after the date of this
Agreement, but subject to the remainder of this Section 5.1, each party to this
Agreement: (x) shall make all filings (if any) and give all notices (if any)
required to be made and given to any party to any Contract in connection with
the Merger and the other transactions contemplated by this Agreement; and
(y) shall use commercially reasonable efforts to obtain each Consent (if any)
required to be obtained pursuant to any applicable Contract by such party in
connection with the Merger or any of the other transactions contemplated by this
Agreement; provided, however, that no party to this Agreement or any of its
Affiliates shall be required to compensate any Person or offer or grant any
accommodation (financial or otherwise) to any Person in connection therewith;
provided, further, that neither the Company, nor any of its Affiliates, shall,
without Parent’s prior written consent, grant any waiver, make any concession or
otherwise amend or alter in any material respect any terms of any Contract in
order to obtain any Consent. The Company shall promptly upon its receipt make
available to Parent copies of any and all substantive correspondence between the
Company or any of its Affiliates and the party to any such Contract (or its
agents) relating to any such Consent of the transactions contemplated hereby.

5.2 Stockholder Consent.

(a) Information Statement. As promptly as practicable (and in any event within
five (5) Business Days) after the execution of this Agreement, the Company
shall, in accordance with its Charter Documents and applicable Legal
Requirements, provide to its stockholders an Information Statement and other
appropriate documents in connection with the obtaining of: (i) written consents
of the stockholders of the Company in favor of the adoption and approval of this
Agreement and approval of the other transactions contemplated by this Agreement;
and (ii) waivers by the stockholders of the Company of their appraisal rights in
connection with the Merger. The Company shall use commercially reasonable
efforts to obtain such written consents and waivers from holders of all of the
outstanding shares of Company Capital Stock. The Information Statement shall:
(A) include the unanimous recommendation of the board of directors of the
Company in favor of the adoption and approval of this Agreement and the approval
of the other transactions contemplated by this Agreement; (B) notify the
stockholders of the receipt by the Company of the Required Merger Stockholder
Vote and their appraisal rights pursuant to Section 262 of the DGCL; and
(C) comply with all applicable Legal Requirements. Notwithstanding anything to
the contrary contained in this Agreement, the Information Statement and any
other materials submitted to the Company’s stockholders in connection with the
transactions contemplated by this Agreement shall be subject to prior review and
reasonable approval by Parent and its advisors.

(b) Parachute Payments. Prior to the Closing Date, the Company shall submit to
the stockholders of the Company (in a manner reasonably satisfactory to Parent),
for approval by stockholders of the Company in accordance with the terms of
Section 280G(b)(5)(B) of the Code, a written consent in favor of a single
proposal to render the parachute payment provisions of Section 280G inapplicable
to any and all payments or benefits that could reasonably be deemed to result,
separately or in the aggregate, in the payment of any amount or the provision of
any benefit that would, in the absence of such stockholder approval, constitute
an “excess parachute payment” within the meaning of Section 280G of the Code
(together, the “Section 280G Payments”). The Company agrees that (i) prior to
soliciting such stockholder approval, the Company shall deliver to Parent
waivers duly executed by each Person who could reasonably be deemed to be
entitled to receive any Section 280G Payment, in form and substance reasonably
satisfactory to Parent, of such Person’s rights to some or all of the
Section 280G Payments; and (ii) for each such Person. in the absence of such
stockholder approval, no Section 280G

 

49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Payments shall be made. The form and substance of all stockholder approval
documents contemplated by this Section 5.2(b), including the waivers, shall be
subject to the prior review and reasonable approval of Parent, which approval
shall not be unreasonable delayed or withheld.

5.3 Commercially Reasonable Efforts. Prior to the Closing: (a) the Company shall
use commercially reasonable efforts to cause the conditions set forth in
Section 7 to be satisfied on a timely basis; and (b) Parent and Merger Sub shall
use commercially reasonable efforts to cause the conditions set forth in
Section 7.9 to be satisfied on a timely basis.

5.4 Employee Matters.

(a) For a period of one year following the Closing Date, Parent shall, or shall
cause its Subsidiaries (including the Surviving Corporation) to, maintain for
employees who continue in the employ of Parent or any of its Subsidiaries
(including the Surviving Corporation) following the Closing Date (the
“Continuing Employees”) (i) base salary or wage rate no less favorable than
those provided to the Continuing Employees immediately prior to the Closing,
(ii) annual cash incentive compensation that is no less favorable than the cash
incentive opportunities provided to similarly situated employees of Parent and
its Affiliates (excluding the Continuing Employees), and (ii) (A) through
December 31, 2016, welfare benefits that are no less favorable than the
compensation and benefits provided to the Continuing Employees immediately prior
to the Closing, and (B) after December 31, 2016, welfare benefits that are
substantially comparable to the other compensation and benefits provided to
similarly situated employees of Parent and its Affiliates (excluding the
Continuing Employees), but excluding equity compensation. This Section 5.4 shall
not limit the obligation of Parent or any of its Subsidiaries (including the
Surviving Corporation) to maintain any compensation arrangement or benefit plan
that, pursuant to an existing contract or applicable law, must be maintained for
a period longer than one year. No provision of this Agreement shall be construed
as a guarantee of continued employment of any Continuing Employee and this
Agreement shall not be construed so as to prohibit Parent or any of its
Subsidiaries from having the right to terminate the employment of any Continuing
Employee, provided that any such termination is effected in accordance with
applicable law.

(b) From and after the Closing, Parent shall give each Continuing Employee full
credit for all purposes (including for purposes of eligibility to participate,
level of benefits, early retirement eligibility and early retirement subsidies,
vesting and benefit accrual) under any employee benefit plans, arrangements,
collective agreements and employment-related entitlements (including under any
applicable pension, 401(k), savings, medical, dental, life insurance, vacation,
long-service leave or other leave entitlements, post-retirement health and life
insurance, termination indemnity, severance or separation pay plans) provided,
sponsored, maintained or contributed to by Parent or any of its Subsidiaries for
such Continuing Employee’s service with the Company or any of its Subsidiaries,
and with any predecessor employer, to the same extent recognized by the Company
or any of its Subsidiaries as of immediately prior to the Closing, except to the
extent such credit would result in the duplication of benefits for the same
period of service. Notwithstanding the foregoing, to the extent permitted under
applicable law, Parent shall not be required to provide credit for such service
for benefit accrual purposes under any employee benefit plan of Parent that is a
defined benefit pension plan.

(c) Parent shall use commercially reasonable efforts to (i) waive for each
Continuing Employee and his or her dependents, any waiting period provision,
payment requirement to avoid a waiting period, pre-existing condition
limitation, actively-at-work requirement and any other restriction that would
prevent immediate or full participation under the welfare plans of Parent or any
of its Subsidiaries applicable to such Continuing Employee to the extent such
waiting period, pre-existing condition limitation, actively-at-work requirement
or other restriction would not have been applicable to

 

50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

such Continuing Employee under the terms of the welfare plans of the Company and
its Subsidiaries, and (ii) give full credit under the welfare plans of Parent
and its Subsidiaries applicable to each Continuing Employee and his or her
dependents for all co-payments and deductibles satisfied prior to the Closing in
the same plan year as the Closing, and for any lifetime maximums, as if there
had been a single continuous employer.

(d) Nothing in this Section 5.4 shall (i) be construed as an amendment or other
modification of any Acquired Company Employee Plan, (ii) give any third party
any right to enforce the provisions of this Agreement or (iii) limit the right
of Parent, the Acquired Companies or any of their respective Subsidiaries to
amend, terminate or otherwise modify any Acquired Company Employee Plan.

(e) Parent shall cause the Surviving Corporation to pay the Closing Date
Transaction Bonuses and Post-Closing Date Transaction Bonuses in accordance with
the terms of the Equity Transition Plan.

5.5 Provision Respecting Legal Representation; Attorney-Client Privilege.

(a) Each of the parties to this Agreement hereby agrees, on its own behalf and
on behalf of its directors, members, partners, officers, employees and
Affiliates, that Latham & Watkins LLP and Thompson Hine LLP may serve as counsel
to each and any Effective Time Holder and such Effective Time Holder’s
respective Affiliates (individually and collectively, the “Holder Group”), on
the one hand, and the Company, on the other hand, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (the “Existing
Representation”), and that, following consummation of the transactions
contemplated hereby, Latham & Watkins LLP (or any successor) and/or Thompson
Hine LLP (or any successor) may serve as counsel to the Holder Group or any
director, member, partner, officer, employee or Affiliate of the Holder Group,
in connection with any litigation, claim or obligation arising out of or
relating to this Agreement or the transactions contemplated by this Agreement
(any such representation, a “Post-Closing Representation”) notwithstanding the
Existing Representation, and each of the parties hereto hereby consents thereto
and waives any conflict of interest arising therefrom, and each of such parties
shall cause any Affiliate thereof to consent to waive any conflict of interest
arising from the Existing Representation.

(b) From and after the Closing, Parent waives and hereby agrees not to control
or assert, and agrees to cause its Affiliates (including the Surviving
Corporation) to waive and to not control or assert, any attorney-client
privilege, attorney work-product protection or other similar privilege or
protection applicable to, or any expectation of client confidence with respect
to, (i) any communication between any legal counsel (including Latham & Watkins
LLP and/or Thompson Hine LLP), on the one hand, and the Holder Group, on the
other hand, regarding the negotiation, execution, and delivery of this Agreement
or the transactions contemplated hereby in any Post-Closing Representation
(other than any Third-Party Claim), or (ii) any other advice given to the Holder
Group by Latham & Watkins LLP and/or Thompson Hine LLP, occurring during the
Existing Representation in connection with any Post-Closing Representation,
including in connection with a dispute between the Holder Group and one or more
of Parent and its Affiliates (the items listed in clauses (i) and
(ii) collectively, the “Specified Privileges”), it being the intention of the
parties hereto that, notwithstanding anything to the contrary in Section 1.1 or
Section 1.2 hereof or Section 259 of the DGCL, the right to waive, assert and
otherwise control such Specified Privileges in any Post-Closing Representation
(other than any Third Party Claim) shall be (and are hereby) transferred to or
retained by (as applicable), and vested solely in, the Holder Group, and shall
not pass to or be claimed or used by Parent, except as provided in the last
sentence of this Section 5.5(b). Furthermore, Parent (on behalf of itself and
its

 

51

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Affiliates) acknowledges and agrees that any advice given to or communication
with the Holder Group shall not be subject to any joint privilege (whether or
not the Company also received such advice or communication) and shall be owned
solely by the Holder Group. Notwithstanding the foregoing, in the event that a
dispute arises between Parent or the Company, on the one hand, and a third party
other than the Holder Group, on the other hand, the Company shall (and shall
cause its Affiliates to) assert the Specified Privileges on behalf of the Holder
Group to prevent disclosure of Privileged Materials to such third party;
provided, however, that such privilege may be waived only with the prior written
consent of the Securityholders’ Agent.

(c) All such Specified Privileges, and all books and records and other documents
of the Company containing any advice or communication that is subject to any
Specified Privileges (“Privileged Materials”), shall be excluded from the
Merger, and shall be distributed to the Securityholders’ Agent (on behalf of the
Holder Group) immediately prior to the Closing with (in the case of such books
and records) no copies retained by the Company. Absent the prior written consent
of the Securityholders’ Agent, neither Parent nor (following the Closing) the
Company shall have a right of access to Privileged Materials.

(d) Parent hereby acknowledges that it has had the opportunity (including on
behalf of its Affiliates) to discuss and obtain adequate information concerning
the significance and material risks of, and reasonable available alternatives
to, the waivers, permissions and other provisions of this Section 5.5, including
the opportunity to consult with counsel other than Latham & Watkins LLP and
Thompson Hine LLP. This Section 5.5 shall be irrevocable, and no term of this
Section 5.5 may be amended, waived or modified, without the prior written
consent of the Securityholders’ Agent and each of Latham & Watkins LLP and
Thompson Hine LLP.

6. Tax Matters.

6.1 Liability for Taxes.

(a) Indemnification. From and after the Effective Time, each Effective Time
Holder shall, severally and not jointly, hold harmless and indemnify each of the
Parent Indemnitees from and against such Effective Time Holder’s Pro Rata Share
of any Damages that are directly or indirectly suffered or incurred at any time
by any of the Parent Indemnitees or to which any of the Parent Indemnitees may
otherwise directly or indirectly become subject at any time (regardless of
whether or not such Damages relate to any Third Party Claim) and that arise
directly or indirectly from or as a result of, or are directly or indirectly
connected with, without duplication, (1) any breach of, or inaccuracy in, any of
the representations or warranties of the Company in Section 2.20, (2) Taxes
imposed on any Acquired Company, or for which any Acquired Company may otherwise
be liable (including as a transferee or successor, by contract, agreement, by
operation of law or otherwise, but excluding Contracts not primarily related to
Taxes entered into in the ordinary course of business), for any taxable year or
period that ends on or before the Closing Date and, with respect to any Straddle
Period, the portion of such Straddle Period ending on and including the Closing
Date, (3) any Transfer Taxes for which the Effective Time Holders are liable
pursuant to Section 6.7, and (4) any withholding Tax imposed in connection with
the transactions contemplated by this Agreement and any payment thereof,
including, for the avoidance of doubt, the employer portion of any payroll and
employee withholding Taxes, employment, unemployment insurance, social security,
workers’ compensation, and other obligations of a similar nature, imposed in
connection with any payment made pursuant to this Agreement; provided, however,
in each case, that no Effective Time Holder shall be liable for any Tax
Liability to the extent such Tax Liability is taken into account in computing
Closing Net Indebtedness Amount or the Net Working Capital Amount.

 

52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Straddle Period. For purposes of this Agreement, whenever it is necessary to
determine the liability for Taxes of any Acquired Company for a Straddle Period,
(1) the amount of any Taxes imposed on or calculated by reference to income,
gain, receipts, capital, sales, use or payment of wages of an Acquired Company
for the period ending on the Closing Date shall be determined based on an
interim closing of the books as of the close of business on the Closing Date
(and for such purpose, the Taxable period of any partnership or other
pass-through entity in which the Acquired Company holds a beneficial interest
shall be deemed to terminate at such time); provided, however, that exemptions,
allowances, and deductions calculated on an annual basis, such as depreciation
deductions, shall be apportioned between the portion of the Straddle Period
ending on the Closing Date and the portion of the Straddle period commencing
after the Closing Date as described immediately hereafter in clause (2), and
(2) the amount of all other Taxes of the Acquired Company for the portion of any
Straddle Period through the and including the Closing Date shall be deemed to be
the amount of such Tax for the entire Straddle Period multiplied by a fraction
the numerator of which is the number of days in the Straddle Period ending on
the Closing Date and the denominator of which is the number of days in such
Straddle Period.

(c) Controlled Foreign Corporation. For purposes of Section 6.1(a), whenever it
is necessary to determine the liability for Taxes of the Company under
Section 951 of the Code with respect to any Subsidiary that is of a controlled
foreign corporation within the meaning of Section 957 of the Code (a “CFC”)
attributable to the taxable year or period of such CFC that begins on or before
and ends after the Closing Date, the determination of liability for any such
Taxes shall be made by assuming that the taxable year or period of the CFC
consisted of two taxable years or periods, one which ended at the close of the
Closing Date and the other of which began at the beginning of the day following
the Closing Date and relevant items of income, gain, deduction, loss or credit
of the controlled foreign corporation shall be allocated between such two
taxable years or periods on a “closing of the books basis” by assuming that the
books of the controlled foreign corporation were closed at the close of the
Closing Date.

6.2 Tax Returns.

(a) Parent shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for any Acquired Company that relate to any Tax period ending on
or before the Closing Date which are due after the Closing Date (a “Pre-Closing
Tax Return”) or Straddle Period. All such Tax Returns shall be prepared in a
manner consistent with past practice of the applicable Acquired Company, to the
extent permitted by applicable Legal Requirements. At least thirty (30) days
prior to the due date (including any extensions) of any such Pre-Closing Tax
Return or Straddle Period Tax Return, Parent shall cause a draft copy of such
Tax Return to be delivered to the Securityholders’ Agent for the
Securityholders’ Agent’s review and comment. Parent shall consider in good faith
any and all reasonable comments provided by the Securityholders’ Agent with
respect to any such Tax Returns to the extent such comments are consistent with
past practices of the applicable Acquired Company; provided that such reasonable
comments are delivered in writing by the Securityholders’ Agent to Parent within
fifteen (15) days of delivery of the draft Tax Returns by Parent to
Securityholders’ Agent (the “Tax Comments”). If the Securityholders’ Agent does
not provide Tax Comments within such period, the amount of Taxes shown to be due
and payable on such Tax Return shall be deemed to be accepted and agreed upon,
and final and conclusive, for purposes of this Section 6.2(a). If Tax Comments
are timely provided by the Securityholders’ Agent in accordance with the
foregoing provisions, then Parent shall consider in good faith such Tax Comments
and the parties shall act in good faith to resolve any dispute prior to the due
date of any such Pre-Closing Tax Return or Straddle Period Tax Return. If Parent
and the Securityholders’ Agent cannot resolve any such disputed Tax Comment, the
disputed items shall be referred to a senior Tax partner at the Accounting Firm
(the “Tax Arbitrator”) for prompt resolution (in

 

53

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

accordance with the provisions of this Section 6.2(a)), whose determination
shall be final and conclusive for purposes of this Section 6.2(a). The Tax
Arbitrator shall be instructed to use every reasonable effort to complete its
services as soon as practicable after such submission. If the Tax Arbitrator is
unable to resolve the dispute prior to the due date (including any extensions)
of such Tax Returns, Parent shall cause the Tax Comments with respect to which
there is no dispute among the parties to be reflected on such Tax Returns, and
the parties agree to amend any such Tax Returns to the extent necessary based on
the final determination of the Tax Arbitrator with respect to the disputed
items. The fees and expenses of the Tax Arbitrator in connection with its work
pursuant to this Section 6.2(a) shall be apportioned between the Parent and the
Securityholders’ Agent (on behalf of the Effective Time Holders) based upon the
relative success of each such party’s claims as reflected in the determinations
made by the Tax Arbitrator. Any and all third-party costs, fees or expenses
incurred by Parent, its Affiliates or any Acquired Company in connection with
any Pre-Closing Tax Return and fifty percent (50%) of any such fees and expenses
in current in connection with any Straddle Period Tax Return, in each case
prepared or filed in connection with this Section 6.2(a), shall be considered
Damages for which the Parent Indemnitees shall be indemnified and held harmless.

6.3 Tax Proceedings.

(a) Parent shall notify Securityholders’ Agent in writing upon receipt by
Parent, any of its Affiliates or, after the Closing Date, the Acquired Companies
of notice of any pending federal, state, local or foreign Tax audits or
assessments relating to any taxable period ending on or before the Closing Date
or to any Straddle Period (the “Tax Proceeding Notice”). The failure to promptly
give such Tax Proceeding Notice shall not, however, relieve any Effective Time
Holder of its indemnification obligations, except and only to the extent that
such Effective Time Holder is actually prejudiced thereby.

(b) The Securityholders’ Agent shall have the right to participate in or, upon
providing written notice to the Parent within fifteen (15) days of receipt of
such Tax Proceeding Notice, to assume the defense of any audit, investigation or
similar proceeding or claim (a “Tax Proceeding”) relating solely to taxable
period ending on or before the Closing Date at the Securityholders’ Agent’s
expense (on behalf of the Effective Time Holders) and by the Securityholders’
Agent’s own counsel; provided that (i) Securityholders’ Agent shall be obligated
to keep Parent reasonably informed of all material developments and events
relating to such Tax Proceeding (including promptly forwarding copies to the
Parent of any related correspondence, and providing the Parent with an
opportunity to review and comment on any material correspondence before the
Securityholders’ Agent’s sends such correspondence to any Tax Authority),
(ii) Parent shall have the right, at Parent’s expense, to participate in any Tax
Proceedings with counsel selected by it, and (iii) Securityholders’ Agent’s
shall not settle, resolve, or abandon such Tax Proceeding without the prior
written consent of the Parent (which consent shall not be unreasonably withheld,
conditioned or delayed).

(c) If the Securityholders’ Agent is not entitled to control a Tax Proceeding
under Section 6.3(b), fails to give timely and duly written notification to the
Parent of its election to defend such Tax Proceeding as provided in this
Agreement, fails to diligently defend such Tax Proceeding, or otherwise comply
with its obligations in controlling such Tax Proceeding pursuant this
Section 6.3, Parent may, without prejudice to its right to indemnification
hereunder, assume control of such Tax Proceedings and seek indemnification for
any and all Damages based upon, arising from or relating to such Tax
Proceedings; provided that (i) Parent shall be obligated to keep
Securityholders’ Agent reasonably informed of all material developments and
events relating to such Tax Proceeding (including promptly forwarding copies to
the Securityholders’ Agent of any related correspondence), (ii) Securityholders’
Agent (on behalf of the Effective Time Holders) shall have the right to
participate, at its sole expense, in any Tax Proceedings with counsel selected
by it, and (iii) Parent shall not and shall not allow any Affiliate thereof to
settle, resolve, or abandon such Tax Proceeding without the prior written
consent of the Securityholders’ Agent (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

54

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Parent shall have the sole right to represent each Acquired Company’s
interests in any Tax Proceedings with respect to any Straddle Period, provided
that (i) Parent shall be obligated to keep Securityholders’ Agent reasonably
informed of all material developments and events relating to such Tax Proceeding
(including promptly forwarding copies to the Securityholders’ Agent of any
related correspondence), and (ii) Parent shall not and shall not allow any
Affiliate thereof to settle, resolve, or abandon such Tax Proceeding without the
prior written consent of the Securityholders’ Agent’s (which consent shall not
be unreasonably withheld, conditioned or delayed).

6.4 Assistance and Cooperation. After the Closing Date, each of Securityholders’
Agent and Parent shall (and shall cause their respective Affiliates to):

(a) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to sales, transfer and similar Taxes;

(b) assist the other party in preparing any Tax Returns which such other party
is responsible for preparing and filing;

(c) cooperate fully in preparing for and defending any audits of, or disputes
with taxing authorities regarding, any Tax Returns of any Acquired Company;

(d) make available to the other and to any taxing authority as reasonably
requested all information, records, and documents relating to Taxes of the
Acquired Companies, including any ownership information necessary to determine
the presence or absence of an “ownership change” within the meaning of
Section 382 of the Code;

(e) furnish the other with copies of all correspondence received from any taxing
authority in connection with any Tax audit or information request with respect
to any such taxable period; provided, that Parent shall only be obligated to
furnish copies of such correspondence to Securityholders’ Agent to the extent
such audit or information request relates to Taxes for which the Effective Time
Holders may be liable under the terms of this Agreement; and

(f) furnish all books and records with respect to Taxes for a period of at least
seven (7) years following the Closing Date.

6.5 Termination of Tax Sharing Arrangements. Any Tax Sharing Arrangement entered
into by any Acquired Company, other than this Agreement, shall be terminated as
to each Acquired Company on or prior to the Closing, and after the Closing no
Acquired Company shall have any Liability thereunder.

6.6 Survival, Etc.

Notwithstanding anything to the contrary in this Agreement (including
Section 10), the obligations of the parties set forth in this Section 6 shall
survive the Effective Time until the date that is sixty (60) days after the
expiration of all applicable statutes of limitations (including any extensions
thereof); provided, however, that if, at any time on or prior to the expiration
date referred to in this sentence, any Parent Indemnitee delivers to the
Securityholders’ Agent a written notice asserting a claim for recovery under

 

55

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

this Section 6 based on such alleged breach, then the claim asserted in such
notice shall survive until such time as such claim is fully and finally
resolved. No claim made pursuant to this Section 6 shall be subject to the
limitations in Section 10.3 (except for Sections 10.3(f) and 10.3(g)). The
obligations of the parties set forth in this Section 6 shall not be subject to
any limitation under Section 10.3 (except for Sections 10.3(f) and 10.3(g)).

6.7 Transfer Taxes. All transfer, stamp, documentary, sales, use, registration,
value-added and other similar Taxes (including all applicable real estate
transfer Taxes) incurred in connection with this Agreement and the transactions
contemplated hereby (“Transfer Taxes”) will be borne by 50% by Parent and 50% by
the Securityholders. Parent and the Securityholders’ Agent further agree, upon
request, to use commercially reasonable efforts to obtain any certificate or
other document from any Governmental Authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed in
connection with the transactions contemplated hereby.

6.8 Tax Refunds. The Effective Time Holders shall be entitled to the amount of
any refund (or credit of Taxes claimed in lieu of any refund at the election of
Parent or any affiliate thereof after the Closing Date) of any Acquired Company
with respect to any Pre-Closing Tax Period (to the extent such Taxes were paid
by any Acquired Company prior to the Closing or by the Effective Time Holders
pursuant to a claim for indemnification after the Closing) which refund is
actually received (or credit is actually recognized) by Parent or its
Subsidiaries (including any Acquired Company) after the Closing, net of any cost
to Parent and its Affiliates attributable to the obtaining and receipt of such
refund or credit, except to the extent such refund or credit arises as the
result of a carryback of a loss or other tax benefit from a Tax period (or
portion thereof) beginning after the Closing Date. Parent shall pay, or cause to
be paid, to the Paying Agent for distribution to the Effective Time Holders any
amount to which the Effective Time Holders are entitled pursuant to the prior
sentence within five (5) Business Days of the receipt of the applicable refund
or claim of such credit by Parent or its Subsidiaries. To the extent requested
by the Securityholders’ Agent, Parent will reasonably cooperate, at the expense
of the Effective Time Holders, with reasonable written requests by the
Securityholders’ Agent in obtaining such refund or credit, including through the
filing of amended Tax Returns for periods ending before or on the Closing Date
or refund claims. To the extent such refund or credit is subsequently disallowed
or required to be returned to the applicable Tax Authority, the Effective Time
Holders agree promptly to repay the amount of such refund or credit, together
with any interest, penalties or other additional amounts imposed by such Tax
Authority, to Parent.

6.9 Certain Actions. Except with the express written consent of the
Securityholders’ Agent, which consent shall not be unreasonably delayed,
conditioned or withheld, Parent shall not (i) make any election for any
Subsidiary of the Company under Section 338(g) of the Code or (ii) except in
connection with any Tax Proceeding or as otherwise governed by the procedures
governing filings of Tax Returns pursuant to Section 6.2, (a) amend any Tax
Return of any Acquired Company for any period ending on or before the Closing
Date, (b) change any annual Tax accounting period or any period ending on or
before the Closing Date, (c) surrender any right to claim a Tax refund for any
period ending on or before the Closing Date, or (d) consent to any extension or
waiver of the statute of limitations period applicable to any Tax claim or
assessment (other than in connection with ordinary course extenuations for
filing Tax Returns), in each case to the extent such action could reasonably be
expected to result in any increased Tax liability for which the Securityholders
would be required to provide indemnification pursuant to Section 6.6 or
Section 10 hereof.

6.10 Coordination. If there shall be any conflicts between the provisions of
this Section 6 and Section 10, the provisions of this Section 6 shall control
with respect to Taxes.

 

56

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

6.11 Tax Treatment of Certain Payments.

(a) The parties hereto acknowledge and agree that, any disbursements from the
Escrow to the Effective Time Holders and any Earnout Payments made shall be
treated as payments pursuant to an “installment sale” within the meaning of Code
Section 453(b) to the greatest extent permitted by applicable Legal
Requirements.

(b) The parties hereto acknowledge and agree that any payments made to any party
pursuant to Section 1.10(c) and any indemnification payments made in respect of
any Damages shall constitute an adjustment of the Purchase Price for Tax
purposes and shall be treated as such by the parties hereto on their Tax Returns
to the greatest extent permitted by applicable Legal Requirements, subject to
the provisions of Section 6.11(c).

(c) For the avoidance of doubt, the parties shall use commercially reasonable
efforts to sustain the tax treatment described in this Section 6.11 in any
subsequent Tax audit or other administrative Tax Proceeding; provided, however,
that no party shall be required to litigate before any court any proposed
deficiency or adjustment by any Tax Authority challenging such Tax treatment.

7. Conditions Precedent to Obligations of Parent and Merger Sub. The obligations
of Parent and Merger Sub to cause the transactions contemplated by this
Agreement to be consummated are subject to the satisfaction (or waiver by
Parent), at or prior to the Closing, of each of the following conditions:

7.1 Accuracy of Representations. (a) Each of the representations and warranties
made by the Company set forth in Sections 2.1 (Organizational Matters), 2.4
(Authority; Binding Nature of Agreement; Inapplicability of Anti-takeover
Statutes), 2.30 (Vote Required) and 2.31 (Brokers) of this Agreement shall be
accurate in all respects as of the date of this Agreement and as of the Closing
Date as if made on and as of the Closing Date; (b) each of the representations
and warranties made by the Company set forth in Sections 2.3 (Capital Structure)
of this Agreement shall be accurate in all material respects as of the date of
this Agreement and as of the Closing Date as if made on and as of the Closing
Date (other than any such representations and warranties which by their terms
are made as of a specific earlier date, which shall have been accurate in all
material respects as of such earlier date), and (c) each of the representations
and warranties made by the Company in this Agreement (other than those set forth
in Sections 2.1 (Organizational Matters), 2.3 (Capital Structure), 2.4
(Authority; Binding Nature of Agreement; Inapplicability of Anti-takeover
Statutes), 2.30 (Vote Required) and 2.31 (Brokers)) shall be accurate as of the
date of this Agreement and as of the Closing Date as if made on and as of the
Closing Date (other than any such representations and warranties which by their
terms are made as of a specific earlier date, which shall have been accurate in
all respects as of such earlier date, and except where the failure of
representations and warranties referenced in this clause (c) to be true and
correct would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect); provided, however, that, in the case
of clauses (b) and (c), for purposes of determining the accuracy of such
representations and warranties, all materiality, Material Adverse Effect and
similar qualifications limiting the scope of such representations and warranties
shall be disregarded.

7.2 Performance of Covenants. Each of the covenants and obligations that the
Company is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.

7.3 Other Deliveries. Parent shall have received the items to be delivered
pursuant to Section 1.3(b).

 

57

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.4 Antitrust Clearance. Any waiting period (and any extension thereof)
applicable to the Merger under the HSR Act shall have been terminated or shall
have expired.

7.5 Stockholder Approval. This Agreement shall have been duly adopted and
approved by the Required Merger Stockholder Vote. The number of shares of
Company Capital Stock that constitute (or that are eligible to become as a
result of such holder’s delivery of a written demand for appraisal in accordance
with Section 262 of the DGCL) Dissenting Shares shall be less than five percent
(5%) of the Company Capital Stock outstanding immediately prior to the Closing.

7.6 Officer’s Certificate. Parent shall have received a certificate duly
executed on behalf of the Company by the chief executive officer of the Company
and containing the representation and warranty of the Company that the
conditions set forth in Sections 7.1, 7.2 and 7.5 have been duly satisfied (the
“Company Closing Certificate”).

7.7 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing or otherwise impeding the consummation of
the Merger shall have been issued by any court of competent jurisdiction or
other Governmental Authority and remain in effect and there shall not be any
applicable Legal Requirement enacted or deemed applicable to the Merger by any
Governmental Authority that makes consummation of the Merger illegal or
otherwise prevents or impedes the consummation of the Merger.

7.8 No Legal Proceedings. (a) No Governmental Authority shall have commenced or
threatened to commence any Legal Proceeding: (i) challenging the Merger or any
of the other transactions contemplated by this Agreement or seeking the recovery
of a material amount of Damages in connection with the Merger or any of the
other transactions contemplated by this Agreement; (ii) seeking to prohibit or
limit the exercise by Parent of any material right pertaining to its ownership
of stock of Merger Sub or any of the Acquired Companies; (iii) that may have the
effect of preventing or making illegal the Merger; or (iv) seeking to compel any
of the Acquired Companies, Parent or any Affiliate of Parent to dispose of or
hold separate any material assets as a result of the Merger or any of the other
transactions contemplated by this Agreement, and (b) with the exception of any
Dissenting Shares, no other Person shall have commenced or threatened to
commence any Legal Proceeding seeking the recovery of a material amount of
Damages in connection with the Merger or any of the other transactions
contemplated by this Agreement.

8. Conditions Precedent to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or waiver), at or prior to the Closing, of the
following conditions:

8.1 Accuracy of Representations. (a) Each of the representations and warranties
made by Parent set forth in Sections 3.1 (Organization and Standing), 3.2
(Authority; Binding Nature of Agreement) and 3.4 (Brokers) of this Agreement
shall be accurate in all respects as of the date of this Agreement and as of the
Closing Date as if made on and as of the Closing Date; and (b) each of the
representations and warranties made by Parent in this Agreement (other than
those set forth in Sections 3.1 (Organization and Standing), 3.2 (Authority;
Binding Nature of Agreement) and 3.4 (Brokers)) shall be accurate as of the date
of this Agreement and as of the Closing Date as if made on and as of the Closing
Date, other than representations and warranties which by their terms are made as
of a specific date, which shall have been accurate in all material respects as
of such date, except where the failure of representations and warranties
referenced in this clause (b) to be true and correct would not reasonably be
expected to result, individually or in the aggregate, in a material adverse
effect on the ability of Parent or Merger Sub to consummate the transactions
contemplated by this agreement; provided, however, that, in

 

58

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the case of each of the foregoing clauses (a) and (b), for purposes of
determining the accuracy of such representations and warranties, all materiality
and similar qualifications limiting the scope of such representations and
warranties shall be disregarded.

8.2 Performance of Covenants. The covenants and obligations that Parent and
Merger Sub are required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.

8.3 Other Deliveries. The Company shall have received the items to be delivered
pursuant to Section 1.3(c).

8.4 Antitrust Clearance. Any waiting period (and any extension thereof)
applicable to the Merger under the HSR Act shall have been terminated or shall
have expired.

8.5 Stockholder Approval. This Agreement shall have been duly adopted and
approved by the Required Merger Stockholder Vote.

8.6 Officer’s Certificate. The Company shall have received a certificate duly
executed on behalf of Parent by an officer of Parent and containing the
representation and warranty of Parent that the conditions set forth in Sections
8.1 and 8.2 have been satisfied (the “Parent Closing Certificate”).

8.7 No Restraints. No temporary restraining order, preliminary or permanent
injunction or other Order preventing or otherwise impeding the consummation of
the Merger shall have been issued by any court of competent jurisdiction or
other Governmental Authority and remain in effect, and there shall not be any
applicable Legal Requirement enacted or deemed applicable to the Merger by any
Governmental Authority that makes consummation of the Merger illegal.

9. Termination.

9.1 Termination Events. This Agreement may be terminated prior to the Closing
(whether before or after the adoption and approval of this Agreement by the
Company’s stockholders):

(a) by the mutual written consent of Parent and the Company;

(b) by either Parent or the Company, if the Closing has not taken place on or
before 5:00 p.m. (Eastern time) on the date that is two (2) months following the
date of this Agreement (the “End Date”); provided, however, that neither Parent
nor the Company shall be permitted to terminate this Agreement pursuant to this
Section 9.1(b) if the failure to consummate the Merger by the End Date results
from, or is caused by, a material breach by such party of any of its
representations, warranties, covenants or agreements contained herein;

(c) by Parent or the Company if: (i) a court of competent jurisdiction or other
Governmental Authority shall have issued a final and nonappealable Order, or
shall have taken any other action, having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger; or (ii) there shall be any
applicable Legal Requirement enacted, promulgated, issued or deemed applicable
to the Merger by any Governmental Authority that would make consummation of the
Merger illegal; provided, however, that both Parent and the Company shall work
together in good faith and use commercially reasonable efforts to oppose such
actions as specified in the preceding clauses (i) and (ii).

 

59

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) by Parent if: (i) any of the representations and warranties of the Company
contained in this Agreement shall be inaccurate as of the date of this
Agreement, or shall have become inaccurate as of a date subsequent to the date
of this Agreement, such that the condition set forth in Section 7.1 would not be
satisfied; (ii) any of the covenants of the Company contained in this Agreement
shall have been breached such that the condition set forth in Section 7.2 would
not be satisfied; or (iii) any Material Adverse Effect shall have occurred (it
being understood that Parent may not terminate this Agreement pursuant to this
clause (d) if Parent is then in breach of this Agreement); provided, however,
that, in the case of clauses “(i)” and “(ii)” only, if an inaccuracy in any of
the representations and warranties of the Company or a breach of a covenant by
the Company is curable by the Company through the use of reasonable efforts
within fifteen (15) days after Parent notifies the Company in writing of the
existence of such inaccuracy or breach (the “Company Cure Period”), then Parent
may not terminate this Agreement under this Section 9.1(d) as a result of such
inaccuracy or breach prior to the expiration of the Company Cure Period,
provided the Company, during the Company Cure Period, continues to exercise
reasonable efforts to cure such inaccuracy or breach (it being understood that
Parent may not terminate this Agreement pursuant to this Section 9.1(d) with
respect to such inaccuracy or breach if such inaccuracy or breach is cured prior
to the expiration of the Company Cure Period);

(e) by the Company if: (i) any of Parent’s representations and warranties
contained in this Agreement shall be inaccurate as of the date of this
Agreement, or shall have become inaccurate as of a date subsequent to the date
of this Agreement, such that the condition set forth in Section 8.1 would not be
satisfied; or (ii) if any of Parent’s covenants contained in this Agreement
shall have been breached such that the condition set forth in Section 8.2 would
not be satisfied (it being understood that Company may not terminate this
Agreement pursuant to this clause (e) if the Company is then in breach of this
Agreement); provided, however, that if an inaccuracy in any of Parent’s
representations and warranties or a breach of a covenant by Parent is curable by
Parent through the use of reasonable efforts within fifteen (15) days after the
Company notifies Parent in writing of the existence of such inaccuracy or breach
(the “Parent Cure Period”), then the Company may not terminate this Agreement
under this Section 9.1(e) as a result of such inaccuracy or breach prior to the
expiration of the Parent Cure Period, provided Parent, during the Parent Cure
Period, continues to exercise reasonable efforts to cure such inaccuracy or
breach (it being understood that the Company may not terminate this Agreement
pursuant to this Section 9.1(e) with respect to such inaccuracy or breach if
such inaccuracy or breach is cured prior to the expiration of the Parent Cure
Period); or

(f) by Parent if the Required Merger Stockholder Vote is not obtained within
twenty-four (24) hours after the execution of this Agreement.

9.2 Termination Procedures. If Parent wishes to terminate this Agreement
pursuant to Section 9.1, Parent shall deliver to the Company a written notice
stating that Parent is terminating this Agreement and setting forth a brief
description of the basis on which Parent is terminating this Agreement. If the
Company wishes to terminate this Agreement pursuant to Section 9.1, the Company
shall deliver to Parent a written notice stating that the Company is terminating
this Agreement and setting forth a brief description of the basis on which the
Company is terminating this Agreement.

9.3 Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that: (a) neither the Company nor Parent shall be
relieved of any obligation or Liability arising from any willful breach by such
party of any provision of, contained in this Agreement; (b) the parties shall,
in all events, remain bound by and continue to be subject to the provisions set
forth in Section 11; and (c) the parties shall, in all events, remain bound by
and continue to be subject to Sections 11.16 and 11.17.

 

60

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10. Indemnification, Etc.

10.1 Survival of Representations, Covenants, Etc.

(a) General Survival. Subject to Sections 10.1(b) and 10.1(c), the
representations and warranties made in this Agreement, the Company Closing
Certificate and the Parent Closing Certificate (in each case other than the
Specified Representations and the representations and warranties made by Parent
set forth in Sections 3.1 (Organization and Standing), 3.2 (Authority; Binding
Nature of Agreement) and 3.4 (Brokers) (such representations and warranties,
together with the Specified Representations, the “Fundamental Representations”))
shall survive the Effective Time until 11:59 pm (Eastern time) on the date that
is eighteen (18) months following the Closing Date (the “Expiration Date”);
provided, however, that if, at any time on or prior to the Expiration Date, any
Indemnitee delivers a written notice in accordance with the terms hereof,
alleging the existence of an inaccuracy in or a breach of any of such
representations and warranties and asserting a claim for recovery under
Section 10.2 based on such alleged inaccuracy or breach, then the claim asserted
in such notice shall survive the Expiration Date until such time as such claim
is fully and finally resolved.

(b) Fundamental Representations. Notwithstanding anything to the contrary
contained in Section 10.1(a), but subject to Section 10.1(c), the Fundamental
Representations shall survive the Expiration Date until the date that is sixty
(60) days after the expiration of all applicable statutes of limitations
(including any extensions thereof); provided, however, that if, at any time on
or prior to the expiration of all applicable statutes of limitation referred to
in this sentence, any Indemnitee delivers a written notice in accordance with
the terms hereof, alleging the existence of an inaccuracy in or a breach of any
Fundamental Representation and asserting a claim for recovery under Section 10.2
based on such alleged inaccuracy or breach, then the claim asserted in such
notice shall survive until such time as such claim is fully and finally
resolved.

(c) Fraud. Notwithstanding anything to the contrary contained in Section 10.1(a)
or Section 10.1(b), the limitations set forth in Sections 10.1(a) and 10.1(b)
shall not apply in the event of any fraud (whether on the part of the Effective
Time Holder against whom liability is being asserted, on the part of any other
Effective Time Holder, on the part of any Acquired Company, Parent or Merger Sub
or on the part of any Representative of any Acquired Company, Parent or Merger
Sub).

10.2 Indemnification.

(a) Indemnification of Parent Indemnitees. From and after the Effective Time
(but subject to Section 10.1), each Effective Time Holder (jointly and severally
to the extent of the Indemnity Escrow Amount and severally and not jointly in
accordance with such Effective Time Holder’s Pro Rata Share of any Damages in
excess of the Indemnity Escrow Amount), shall indemnify, defend and hold
harmless the Parent Indemnitees from and against any Damages that are directly
or indirectly suffered or incurred at any time by any of the Parent Indemnitees
(regardless of whether or not such Damages relate to any Third Party Claim) and
that arise directly or indirectly from or as a result of, or are directly or
indirectly related to:

(i) any inaccuracy in or breach of (or any Third Party Claim alleging facts
that, if true, would be an inaccuracy in or breach of) any representation or
warranty made by the Company in this Agreement or in the Company Closing
Certificate (in each case, without giving effect to any materiality, Material
Adverse Effect or similar qualifications limiting the scope of such
representation or warranty, other than with respect to Section 2.7(a) or any
Specified Representations);

 

61

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) regardless of the disclosure of any matter set forth in the Disclosure
Schedules, any inaccuracy in any information set forth in the Merger
Consideration Certificate, including any failure to properly calculate the
Company Transaction Expenses, the Closing Net Indebtedness Amount, the Purchase
Price or the Per Share Amount;

(iii) any breach of any covenant or obligation of the Company or the
Securityholders’ Agent in this Agreement required to be performed prior to the
Effective Time, or any breach of any covenant or obligation of any Effective
Time Holder or the Securityholders’ Agent in this Agreement required to be
performed at or after the Effective Time; provided, that no Effective Time
Holder shall be liable for any breach by another Effective Time Holder;

(iv) regardless of the disclosure of any matter set forth in the Disclosure
Schedules (other than Schedule 2.3), any claim asserted or held by any current,
former or alleged securityholder of any Acquired Company: (A) relating to this
Agreement, any other agreement entered into in connection with this Agreement,
the Merger or any of the other transactions contemplated hereby or thereby;
(B) alleging any ownership of, interest in or right to acquire any shares or
other securities of any Acquired Company that is not specifically disclosed in
Schedule 2.3; or (C) alleging that such current, former or alleged
securityholder is entitled to receive any payment or consideration as a result
of the Merger with respect to any shares of Company Capital Stock, Company
Options or warrants to purchase Company Capital Stock held by such
securityholder other than the payments to holders of Company Capital Stock,
Company Options and Company Warrants contemplated by this Agreement;

(v) regardless of the disclosure of any matter set forth in the Disclosure
Schedules, any claim or right asserted or held by any person who is or at any
time was an officer, director, employee or agent of any Acquired Company
(against the Surviving Corporation, against Parent, against any Affiliate of
Parent or against any other Person) involving a right or entitlement or an
alleged right or entitlement to indemnification, reimbursement of expenses or
any other relief or remedy (under the Charter Documents, under any
indemnification agreement or similar Contract, under any applicable Legal
Requirement or otherwise) owed by an Acquired Company with respect to any act or
omission on the part of such person or any event or other circumstance that
arose, occurred or existed at or prior to the Effective Time;

(vi) regardless of the disclosure of any matter set forth in the Disclosure
Schedules, the case entitled United States of America ex rel. Gordon Grant
Bachman v. Healthcare Liason Professionals, Inc. d/b/a/ US Physician Home
Visits, et al. or any related Legal Proceedings; provided that the defense of
such case shall be handled in accordance with the procedures set forth in
Section 10.7;

(vii) regardless of the disclosure of any matter set forth in the Disclosure
Schedules, the assertion, commencement or threat of, or reservation of right
with respect to, any Third Party Claim arising from or relating to the CMS
Voluntary Self-Disclosure as disclosed in Schedule 2.13 on or before the
Expiration Date; provided that the defense of such case shall be handled in
accordance with the procedures set forth in Section 10.7;

 

62

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(viii) the exercise by any stockholder of the Company of such stockholder’s
appraisal rights under the DGCL, including all costs and expenses incurred by
the Company or Parent in connection with any Legal Proceeding or settlement in
connection therewith (it being understood that if a final determination of the
fair value of any Dissenting Shares is made by a court of competent jurisdiction
in connection with any such exercise of appraisal rights, then the only portion
of such fair value to be included in calculation of the Damages incurred as a
result of such exercise is the amount, if any, by which such fair value exceeds
what otherwise would have been payable by Parent with respect to such Dissenting
Shares in accordance with Section 1.5 hereof had they not been Dissenting
Shares);

(ix) any loss of a deduction by Parent, the Acquired Companies or any of their
Subsidiaries pursuant to Section 280G, or the incurrence by Parent, the Acquired
Companies or any of their Subsidiaries of Tax penalties and/or interest related
to any failure to report or withhold excise Tax amounts under Section 4999 of
the Code, in each case as a result of (1) payment of Section 280G Payments by
any Acquired Company absent 280G Approval, or (2) failure of any 280G Approval
obtained with respect to Section 280G Payments to satisfy all applicable
requirements of Section 280G(b)(5)(B) of the Code and the Treasury Regulations
thereunder, including Q-7 of Section 1.280G-1 of such Treasury Regulations; or
(B) any obligation of any Acquired Company in effect prior to the Closing to
provide a gross-up payment for any excise Taxes under Section 4999 of the Code
related to Section 280G Payments;

(x) regardless of the disclosure of any matter set forth in the Disclosure
Schedules (other than Schedule 2.3), any claim asserted by any Person party to a
Change in Control Agreement that such Person is entitled to severance, benefits
continuation or any other rights thereunder; provided that no Parent Indemnitee
shall be entitled to indemnification under this clause (x) if such Person
entered into an agreement in form and substance acceptable to Parent prior to
the Effective Time in which such Person agreed to terminate such Change in
Control Agreement and release the Company from any obligations thereunder; and
provided further that the Parent Indemnitees’ indemnification under this clause
(x) shall be limited to the difference between (1) the cost to the Surviving
Corporation of providing the severance, benefits continuation or any other
rights claimed under the Change in Control Agreement by such Person minus
(2) the cost Parent or the Surviving Corporation would have incurred for
severance, benefits continuation and other rights had such Person entered into
the new agreement proposed by Parent prior to the Effective Time and become
eligible for such amounts; or

(xi) regardless of the disclosure of any matter set forth in the Disclosure
Schedules, any claim for recoupment, reimbursement, or refund of any Medicare
reimbursement for GeneSight testing which was reimbursed prior to the Effective
Time where the basis for such claim is that the referring provider was not
eligible to refer the service billed; i.e., such testing was not ordered by a
psychiatric physician.

(b) each Joinder Holder severally and not jointly shall indemnify, defend and
hold harmless the Parent Indemnitees from and against any and all Damages
suffered, sustained or incurred by any such Parent Indemnitee Person, whether or
not involving a Third Party Claim, caused by, in connection with, as a result of
or arising out of:

(i) any inaccuracy in or breach of (or any Third Party Claim alleging facts
that, if true, would be an inaccuracy in or breach of) any of the
representations or warranties made by such Joinder Holder in his, her or its
Joinder Agreement, Warrant Surrender Agreement or Option Termination Agreement
or in any other agreement entered into in connection with this Agreement to
which he, she or it is a party; and

(ii) any breach of or failure by such Joinder Holder to perform any covenant or
agreement of such Joinder Holder provided for in his, her or its Joinder
Agreement, Warrant Surrender Agreement or Option Termination Agreement;

 

63

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

provided, that no Joinder Holder shall be liable for any inaccuracy, breach or
failure to perform by another Joinder Holder.

(c) Damage to Parent. The parties acknowledge and agree that, if the Surviving
Corporation or any Acquired Company suffers or incurs any Damages as a result of
or in connection with any inaccuracy in or breach of any representation,
warranty, covenant or obligation, then (without limiting any of the rights of
the Surviving Corporation or any Acquired Company as an Parent Indemnitee)
Parent shall also be deemed, by virtue of its ownership of the stock of the
Surviving Corporation or any Acquired Company, to have incurred Damages as a
result of and in connection with such inaccuracy or breach.

(d) Calculation of Damages. For purposes of determining the amount of any
Damages resulting from or in connection with the breach of any representation or
warranty made by the Company or any Joinder Holder, such representations shall
be read as though none of them were subject to materiality, Material Adverse
Effect, or similar materiality qualifications, other than with respect to
Section 2.7(a).

(e) Indemnification by Parent. From and after the Effective Time (but subject to
Section 10.1), Parent shall hold harmless and indemnify each of the Holder
Indemnitees from and against any Damages that are directly or indirectly
suffered or incurred at any time by any of the Holder Indemnitees (regardless of
whether or not such Damages relate to any Third Party Claim) and that arise
directly or indirectly from or as a result of, or are directly or indirectly
related to:

(i) any inaccuracy in or breach of (or any Third Party Claim alleging facts
that, if true, would be an inaccuracy in or breach of) any representation or
warranty made by Parent in this Agreement or in the Parent Closing Certificate
(in each case, without giving effect to any materiality or similar
qualifications limiting the scope of such representation or warranty); and

(ii) any breach of any covenant or obligation of Parent or Merger Sub in this
Agreement.

10.3 Limitations.

(a) De Minimis. With respect to the matters described in Sections 10.2(a)(i) and
10.2(e)(i) (other than with respect to any breach or inaccuracy of any
Fundamental Representation or with respect to fraud), no individual item of
Damages may be submitted by any Indemnitee, nor shall any Indemnitee be
indemnified hereunder against any Damages in respect of such individual item of
Damages, unless such individual item of Damages (it being understood that any
Damages arising out of the same or series of related facts and circumstances
shall be aggregated) to be paid out in respect of such individual item exceeds
$100,000.

(b) Deductible. Subject to Section 10.3(c), (i) no Parent Indemnitee shall be
entitled to any indemnification payment pursuant to Section 10.2(a)(i) or
10.2(a)(xi) and (ii) no Holder

 

64

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Indemnitee shall be entitled to any indemnification payment pursuant to
Section 10.2(e)(i) for any inaccuracy in or breach of any representation or
warranty in this Agreement until such time as the total amount of all Damages
(including the Damages arising from such inaccuracy or breach and all other
Damages arising from any other inaccuracies or breaches of any representations
or warranties) that have been directly or indirectly suffered or incurred by any
one or more of such Parent Indemnitees or Holder Indemnitees, as applicable,
exceeds $1,250,000 in the aggregate (the “Deductible Amount”). If the total
amount of such Damages pursuant to Section 10.2(a)(i) and Section 10.2(a)(xi),
on the one hand, or Section 10.2(e)(i), on the other hand, exceeds the
Deductible Amount, then the Parent Indemnitees or Holder Indemnitees, as
applicable, shall be entitled to be indemnified against and compensated and
reimbursed for only the portion of such Damages exceeding the Deductible Amount.

(c) Applicability of Deductible. The limitations set forth in Section 10.3(b)
shall not apply (and shall not limit the indemnification or other obligations of
any Effective Time Holder or Parent): (i) in the event of fraud (whether on the
part of any Effective Time Holder, any Acquired Company, Parent or Merger Sub or
any Representative of any Acquired Company, Parent or Merger Sub); or (ii) to
inaccuracies in or breaches of any of the Fundamental Representations.

(d) Indemnification Cap. Subject to Section 10.3(f), (i) recourse by the Parent
Indemnitees to the Indemnity Escrow shall be the Parent Indemnitees’ sole and
exclusive remedy under this Agreement for monetary Damages resulting from the
matters referred to in Section 10.2(a)(i) and (ii) the aggregate amount for
which the Parent Indemnitees shall be entitled to indemnification payments
pursuant to Section 10.2(a)(i) shall not exceed the sum of the Initial Indemnity
Escrow Deposit plus such additional amounts as are deposited into the Indemnity
Escrow pursuant to Section 1.11(c).

(e) Set Off. Subject to the limitations and procedures set forth in this
Section 10, Parent may set off, deduct or retain any amount due to the Effective
Time Holders in respect of any claim for indemnification against Effective Time
Holders pursuant to this Agreement against any Earnout Payments that Parent may
be obliged to make (or procure to be made) to the Effective Time Holders
pursuant to this Agreement; provided further that the Parent Indemnitees shall
first seek recovery from the Indemnity Escrow or the Accelerable Escrow (in the
case of Effective Time Holders who have not delivered a Joinder Agreement,
Warrant Surrender Agreement or Option Termination Agreement, as the case may be,
prior to Parent’s becoming obligated to make the payment subject to such set
off, deduction or retention) (but for such recovery from the Accelerable Escrow,
the maximum amount of recovery shall be equal to the lesser of (X) the amount of
money then remaining in the Accelerable Escrow and (Y) (i) the amount subject to
such set off multiplied by (ii) a fraction, of which (A) the numerator is the
amount of money in the Accelerable Escrow Account due to those Effective Time
Holders who did not deliver Joinder Agreements, Warrant Surrender Agreements or
Option Termination Agreements to Parent immediately prior to the time that such
set-off, reduction or retention is sought by Parent; and (B) the denominator is
the Purchase Price).

(f) Applicability of Indemnification Cap; Aggregate Indemnification Cap.

(i) The limitations set forth in the first sentence of Section 10.3(d) shall not
apply (and shall not limit the indemnification or other obligations of any
Effective Time Holder): (A) in the event of fraud (whether on the part of any
Effective Time Holder, any Acquired Company or any Representative of any
Acquired Company); (B) to inaccuracies in or breaches of any of the Specified
Representations; or (C) to any of the matters to which Section 6 applies. Each
Effective Time Holder shall, severally and not jointly (based on such Effective
Time Holder’s Pro Rata Share), indemnify and hold harmless each Parent
Indemnitee from and against any Damages arising directly or indirectly from,
resulting from, or directly or indirectly

 

65

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

related to (W) fraud (whether on the part of any Effective Time Holder, any
Acquired Company or any Representative of any Acquired Company);
(X) inaccuracies in or breaches of any of the Specified Representations; (Y) any
of the matters to which Section 6 applies or (Z) any of the matters referred to
in Sections 10.2(a)(ii) through (viii), inclusive; provided, that no Effective
Time Holder shall be liable for any fraud, inaccuracy, breach or failure to
perform by another other Effective Time Holder.

(ii) Notwithstanding anything to the contrary in this Agreement (except for
Section 11.3), in no event shall any Effective Time Holder be liable to the
Parent Indemnitees for Damages, whether under this Section 10 or pursuant to any
Joinder Agreement, Warrant Surrender Agreement or Option Termination Agreement
(i) in excess of such Effective Time Holder’s Pro Rata Share of such Damages or
(ii) in excess of the Merger Consideration actually received by such Effective
Time Holder. Subject to Section 11.3, the total amount of indemnification
payments that Parent can be required to make to the Holder Indemnitees pursuant
to Section 10.1(d) shall be limited to the Merger Consideration.

(g) Determination of Damages Amount.

(i) The amount of Damages subject to indemnification pursuant to Section 10.2
shall be reduced by any insurance proceeds, indemnification payments,
contribution payments, reimbursements or other recoveries previously received by
an Indemnitee (or any of its Affiliates) with respect to such Damages (net of
any deductible or co-payment and all out of pocket costs related to such
recovery and net of any insurance premium increases attributable to such
insurance recovery). If any insurance proceeds, indemnification payments,
contribution payments, reimbursements or other recoveries are subsequently
recovered by an Indemnitee (or any of its Affiliates) after payment has been
made by Parent or the Effective Time Holders, as applicable, in accordance with
this Section 10 with respect to the Damages to which such insurance recoveries
relate, then the Indemnitee shall remit or cause to be remitted to Parent or the
Effective Time Holders, as applicable, such insurance recoveries (net of any
deductible or co-payment and all out of pocket costs related to such recovery);
provided that in no event shall any Indemnitee have any obligation hereunder to
remit any portion of such insurance recoveries in excess of the indemnification
payment or payments actually received by such Indemnitee with respect to such
Damages.

(ii) Without limiting the effect of any other limitation contained in this
Section 10, for purposes of computing the amount of any Damages incurred by any
Indemnitee under this Section 10 or Section 6.1, there shall be deducted an
amount equal to the net amount of any Tax benefit actually realized in
connection with such Damages on or before the year following the year when such
Damages were incurred, calculated on a with and without basis.

(iii) Notwithstanding anything herein to the contrary, no Parent Indemnitee
shall be entitled to indemnification pursuant to this Section 10 or Section 6
for any Damages resulting from, or relating or attributable to, any Tax
attribute of any Acquired Company, including but not limited to any net
operating loss, any net operating loss carryover, any Tax credit, any Tax credit
carryover or any other Tax attribute of any Acquired Company which may be
affected in any way by the acquisition of control under the applicable Legal
Requirements, or the determination that any such Tax attribute is subject to any
limitation on its use under the applicable Legal Requirements.

 

66

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.4 No Contribution. Each Effective Time Holder waives, and acknowledges and
agrees that such Effective Time Holder shall not have and shall not exercise or
assert (or attempt to exercise or assert), any right of contribution, right of
indemnity or advancement of expenses or other right or remedy against the
Surviving Corporation or any Acquired Company in connection with any
indemnification obligation or any other Liability to which such Effective Time
Holder may become subject under or in connection with this Agreement or any
other agreement, document or instrument delivered to Parent in connection with
this Agreement. Effective as of the Closing, the Securityholders’ Agent, on
behalf of itself and each Effective Time Holder, and each Effective Time Holder
expressly waives and releases any and all rights of subrogation, contribution,
advancement, indemnification or other claim against Parent, the Surviving
Corporation or any Acquired Company.

10.5 Claim Procedures. Any claim for indemnification pursuant to Section 10
(and, at the option of any Indemnitee, any claim based upon fraud) shall be
brought and resolved exclusively as follows:

(a) If any Indemnitee has or claims in good faith to have incurred or suffered,
or believes in good faith that it may incur or suffer, Damages for which it is
or may be entitled to indemnification under Section 6 or this Section 10 or for
which it is or may otherwise be entitled to a monetary remedy relating to this
Agreement, the Merger or any of the transactions contemplated hereby or thereby,
such Indemnitee may deliver a claim notice (a “Claim Notice”) to the
Securityholders’ Agent or Parent as applicable. Each Claim Notice shall:
(i) contain a brief description of the facts and circumstances supporting the
Indemnitee’s claim; and (ii) if practicable, contain a non-binding, preliminary,
good faith estimate of the amount to which the Indemnitee might be entitled.

(b) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnitee shall be entitled under Section 6 or this
Section 10 shall be determined (i) by the written agreement between the
Indemnitee and the Securityholders’ Agent or Parent, as applicable, (ii) by a
final judgment or decree of any court of competent jurisdiction or (iii) by any
other means to which the Indemnitee and the Securityholders’ Agent or Parent, as
applicable, shall agree. The judgment or decree of a court shall be deemed final
when the time for appeal, if any, shall have expired and no appeal shall have
been taken or when all appeals taken shall have been finally determined.

(c) In the event that any Parent Indemnitee is determined pursuant to this
Section 10.5 to be entitled to indemnification, such Parent Indemnitee shall be
entitled to a distribution from the Indemnity Escrow in an amount equal to the
Damages incurred or suffered in connection therewith.

10.6 Release from Indemnity Escrow and Accelerable Escrow.

(a) Parent will notify the Securityholders’ Agent in writing of the amount that
Parent determines in good faith to be necessary to satisfy all claims for
indemnification that have been asserted, but not resolved on or prior to 11:59
p.m. (Eastern time) on the date that is eighteen (18) months following the
Closing Date (the “Indemnity Escrow Release Date”) (each such claim an
“Indemnity Escrow Continuing Claim” and such amount, the “Indemnity Escrow
Retained Amount”). Subject to Section 10.6(c), within three (3) Business Days
following the Indemnity Escrow Release Date, Parent and Securityholders’ Agent
shall instruct the Escrow Agent to release from the Indemnity Escrow an amount
in the aggregate equal to (A) the Indemnity Escrow Amount minus (B) any amounts
released to the Parent Indemnitees from the Indemnity Escrow prior to such date
minus (C) any amounts paid pursuant to the Post-Closing Date Transaction Bonuses
and payable as a result of such release from the

 

67

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Indemnity Escrow, minus (D) the Indemnity Escrow Retained Amount as of such
date, for distribution to each participating Effective Time Holder in accordance
with each such Effective Time Holder’s aggregate Further Distribution Per Share
Amount of such portion of the Indemnity Escrow Amount being released to the
Effective Time Holders, it being acknowledged and agreed that such amount shall
be released to the Paying Agent for distribution to such Effective Time Holders.

(b) Upon the full and final resolution of all Continuing Claims, any Indemnity
Escrow Retained Amounts in the Indemnity Escrow, together with any additional
amounts deposited into the Indemnity Escrow after the Indemnity Escrow Release
Date pursuant to Section 1.11(c), shall be distributed to the Effective Time
Holders, less any amounts paid pursuant to the Post-Closing Date Transaction
Bonuses and payable as a result of such distribution, in accordance with the
procedures set forth in Section 10.6(a).

(c) With respect to any amount to be released from the Indemnity Escrow to the
Effective Time Holders pursuant to this Section 10.6(c): (i) if any former
holder of Outstanding Capital Stock has not executed and delivered a properly
completed Letter of Transmittal and surrendered such Effective Time Holder’s
Company Stock Certificate in accordance with Section 1.9(b) (collectively, the
“Payment Conditions”) prior to the date of any scheduled release from the
Indemnity Escrow, then any amount that would otherwise be released to such
Effective Time Holder shall be held by the Paying Agent, without interest, until
such holder satisfies all of such Effective Time Holder’s applicable Payment
Conditions; (ii) amounts to be released from the Indemnity Escrow to be
distributed to each such Effective Time Holder shall be deemed to be the product
of (A) the aggregate amount to be released from the Indemnity Escrow to such
Effective Time Holder; multiplied by (B) such Effective Time Holder’s Pro Rata
Share (excluding all shares of Company Preferred Stock that are designated as
“Series D Preferred Stock” and shares of Series D Preferred Stock subject to
Company Warrants); and (iii) each distribution to be made from the Indemnity
Escrow with respect to amounts to be distributed in respect of an Effective Time
Holder’s Fully Diluted Shares of Company Capital Stock (excluding all shares of
Company Preferred Stock that are designated as “Series D Preferred Stock” and
shares of Series D Preferred Stock subject to Company Warrants) shall be
effected in accordance with the payment delivery instructions set forth in such
Effective Time Holder’s Letter of Transmittal, Warrant Surrender Agreement or
Option Termination Agreement.

(d) Parent will notify the Securityholders’ Agent in writing of the amount that
Parent determines in good faith to be necessary to satisfy all claims for
indemnification (other than pursuant to Section 10.2(a)(i)) that have been
asserted, but not resolved on or prior to 11:59 p.m. (Eastern time) on the date
that is five (5) years following the Closing Date (the “Accelerable Escrow
Release Date”) and that are not Indemnity Escrow Continuing Claims (“Accelerable
Escrow Continuing Claims”) and the Accelerable Escrow Retained Amount (as
defined below). Subject to Section 10.6(e), within three (3) Business Days
following the Accelerable Escrow Release Date, Parent and Securityholders’ Agent
shall instruct the Escrow Agent to release from the Accelerable Escrow an amount
in the aggregate equal to (A) the Accelerable Escrow Deposit minus (B) any
amounts released to the Parent Indemnitees from the Accelerable Escrow prior to
such date, minus (C) any amounts paid to Effective Time Holders who delivered
Joinder Agreements, Warrant Surrender Agreements and/or Option Termination
Agreements prior to such date, minus (D) the Accelerable Escrow Retained Amount
as of such date, for distribution to each Effective Time Holder who did not
deliver a Joinder Agreement, Warrant Surrender Agreements or Option Termination
Agreement, as the case may be, to Parent prior to the Accelerable Escrow Release
Date in accordance with such Effective Time Holder’s Pro Rata Share of the
Accelerable Escrow Deposit, it being acknowledged and agreed that such amount
shall be released to the Paying Agent for distribution to such Effective Time
Holders. The “Accelerable Escrow Retained Amount” means an amount equal to the
product of (i) the Accelerable Escrow Continuing Claims multiplied by (ii)

 

68

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

a fraction, of which (A) the numerator is the amount of money in the Accelerable
Escrow Account due to those Effective Time Holders who did not deliver Joinder
Agreements, Warrant Surrender Agreements or Option Termination Agreements to
Parent prior to the Accelerable Escrow Release Date; and (B) the denominator is
the Purchase Price.

(e) Upon the full and final resolution of all Accelerable Escrow Continuing
Claims, any Accelerable Escrow Retained Amounts in the Accelerable Escrow shall
be distributed pursuant to the procedures set forth in Section 10.6(d) to the
Effective Time Holders who did not deliver Joinder Agreements, Warrant Surrender
Agreements or Option Termination Agreements, as the case may be, to Parent prior
to the Accelerable Escrow Release Date.

10.7 Defense of Third Party Claims. The party making a claim for indemnification
under this Section 10.7 is referred to as the “Indemnified Party,” and the party
against whom such claim for indemnification is asserted under this Section 10.7
is referred to as the “Indemnifying Party.”

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any claim or Legal Proceeding (whether against the
Company, Parent or any other Person) made or brought by any Person who is not a
party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of any of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof. The failure to
promptly give such written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party is actually prejudiced thereby. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Damages that have been
or may be sustained by the Indemnified Party. The Indemnifying Party shall have
the right to participate in or, upon providing written notice to the Indemnified
Party within thirty (30) days of receipt of such notice of such Third Party
Claim in which the Indemnifying Party acknowledges without qualification its
indemnification obligation hereunder (subject only to the applicable limitations
set forth in this Section 10.7), to assume the defense of any Third Party Claim
at the Indemnifying Party’s expense and by the Indemnifying Party’s own counsel,
which counsel must be reasonably acceptable to the Indemnified Party. In the
event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 10.7(b), the Indemnified Party shall cooperate reasonably in
the defense thereof. The Indemnified Party shall have the right to participate
in the defense of any Third Party Claim with counsel selected by it, subject to
the Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
there are legal defenses available to an Indemnified Party that are different
from or additional to those available to the Indemnifying Party, such fees and
disbursements shall be at the expense of the Indemnifying Party. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim,
fails to give timely and sufficient notification to the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently defend such Third Party Claim, the Indemnified Party shall, subject
to Section 10.7(b), without prejudice to its right to indemnification hereunder,
defend such Third Party Claim and may seek indemnification for any and all
Damages based upon, arising from or relating to such Third Party Claim in
accordance with this Section 10. Notwithstanding anything to the contrary
contained in this Section 10.7, the Indemnifying Party shall not be entitled to
assume control of a Third Party Claim, and the Indemnified Party shall control
such Third Party Claim, if (i) the Third Party Claim relates to or arises in
connection with any criminal proceeding, action, indictment, investigation or
allegation, (ii) the Third Party Claim seeks injunctive or other equitable
relief or relief other than for monetary Damages against the Indemnified Party
(except, in each

 

69

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

case, where such injunctive or other equitable relief is merely incidental to a
primary claim or claims for monetary Damages), (iii) an actual or readily
apparent conflict of interest (in the opinion of counsel to the Indemnified
Party) exists between the Indemnifying Party and the Indemnified Party with
respect to the Third Party Claim that precludes effective joint representation
or (iv) a claim is made by a Parent Indemnitee and the amounts reasonably
expected to be incurred in connection with such Third Party Claim, together with
all other outstanding claims on the Indemnity Escrow, exceed the amount
remaining in the Indemnity Escrow. If, pursuant to this Section 10.7(a), the
Indemnified Party so contests, defends, litigates or settles a Third Party Claim
for which it is entitled to indemnification hereunder, the Indemnified Party
shall be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees
and other expenses of defending the Third Party Claim which are incurred from
time to time, promptly following the presentation to the Indemnifying Party of
itemized bills for such attorneys’ fees and other expenses, subject, however, to
any applicable limitations set forth in this Section 10.7. Subject to any
applicable limitations set forth in this Section 10.7, all expenses (including
attorneys’ fees) incurred by the Indemnifying Party in connection with the
foregoing shall be paid by the Indemnifying Party.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party;
provided that such consent shall not be unreasonably withheld, conditioned or
delayed so long as: (i) a firm offer is made to settle a Third Party Claim that
(A) does not impose injunctive or other equitable relief against the Indemnified
Party or any of its Affiliates (including any equitable remedies or other
obligations or restrictions upon the Indemnified Party or any of its
Affiliates), (B) would not lead to any liability or the creation of a financial
or other obligation on the part of the Indemnified Party or any of its
Affiliates, (C) provides, in customary form, for the full, unconditional written
release of each Indemnified Party and its Affiliates from all Liabilities and
obligations in connection with such Third Party Claim, and (D) does not
adversely affect the conduct of the business of the Indemnified Party or any of
its Affiliates, and (ii) the Indemnifying Party provides written notice to the
Indemnified Party that it desires to accept and agree to such offer and the
terms thereof. If the Indemnified Party has assumed the defense pursuant to
Section 10.7(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).

(c) Cooperation. The Indemnifying Party and the Indemnified Party shall
cooperate in good faith with each other in all reasonable respects in connection
with the defense of any Third Party Claim, including, upon the reasonable
request of the defending party, providing copies of records within the
non-defending party’s possession or control relating to such Third Party Claim
and making available, without expense (other than reimbursement of actual
out-of-pocket expenses), Representatives of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

10.8 Exclusive Remedy. Except (a) in the event of fraud and (b) for equitable
remedies, from and after the Effective Time, the rights to indemnification,
compensation and reimbursement set forth in this Section 10 shall be the sole
and exclusive monetary remedy of the Parent Indemnitees with respect to any
breach of this Agreement.

10.9 Order of Recovery. In the event any Parent Indemnitee shall be entitled to
any indemnification payment pursuant to this Section 10, such amount shall be
paid first from the Indemnity Escrow and, to the extent there are insufficient
funds in the Indemnity Escrow, then the remainder from pursuant to
Section 10.3(e) before recovery can be made against any Effective Time Holder;
provided that in the case of Effective Time Holders who have not delivered a
Joinder Agreement, Warrant Surrender Agreement or Option Termination Agreement,
as the case may be, prior to Parent’s becoming entitled to such indemnification
payment, amounts shall be paid first from the Accelerable Escrow prior to set
off, deduction or retention pursuant to Section 10.3(e).

 

70

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11. Miscellaneous Provisions.

11.1 Securityholders’ Agent.

(a) Appointment. By virtue of the adoption and approval of this Agreement, the
Joinder Agreements, the Warrant Surrender Agreements and the Option Termination
Agreements and without any further action by any of the Effective Time Holders
or the Company, the Effective Time Holders irrevocably nominate, constitute and
appoint Fortis Advisors LLC, a Delaware limited liability company, as the
exclusive agent and true and lawful attorney in fact of the Effective Time
Holders (the “Securityholders’ Agent”), with full power of substitution, to act
in the name, place and stead of the Effective Time Holders for purposes of
executing any documents and taking or refraining from any actions that the
Securityholders’ Agent may, in the Securityholders’ Agent’s sole discretion,
determine to be necessary, desirable or appropriate in connection with this
Agreement, the Escrow Agreement, the Paying Agent Agreement, the
Securityholders’ Agent engagement agreement, and any other agreement, document
or instrument referred to in or contemplated by this Agreement, the Escrow
Agreement, the Paying Agent Agreement, and any transaction contemplated under
this Agreement or any such other agreement, document or instrument, including
with respect to, any claim for indemnification under Sections 6 and 10.
Notwithstanding the foregoing, the Securityholders’ Agent shall have no
obligation to act on behalf of the Effective Time Holders, except as expressly
provided herein and in the Escrow Agreement, the Paying Agent Agreement, the
Securityholders’ Agent engagement agreement. The Securityholders’ Agent hereby
accepts its appointment as Securityholders’ Agent.

(b) Authority. The Effective Time Holders grant to the Securityholders’ Agent
full authority to execute, deliver, acknowledge, certify and file on behalf of
such Effective Time Holders (in the name of any or all of the Effective Time
Holders or otherwise) any and all documents that the Securityholders’ Agent may,
in its sole discretion, determine to be necessary, desirable or appropriate, in
such forms and containing such provisions as the Securityholders’ Agent may, in
its sole discretion, determine to be appropriate, in performing its duties as
contemplated by Section 11.1(a). Notwithstanding anything to the contrary
contained in this Agreement or in any other agreement executed in connection
with the transactions contemplated hereby: (i) each Parent Indemnitee shall be
entitled to deal exclusively with the Securityholders’ Agent on all matters
relating to any claim for indemnification under Section 10; and (ii) each Parent
Indemnitee shall be entitled to rely conclusively (without further evidence of
any kind whatsoever) on any document executed or purported to be executed on
behalf of any Effective Time Holder by the Securityholders’ Agent, and on any
other action taken or purported to be taken on behalf of any Effective Time
Holder by the Securityholders’ Agent, as fully binding upon such Effective Time
Holder and such Effective Time Holder’s successors as if expressly confirmed and
ratified in writing by such Effective Time Holder. All actions, decisions and
instructions of the Securityholders’ Agent taken, made or given pursuant to the
authority granted to the Securityholders’ Agent pursuant to this Section 11.1
shall be conclusive and binding upon each Effective Time Holder, and no such
holder shall have the right to object to, dissent from, protest or otherwise
contest the same. The terms and conditions of this Agreement are hereby made,
and are hereby acknowledged to be, dependent upon the determinations and actions
that are contemplated or permitted to be made by the Securityholders’ Agent
pursuant to this Section 11.1, and the rights of all Effective Time Holders
shall be qualified by and dependent upon such determinations and actions,
irrespective of whether the Securityholders’ Agent is acting as an agent or
power of attorney of such Effective Time Holder.

 

71

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) Power of Attorney. The Effective Time Holders recognize and intend that the
power of attorney granted in Section 11.1(a), immunity and indemnity granted to
the Securityholders’ Agent Group: (i) is coupled with an interest and is
irrevocable; (ii) may be delegated by the Securityholders’ Agent; (iii) shall
survive the death, incapacity, dissolution, liquidation or winding up of each of
the Effective Time Holders and shall be binding on any successor thereto; and
(iv) shall survive the delivery of an assignment by any Effective Time Holder of
the whole or any fraction of his, her or its interest in any Further
Distributions.

(d) Replacement. The Securityholders’ Agent (i) may resign at any time upon
thirty (30) days prior written notice to the Advisory Group or (ii) may be
removed and replaced by consent of those Effective Time Holders who contributed
at least fifty percent (50%) of the Indemnity Escrow. If the Securityholders’
Agent shall be removed by the Effective Time Holders, or shall die, resign,
become disabled or otherwise be unable to fulfill its responsibilities
hereunder, the Effective Time Holders shall (by consent of those Persons who
contributed at least fifty percent (50%) of the Indemnity Escrow), within ten
(10) days after such removal, death, disability or inability, appoint a
successor to the Securityholders’ Agent and immediately thereafter notify Parent
of the identity of such successor. Any such successor shall succeed the
Securityholders’ Agent as Securityholders’ Agent hereunder. If for any reason
there is no Securityholders’ Agent at any time, all references herein to the
Securityholders’ Agent shall be deemed to refer to the Effective Time Holders.

(e) Expense Fund. The Expense Fund shall be used (i) for the purposes of paying
directly, or reimbursing the Securityholders’ Agent for, any expenses incurred
by the Securityholders’ Agent pursuant to this Agreement and any other
agreement, document or instrument referred to in or contemplated by this
Agreement and any transaction contemplated under this Agreement or any such
other agreement, document or instrument, or (ii) as otherwise determined by the
Advisory Group. The Securityholders’ Agent will hold these funds separate from
its other funds, will not use these funds for its operating expenses or any
other purposes and will not voluntarily make these funds available to its
creditors in the event of bankruptcy. The Securityholders’ Agent is not
providing any investment supervision, recommendations or advice and shall have
no responsibility or liability for any loss of principal of the Expense Fund
other than as a result of its gross negligence or willful misconduct. The
Securityholders’ Agent is not acting as a withholding agent or in any similar
capacity in connection with the Expense Fund, and has no tax reporting or income
distribution obligations. The Effective Time Holders will not receive any
interest on the Expense Fund and assign to the Securityholders’ Agent any such
interest. Subject to prior written consent by the Advisory Group, the
Securityholders’ Agent may, as reasonably necessary, contribute funds to the
Expense Fund from any Further Distributions otherwise distributable to the
Effective Time Holders. As soon as practicable following the completion of the
Securityholders’ Agent’s responsibilities, the Securityholders’ Agent shall
disburse the balance of the Expense Fund to the Effective Time Holders in
proportion to their respective Pro Rata Share in such manner as the
Securityholders’ Agent determines reasonably appropriate, including, if the
Securityholders’ Agent elects, through a paying agent for further distribution.

(f) Access. From and after the Effective Time, Parent shall cause the Surviving
Corporation to provide the Securityholders’ Agent with reasonable access to
information about the Surviving Corporation and the reasonable assistance of the
officers and employees of Parent and the Surviving Corporation for purposes of
performing its duties and exercising its rights under this Agreement, provided,
that the Securityholders’ Agent shall treat confidentially any nonpublic
information about the Surviving Corporation (except in connection with the
performance by the Securityholders’ Agent of its duties or the exercise of its
rights under this Agreement).

 

72

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(g) Limitation of Liability. Certain Effective Time Holders have entered into an
engagement agreement with the Securityholders’ Agent to provide direction to the
Securityholders’ Agent in connection with its services under this Agreement, the
Escrow Agreement, the Paying Agent Agreement and the Securityholders’ Agent
engagement agreement (such Effective Time Holders, including their individual
representatives and any advisory group formed on behalf of the Company or the
Effective Time Holders, collectively hereinafter referred to as the “Advisory
Group”). Neither the Securityholders’ Agent nor its members, managers,
directors, officers, contractors, agents and employees nor any member of the
Advisory Group (collectively, the “Securityholders’ Agent Group”), shall be
liable to any Effective Time Holder for any action or failure to act in
connection with the acceptance or administration of the Securityholders’ Agent’s
responsibilities hereunder, under the Escrow Agreement, the Paying Agent
Agreement or under any Securityholders’ Agent engagement agreement, unless and
only to the extent such action or failure to act constitutes gross negligence or
willful misconduct. The Securityholders’ Agent shall be entitled to: (i) rely
upon the Merger Consideration Certificate, (ii) rely upon any signature
reasonably believed by it to be genuine, and (iii) reasonably assume that a
signatory has proper authorization to sign on behalf of the applicable Effective
Time Holder or other party.

(h) Indemnification. The Effective Time Holders shall indemnify, defend and hold
harmless the Securityholders’ Agent Group from and against any and all losses,
claims, damages, liabilities, fees, costs, expenses (including fees,
disbursements and costs of counsel and other skilled professionals and in
connection with seeking recovery from insurers), judgments, fines or amounts
paid in settlement (collectively, the “Securityholders’ Agent Expenses”)
incurred without gross negligence or willful misconduct on the part of the
Securityholders’ Agent Group and arising out of or in connection with the
acceptance or administration of its duties hereunder, under the Escrow
Agreement, the Paying Agent Agreement or under any Securityholders’ Agent
engagement agreement. Such Securityholders’ Agent Expenses may be recovered
first, from the Expense Fund, second, from any distribution of any Further
Distributions otherwise distributable to the Effective Time Holders at the time
of distribution, and third, directly from the Effective Time Holders. The
Effective Time Holders acknowledge that the Securityholders’ Agent shall not be
required to expend or risk its own funds or otherwise incur any financial
liability in the exercise or performance of any of its powers, rights, duties or
privileges or pursuant to this Agreement, the Escrow Agreement, the Paying Agent
Agreement, or the transactions contemplated hereby. Furthermore, the
Securityholders’ Agent shall not be required to take any action unless the
Securityholders’ Agent has been provided with funds, security or indemnities
which, in its reasonable determination, are sufficient to protect the
Securityholders’ Agent against the costs, expenses and liabilities which may be
incurred by the Securityholders’ Agent in performing such actions.

11.2 Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement.

11.3 No Waiver Relating to Claims for Fraud. The Liability of any Person under
Section 10 will be in addition to, and not exclusive of, any other Liability
that such Person may have at law or in equity based on such Person’s fraudulent
acts or omissions. Notwithstanding anything to the contrary contained in this
Agreement, none of the provisions set forth in this Agreement, including the
provisions set forth in Section 10, shall be deemed a waiver by any party to
this Agreement of any right or remedy which such party may have at law or in
equity based on any other Person’s fraudulent acts or omissions, nor will any
such provisions limit, or be deemed to limit: (a) the amounts of recovery sought
or awarded in any claim for fraud against such other Person; (b) the time period
during which a claim for fraud may be brought against such other Person; or
(c) the recourse which any such party may seek against such other Person with
respect to a claim for fraud.

 

73

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.4 Fees and Expenses. Each party to this Agreement shall bear and pay all
fees, costs and expenses that have been incurred or that are incurred in the
future by such party in connection with the transactions contemplated by this
Agreement, including all fees, costs and expenses incurred by such party in
connection with or by virtue of: (a) the negotiation, preparation and review of
this Agreement (including the Disclosure Schedules) and all agreements,
certificates, opinions and other instruments and documents delivered or to be
delivered in connection with the transactions contemplated by this Agreement;
(b) the preparation and submission of any filing or notice required to be made
or given in connection with any of the transactions contemplated by this
Agreement, and the obtaining of any Consent required to be obtained in
connection with any of such transactions; and (c) the consummation of the
Merger.

11.5 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clauses (c) or (d) of this Section 11.5, when
transmitted and receipt is confirmed by telephone; (c) if sent by registered,
certified or first class mail, the third (3rd) Business Day after being sent;
and (d) if sent by overnight delivery via a national courier service, one
(1) Business Day after being sent, in each case to the address or facsimile
telephone number set forth beneath the name of such party below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other parties hereto):

If to Parent, Merger Sub or, after the Closing, the Company:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, Utah

Attention: General Counsel

Facsimile: (801) 584-3640

and with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Jonathan L. Kravetz

Facsimile: 617-542-2241

Email: jlkravetz@mintz.com

If to the Company, prior to the Closing:

Assurex Health, Inc.

6030 S. Mason-Montgomery Road

Mason, OH 45040

Attention: Inger Eckert, Senior Vice President and General Counsel

Facsimile: (513) 448-0636

Email: ieckert@assurerxhealth.com

 

74

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

John Hancock Tower, 27th Floor

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos

Facsimile: (617) 948-6001

Email: peter.handrinos@lw.com

If to the Securityholders’ Agent:

Fortis Advisors LLC

Attention: Notice Department

Facsimile: (858) 408-1843

Email: notices@fortisrep.com

11.6 Headings. The bold-faced headings and the underlined headings contained in
this Agreement are for convenience of reference only, shall not be deemed to be
a part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

11.7 Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

11.8 Governing Law; Dispute Resolution.

(a) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Delaware (without
giving effect to principles of conflicts of laws).

(b) Venue. Any action, suit or other Legal Proceeding relating to this Agreement
or the enforcement of any provision of this Agreement (including an action, suit
or other Legal Proceeding based upon fraud) shall be brought or otherwise
commenced exclusively in any state or federal court located in the County of New
Castle, State of Delaware. Each party to this Agreement: (i) expressly and
irrevocably consents and submits to the exclusive jurisdiction of each state and
federal court located in the County of New Castle, State of Delaware (and each
appellate court located in the County of New Castle, State of Delaware) in
connection with any such action, suit or Legal Proceeding; (ii) agrees that each
state and federal court located in the County of New Castle, State of Delaware
shall be deemed to be a convenient forum; and (iii) agrees not to assert (by way
of motion, as a defense or otherwise), in any such action, suit or Legal
Proceeding commenced in any state or federal court located in the County of New
Castle, State of Delaware, any claim that such party is not subject personally
to the jurisdiction of such court, that such action, suit or Legal Proceeding
has been brought in an inconvenient forum, that the venue of such action, suit
or other Legal Proceeding is improper or that this Agreement or the subject
matter of this Agreement may not be enforced in or by such court.

11.9 Successors and Assigns. This Agreement shall be binding upon: (a) the
Company and its successors and assigns (if any); (b) Parent and its successors
and assigns (if any); (c)

 

75

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Merger Sub and its successors and assigns (if any); (d) the Securityholders’
Agent and its successors and assigns (if any); and (e) the Effective Time
Holders. This Agreement shall inure to the benefit of: (i) the Company;
(ii) Parent; (iii) Merger Sub; (iv) the other Indemnitees; and (v) the
respective successors and assigns (if any) of the foregoing. Parent may freely
assign any or all of its rights under this Agreement (including its
indemnification rights under Section 10), in whole or in part, to any Affiliate
without obtaining the Consent of any other party hereto or of any other Person.

11.10 Remedies Cumulative; Specific Performance. Except as expressly set forth
in this Agreement, the rights and remedies of the parties hereto shall be
cumulative (and not alternative). The parties to this Agreement agree that, in
the event of any breach or threatened breach by any party hereto of any
covenant, obligation or other provision set forth in this Agreement: (a) each
other party hereto shall be entitled, without any proof of actual damages (and
in addition to any other remedy that may be available to it) to: (i) an Order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision; and (ii) an injunction restraining
such breach or threatened breach; and (b) no party shall not be required to
provide any bond or other security in connection with any such Order or in
connection with any related action or Legal Proceeding.

11.11 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

11.12 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any action, suit or other legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.

11.13 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered: (a) prior to the Closing Date, by the Company, Parent, Merger Sub and
the Securityholders’ Agent; and (b) after the Closing Date, by Parent and the
Securityholders’ Agent (acting exclusively for and on behalf of all of the
Effective Time Holders).

11.14 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

11.15 Parties in Interest. Except for the provisions of Section 4.8, Section 10
and as set forth in the following two sentences, none of the provisions of this
Agreement is intended to provide any rights or remedies to any employee,
creditor or other Person other than Parent, Merger Sub, the Company, the
Securityholders’ Agent and their respective successors and assigns (if any). The
Company shall have the right, on behalf of the Effective Time Holders, to pursue
damages (including claims for

 

76

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

damages based on loss of the economic benefits of the transaction to the
Effective Time Holders) in the event of Parent’s or Merger Sub’s breach of this
Agreement prior to the Closing Date (whether or not the Agreement has been
terminated pursuant to Section 9), which right is hereby expressly acknowledged
and agreed by Parent and Merger Sub. The third-party beneficiary rights
referenced in the preceding sentence may be exercised only by the Company (on
behalf of the Effective Time Holders as their agent) through actions expressly
approved by the Company’s Board of Directors, and no Effective Time Holder
whether purporting to act in its capacity as a securityholder or purporting to
assert any right (derivatively or otherwise) on behalf of the Company, shall
have any right or ability to exercise or cause the exercise of any such right.

11.16 Confidential Nature of Information. Each party agrees that it will treat
in confidence all documents, materials and other information which it shall have
obtained regarding the other parties hereto during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, in the event the transactions contemplated hereby shall not be
consummated, each party will return to the other party or destroy all copies of
nonpublic documents and materials which have been furnished in connection
therewith. Such documents, materials and information shall not be communicated
to any third party (other than, in the case of Parent or Merger Sub, to their
counsel, accountants or Affiliates, and in the case of the Acquired Companies
and the Securityholders’ Agent, to their Representatives). No other party shall
use any confidential information in any manner whatsoever except solely for the
purpose of evaluating the proposed Merger; provided, however, that after the
Effective Time, Parent and the Company may use or disclose any confidential
information related to any Acquired Company or its assets or business. The
obligation of each party to treat such documents, materials and other
information in confidence shall not apply to any information which (a) is or
becomes available to such party on a non-confidential basis from a source other
than such party or its agents, provided that such source is not known by such
party to be bound by any contractual or other obligation of confidentiality to
any other Person with respect to such information, (b) is or becomes generally
available to the public other than as a result of disclosure by such party or
its agents, (c) is required to be disclosed under applicable law or judicial
process, but only to the extent it must be disclosed or (d) the Company and
Parent mutually deem necessary to disclose to obtain any of the Consents
contemplated hereby.

11.17 No Public Announcement. Prior to the Effective Time, neither Parent,
Merger Sub, Securityholders’ Agent nor any Acquired Company (nor any of their
respective Affiliates) shall, without the approval of each other party, make any
press release or other public announcement concerning the transactions
contemplated by this Agreement, except as and to the extent that the any party
shall be so obligated by law, any listing agreement with any securities exchange
or share market, in which case such party shall first advise each other party
thereof and the parties shall use commercially reasonable efforts to cause a
mutually agreeable release or announcement to be issued; provided, however, that
the foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement. Following the Effective Time,
neither the Securityholders’ Agent nor any of its Affiliates shall make any
press release or other public announcement concerning the transactions
contemplated by this Agreement, except as and to the extent that such party
shall be so obligated by law, in which case such party shall advise Parent
thereof and the parties shall use commercially reasonable efforts to cause a
mutually agreeable release or announcement to be issued.

11.18 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding of the parties hereto relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof. The parties hereto acknowledge and agree that,
effective as of the Effective Time, the Confidentiality Agreement dated
October 12, 2015 between the Company and Parent is hereby terminated and shall
be null and void and of no force or effect.

 

77

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

11.19 Disclosure Schedules. The Disclosure Schedules shall be arranged in
separate sections corresponding to the numbered and lettered sections and
subsections contained in this Agreement, and the information disclosed in any
numbered or lettered part shall be deemed to relate to and to qualify only the
particular representation or warranty of the Company set forth in the
corresponding numbered or lettered section or subsection of this Agreement,
except to the extent that (a) such information is explicitly cross-referenced in
another section of the Disclosure Schedules, or (b) it could reasonably be
concluded on the face of the disclosure or based on the subject matter of such
disclosure (without reference to any document referred to therein) that such
information applies to such other section or subsection of this Agreement and
regardless of whether such section or subsection of this Agreement is qualified
by reference to the Disclosure Schedules.

11.20 Construction. For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders. The parties hereto agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement. As used in this Agreement: (i) the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”; and (ii) the use of the word “or” shall not be exclusive.
Except as otherwise indicated, all references in this Agreement to “Sections,”
“Schedules” and “Exhibits” are intended to refer to Sections of this Agreement
and Schedules and Exhibits to this Agreement.

11.21 No Tax Advice. Each party hereto acknowledges and agrees that it has not
received and is not relying upon Tax advice from any other party hereto, and
that it has and will continue to consult its own advisors with respect to Taxes.
For the avoidance of doubt, nothing in this provision shall be constructed to
limit any rights of any Indemnitee as set forth in Section 6 or 10.

11.22 Time is of the Essence. Time is of the essence with respect to the
performance of this Agreement.

[Remainder of page intentionally left blank]

 

78

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

MYRIAD GENETICS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

MYRIAD MERGER SUB, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

ASSUREX HEALTH, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

FORTIS ADVISORS LLC By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Merger Agreement]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of this Agreement (including this Exhibit A):

“280G Approval” means evidence that any Contracts that may result, separately or
in the aggregate, in a Section 280G Payment shall have been approved by
stockholders of the Company holding the number of shares of Company Capital
Stock required by the terms of Section 280G in order for such payments and
benefits not to be deemed parachute payments under Section 280G, with such
approval to be obtained in a manner that satisfies all applicable requirements
of Section 280G(b)(5)(B) of the Code and all applicable regulations (whether
proposed or final) relating to Section 280G, or, in the absence of such
stockholder approval, each Person who would otherwise have been entitled to any
such payments or benefits shall have duly executed and delivered to Parent a
waiver of such Person’s rights with respect to any or all of the Section 280G
Payments, in form and substance reasonably satisfactory to Parent, duly executed
by each Person who might receive any Section 280G Payment.

“401(k) Plan” has the meaning set forth in Section 4.5 of this Agreement.

“Accelerable Escrow” has the meaning set forth in Section 1.5(c) of this
Agreement.

“Accelerable Escrow Continuing Claim” has the meaning set forth in
Section 10.6(d) of this Agreement.

“Accelerable Escrow Deposit” means twenty percent (20%) of the Purchase Price.

“Accelerable Escrow Retained Amount” has the meaning set forth in
Section 10.6(a) of this Agreement.

“Accounting Firm” has the meaning set forth in Section 1.10(b)(iii) of this
Agreement.

“Acquired Company” means: (a) the Company; and (b) each Subsidiary of the
Company.

“Acquired Company Contract” means any Contract: (a) to which any of the Acquired
Companies is a party; (b) by which any of the Acquired Companies or any of its
assets is bound or under which any of the Acquired Companies has any obligation;
or (c) under which any of the Acquired Companies has any right or interest.

“Acquired Company Employee Plan” means any plan, program, policy, practice,
Contract, whether written or unwritten, providing benefits or compensation to
any Acquired Company Service Provider or any beneficiary or dependent thereof
that is sponsored or maintained by an Acquired Company or to which an Acquired
Company contributes or is obligated to contribute, or otherwise has any material
Liability with respect to, including any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA, any employee pension benefit plan within
the meaning of Section 3(2) of ERISA (whether or not such plan is subject to
ERISA) or any bonus, incentive, deferred compensation, vacation, insurance,
supplemental unemployment, retention, stock purchase, stock option or other
equity-related award, severance, employment, consulting, change of control or
fringe benefit plan, program, policy, practice or Contract, but excluding any
employee benefit plan, agreement, arrangement or program sponsored by a
Governmental Authority.

 

A-1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Acquired Company IT Systems” means all information technology and computer
systems (including Computer Software, information technology and
telecommunication hardware and other equipment) used in the transmission,
storage, maintenance, organization, presentation, generation, processing or
analysis of data and information whether or not in electronic format, used in or
necessary to the conduct of the business of the Acquired Companies.

“Acquired Company Payment Programs” has the meaning set forth in Section 2.16 of
this Agreement.

“Acquired Company Service Provider” means any current or former employee,
independent contractor, consultant, advisor, officer or director of any of the
Acquired Companies or any Affiliate of any of the Acquired Companies.

“Acquisition Transaction” means any transaction or series of transactions
involving:

(a) the sale, license, sublicense or disposition of all or a material portion of
any Acquired Company’s business or assets, including Intellectual Property;

(b) the issuance, disposition or acquisition of: (i) any capital stock or other
equity security of any Acquired Company (other than Company Common Stock issued
upon the exercise of Company Options or Company Warrants); (ii) any option,
call, warrant or right (whether or not immediately exercisable) to acquire any
capital stock, unit or other equity security of any Acquired Company; or
(iii) any security, instrument or obligation that is or may become convertible
into or exchangeable for any capital stock, unit or other equity security of any
Acquired Company; or

(c) any merger, consolidation, business combination, reorganization or similar
transaction involving any Acquired Company.

“acting improperly” has the meaning set forth in Section 2.29(a) of this
Agreement.

“Adjustment Escrow” has the meaning set forth in Section 1.5(c) of this
Agreement.

“Adjustment Escrow Amount” means $500,000.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person. For purposes of this definition and
the Agreement, the term “control” (and correlative terms) means the power,
whether by contract, equity ownership or otherwise, to direct the policies or
management of a Person, directly or indirectly.

“Aggregate Option Exercise Price” means the aggregate amount payable to the
Company in respect of all In-the-Money Options unexercised immediately prior to
the Effective Time if the holders thereof exercised such In-the-Money Options in
full for cash as of the Effective Time.

“Agreement” means the Agreement and Plan of Merger to which this Exhibit A is
attached (including the Disclosure Schedule), as it may be amended from time to
time.

“Breach Notification Rule” has the meaning set forth in Section 2.15(f) of this
Agreement.

“Business Associate Agreement” has the meaning set forth in Section 2.15(e) of
this Agreement.

 

A-2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Business Day” means any day other than: (a) a Saturday, Sunday or federal or
bank holiday; or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.

“Cash and Cash Equivalents” means the aggregate amount of the Acquired
Companies’ cash and cash equivalents on hand or in bank accounts, as of the
close of business on the day immediately preceding the Closing Date, as
determined in accordance with GAAP, using the policies, conventions,
methodologies and procedures used by the Company in preparing the Company
Financial Statements.

“Certificate of Merger” has the meaning set forth in Section 1.3(a) of this
Agreement.

“Change in Control Agreement” means any agreement between a Continuing Employee
and the Company that provides for benefits upon a change in control of the
Company.

“Charter Documents” has the meaning set forth in Section 2.2 of this Agreement.

“Claim Notice” has the meaning set forth in Section 10.5(a) of this Agreement.

“Closing” has the meaning set forth in Section 1.3(a) of this Agreement.

“Closing Date” has the meaning set forth in Section 1.3(a) of the Agreement.

“Closing Date Transaction Bonuses” means those bonuses paid to employees of the
Acquired Companies pursuant to the Equity Transition Plan that are considered
Closing Payments under the Equity Transition Plan, except that portion of the
Closing Payments that is subject to a delay in payment due to an escrow or
purchase price adjustment.

“Closing Net Indebtedness Amount” means the aggregate amount of Net
Indebtedness, including the Indebtedness in the categories identified on Annex
Schedule 11(c)(2), as of the close of business on the day immediately preceding
the Closing Date. For illustrative purposes only, attached as Annex Schedule
11(c)(2) is a sample calculation of the Closing Net Indebtedness Amount as of
June 30, 2016 (as opposed to the Closing Date).

“Closing Net Indebtedness Shortfall” has the meaning set forth in
Section 1.10(c)(iii) of this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock.

“Company Closing Certificate” has the meaning set forth in Section 7.6 of this
Agreement.

“Company Common Stock” means the shares of common stock, $0.00001 par value per
share, of the Company.

“Company Cure Period” has the meaning set forth in Section 9.1(d) of this
Agreement.

“Company Financial Statements” has the meaning set forth in Section 2.5(a) of
this Agreement.

 

A-3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that, at any time on or before the Closing Date, includes or has included
any Acquired Company or any direct or indirect predecessor of any Acquired
Company, or any other group of corporations filing Tax Returns on a combined,
consolidated, unitary, or similar basis that, at any time on or before the
Closing Date, includes or has included any Acquired Company or any direct or
indirect predecessor of any Acquired Company.

“Company Intellectual Property” means any Intellectual Property owned by, under
obligation of assignment to, or licensed to any of the Acquired Companies, but
excluding any license for “shrink wrap” or similarly licensed software generally
commercially available to the public and any generally available,
non-customized, third party software licensed to the Company that does not
require aggregate payments in any given year in excess of $100,000 in license,
maintenance, royalty and/or other fees.

“Company Net Revenue” means net revenue recognized by the Company or the
Surviving Corporation in accordance with GAAP, using the revenue recognition
principles used by the Company in preparing the audited December 31, 2015
Company Financial Statements and the unaudited June 30, 2016 Company Financial
Statements.

“Company Option” means an outstanding option granted pursuant to, or outside of,
any Company Option Plan and any other option or other right (including any
commitment to grant options or other rights) to purchase or otherwise acquire
Company Capital Stock, whether or not vested or exercisable.

“Company Option Plan” means collectively, the Company’s 2010 Equity Incentive
Plan and 2015 Equity Incentive Plan.

“Company Patents” means Patents included in the Company Intellectual Property.

“Company Product” means any diagnostic test or clinical laboratory service being
researched, developed or offered by any of the Acquired Companies, alone or in
collaboration with another Person.

“Company Preferred Stock” means the shares of preferred stock, $0.00001 par
value per share, of the Company.

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property that is owned by, exclusively or non-exclusively licensed
by, under obligation of assignment to, or filed in the name of any of the
Acquired Companies, but excluding any license for “shrink wrap” or similarly
licensed software generally commercially available to the public and any
generally available, non-customized, third party software licensed to the
Company that does not require aggregate payments in any given year in excess of
$100,000 in license, maintenance, royalty and/or other fees.

“Company Software” has the meaning set forth in Section 2.11(l).

“Company Stock Certificates” has the meaning set forth in Section 1.9(d) of this
Agreement.

“Company Transaction Expenses” means, without duplication, all fees, costs,
expenses, payments or expenditures (collectively, “Expenses”) (a) described in
Section 11.4 of this Agreement; (b) payable to legal counsel or to any financial
advisor, broker, accountant or other Person who performed services for or on
behalf of, or provided advice to any Acquired Company, or who is otherwise
entitled to any compensation or payment from any Acquired Company, in connection
with or relating to the Agreement, any of the transactions contemplated by the
Agreement, or the process resulting in such transactions, including previously
incurred IPO related expenses; (c) that arise or are expected to arise, or are
triggered

 

A-4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or become due or payable, as a direct or indirect result of the consummation of
the transactions contemplated by the Agreement, including any fees and expenses
related to the D&O Tail Policy, the amount of the Closing Date Transaction
Bonuses, the amount of unpaid fiscal year 2016 executive bonuses, and any other
transaction, discretionary or retention bonuses (excluding payments made with
respect to In-the-Money Options pursuant to Section 1.7 or agreements entered
into at the request of Parent), made or provided, or required to be made or
provided, by any Acquired Company as a result of or in connection with the
Merger or any of the other transactions contemplated by the Agreement in each
case, pursuant to agreements in effect with any Acquired Company or any of its
Subsidiaries (or discretionary decisions made by any Acquired Company or any of
its Subsidiaries) prior to Closing, including the employer portion of any
applicable payroll taxes; (d) severance or change of control payments or
benefits (or similar payment obligations) to be made concurrently with or
following the Closing with respect to the employees listed on Annex Schedule
11(c)(3)(i) by any Acquired Company pursuant to agreements in effect with any
Acquired Company or any of its Subsidiaries (or discretionary decisions made by
any Acquired Company or any of its Subsidiaries) prior to the Closing, including
the employer portion of any applicable payroll taxes; provided that, without
limiting Section 10.2(a)(x), Company Transaction Expenses shall not include
severance or change of control payments or benefits (or similar payment
obligations) payable to the continuing employees listed on Annex Schedule
11(c)(3)(ii); (e) incurred by or on behalf of any stockholder or any Acquired
Company Service Provider in connection with the transactions contemplated by the
Agreement that any Acquired Company is or will be obligated to pay or reimburse
after the Closing; (f) any forgiveness by any Acquired Company of any
Indebtedness; and (g) incurred to obtain consents, waivers or approvals under
any Acquired Company Contract as a result of or in connection with the
transactions contemplated by this Agreement; provided, however, that Company
Transaction Expenses shall not include any amount included in the Closing Net
Indebtedness Amount or the Net Working Capital Amount or any amounts related to
the Post-Closing Date Transaction Bonuses or commitments made by or on behalf of
Parent prior to Closing with respect to Acquired Company employees.

“Company Warrant” has the meaning set forth in Section 1.6(a) of this Agreement.

“Computer Software” means computer software (including web sites, HTML code, and
firmware and other software embedded in hardware devices), data files, source
and object codes, APIs, tools, user interfaces, manuals and other specifications
and documentation and all know-how relating thereto.

“Consent” means any approval, consent, ratification, permission, waiver, order
or authorization (including any Governmental Authorization).

“Contaminant” includes any material, substance, chemical, gas, liquid, waste,
effluent, pollutant or contaminant which, whether on its own or admixed with
another, is identified or defined in or regulated by or pursuant to any
Environmental Laws or which upon release into the Environment presents a danger
to the Environment or to the health or safety or welfare of any Person.

“Contract” means any legally binding written, oral or other agreement, contract,
license, sublicense, subcontract, settlement agreement, lease, understanding,
arrangement, instrument, note, purchase order, warranty, insurance policy,
benefit plan or undertaking of any nature.

“D&O Tail Policy” has the meaning set forth in Section 4.7 of this Agreement.

“Damages” includes any loss, damage, injury, liability, claim, demand,
settlement, judgment, award, fine, penalty, Tax, fee (including reasonable
attorneys’ fees), charge, cost (including costs of investigation) or expense of
any nature, provided, that “Damages” shall not include punitive damages (unless
such punitive damages are payable in connection with a Third Party Claim).

 

A-5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Deductible Amount” has the meaning set forth in Section 10.3(b) of this
Agreement.

“DGCL” has the meaning set forth in the recitals to this Agreement.

“Disclosure Schedules” means the schedules (dated as of the date of this
Agreement) delivered to Parent on behalf of the Company and prepared in
accordance with Section 11.19 of this Agreement.

“Dispute Notice” has the meaning set forth in Section 1.10(b)(i) of this
Agreement.

“Dissenting Shares” has the meaning set forth in Section 1.8(a) of this
Agreement.

“DR Plans” means the disaster recovery and business continuity plans of each
Acquired Company and each of its Affiliates.

“Effective Time” has the meaning set forth in Section 1.3(a) of this Agreement.

“Effective Time Holder Information” means, (a) with respect to each Person who
is a holder of Outstanding Capital Stock: (i) the name, email address (to the
extent available) and address of record of each such holder; (ii) the number of
shares of Outstanding Capital Stock of each class and series held by each such
holder, including whether any of such shares are Restricted Company Shares and,
if so, the vesting schedule of such Restricted Company Share; (iii) the
consideration that each such holder is entitled to receive pursuant to
Section 1.5; (iv) the cash amount to be contributed to the Escrow Amount and the
Expense Fund with respect to the shares of Outstanding Capital Stock held by
each such holder pursuant to Section 1.5(c); (v) the net cash amount to be paid
to each such holder by the Paying Agent upon surrender of such holder’s Company
Stock Certificates in accordance with Section 1.9 (after deduction of any
amounts to be contributed to the Escrow Amount and the Expense Fund by such
holder); and (vi) whether any Taxes are to be withheld in accordance with
Section 1.9(h) from the consideration that each such holder is entitled to
receive pursuant to Section 1.5; and (b) with respect to each Outstanding
Warrant: (i) the name and address of record of the holder thereof; (ii) the
exercise price per share and the number of shares of Company Common Stock
subject to such Outstanding Warrant; (iii) the consideration that the holder of
such Outstanding Warrant is entitled to receive pursuant to Section 1.6;
(iv) the cash amount to be contributed to the Escrow Amount and the Expense Fund
with respect to each Outstanding Warrant held by each such holder pursuant to
Section 1.6; (v) whether any Taxes are to be withheld in accordance with
Section 1.9(h) from the consideration that the holder of such Outstanding
Warrant is entitled to receive pursuant to Section 1.6; and (vi) the net cash
amount to be paid to the holder of such Outstanding Warrant (after deduction of
amounts to be contributed to the Escrow Amount and the Expense Fund by such
holder) pursuant to Section 1.6.

“Effective Time Holders” means the Non-Dissenting Stockholders, the holders of
In-the-Money Options and the holders of Outstanding Warrants (after giving
effect to any exercises or deemed exercises of Company Warrants prior to the
Effective Time).

“Election Notice” has the meaning set forth in Section 4.5 of this Agreement.

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage,
condition, equitable interest, security interest, encumbrance, intangible
property right, claim, infringement, option, right of first refusal, preemptive
right, community property interest or restriction of any nature (including any
restriction on the voting of any security or restriction on the transfer, use or
ownership of any security or other asset).

 

A-6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“End Date” has the meaning set forth in Section 9.1(b) of this Agreement.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

“Environment” includes: (a) any and all buildings, structures, fixtures,
fittings, appurtenances, pipes, conduits, valves, tanks, vessels and containers
whether above or below ground level; and (b) ambient air (including indoor air),
land surface, sub-surface strata, soil, surface water (including navigable
waters, ocean waters, streams, ponds, drainage basins), ground water, drinking
water supply, river or stream sediment, marshes, wet lands, flora and fauna and
any other environmental medium or natural resource.

“Environmental Law” means: (a) the common law; and (b) all Legal Requirements,
by-laws, Orders, instruments, directives, decisions, injunctions and judgments
of any Governmental Authority and all approved codes of practice (whether
voluntary or compulsory) relating to the protection of the Environment or of
human health or safety or welfare or to the manufacture, formulation,
processing, treatment, storage, containment, labeling, handling, transportation,
distribution, recycling, reuse, release, disposal, removal, remediation,
abatement or clean-up of any Contaminant and any amendment thereto and any and
all regulations, orders and notices made or served thereunder or pursuant
thereto), including, (i) the Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.,
as amended; (ii) the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended; (iii) the Clean Water Act,
33 U.S.C. § 1251 et seq., as amended; (iv) the Clean Air Act, 42 U.S.C. § 7401
et seq., as amended; (v) the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as amended; (vi) the Emergency Planning and Community Right To Know Act,
42 U.S.C. § 11001 et seq., as amended; (vii) the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., as amended; and (viii) any analogous applicable
Legal Requirements implemented in any country in which any Acquired Company
conducts business.

“Environmental License” means any Consent or Governmental Authorization required
by or pursuant to any applicable Environmental Laws.

“Environmental Release” means the spilling, leaking, pumping, pouring, emitting,
releasing, emptying, discharging, injecting, escaping, leaching, dumping,
leaving, discarding or disposing of any Contaminant into or upon the
Environment.

“Equity Transition Plan” means the Company’s Equity Transition Plan set forth on
Schedule 2.21(d).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Subsidiary or other Entity that would be considered
a single employer with any Acquired Company within the meaning of Section 414 of
the Code.

“Escrow” has the meaning set forth in Section 1.5(c) of this Agreement.

 

A-7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Escrow Agent” means JPMorgan Chase Bank, N.A., a national banking association
with offices located in the State of New York.

“Escrow Agreement” has the meaning set forth in Section 1.5(c) of this
Agreement.

“Escrow Amounts” means the amounts deposited into the Indemnity Escrow, the
Accelerable Escrow and the Adjustment Escrow pursuant to this Agreement.

“Estimated Closing Net Indebtedness Amount” has the meaning set forth in
Section 1.3(b)(vi) of this Agreement.

“Estimated Net Working Capital Amount” has the meaning set forth in
Section 1.3(b)(vi) of this Agreement.

“Existing Representation” has the meaning set forth in Section 5.5(a) of this
Agreement.

“Expense Fund” means $500,000.

“Expert Calculations” has the meaning set forth in Section 1.10(b)(iii) of this
Agreement.

“Expiration Date” has the meaning set forth in Section 10.1(a) of this
Agreement.

“Export Controls” has the meaning set forth in Section 2.29(b)(iv) of this
Agreement.

“FCPA” has the meaning set forth in Section 2.29(a) of this Agreement.

“FDA” means the United States Food and Drug Administration, or any predecessor
or successor agency thereto.

“Federal Healthcare Program” means Medicare (Title XVIII of the Social Security
Act), Medicaid (Title XIX of the Social Security Act) or any other state or
federal health care program as defined at 42 U.S.C. §1320a-7b(f).

“FIRPTA Certificate” means (a) a statement dated not earlier than twenty
(20) days prior to the Closing Date in accordance with Treasury Regulation §§
1.1445-2(c)(3) and 1.897-2(h) certifying that the Company is not, and has not
been during the applicable period specified in Code Section 897(c)(1)(A)(ii), a
“United States real property holding corporation” for purposes of Sections 897
and 1445 of the Code, and (b) the notification to the U.S. Internal Revenue
Service described in Treasury Regulation § 1.897-2(h)(2) regarding delivery of
the statement referred to in the preceding clause (a), in each case signed by a
responsible corporate officer of the Company.

“Fully Diluted Shares of Company Capital Stock” means the sum, without
duplication, of the aggregate number of shares of Company Capital Stock (on an
as converted to Company Common Stock basis) that are issued and outstanding
immediately prior to the Effective Time (other than shares to be cancelled in
accordance with Section 1.1) or issuable upon the exercise of each In-the-Money
Option and Company Warrant.

“Fundamental Representations” has the meaning set forth in Section 10.1(a) of
this Agreement.

“Further Distributions” means the sum of (A) amounts released to Effective Time
Holders from the Adjustment Escrow plus (B) the Working Capital Surplus plus
(C) the Net Indebtedness Underpayment plus (D) amounts released to Effective
Time Holders from the Indemnity Escrow plus (E) the Earnout Payments, in each
case without interest, if, when and to the extent payable in accordance with
this Agreement.

 

A-8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Further Distributions Per Share Amount” means (i) until an aggregate amount
equal to the Series D-2 Hurdle Delta has been distributed or paid with respect
to the Per Share Amount and Further Distributions Per Share Amount in respect of
each share of Company Common Stock, Series A Preferred Stock, Series B Preferred
Stock and Series C Preferred Stock, each in accordance with Section 1.5(a), the
amount of Further Distributions, when and if distributed, divided by the number
of Fully Diluted Shares of Company Capital Stock other than any Series D-1
Shares or any Series D-2 Shares, (ii) after an aggregate amount equal to the
Series D-2 Hurdle Delta has been distributed or paid with respect to the Per
Share Amount and Further Distributions Per Share Amount in respect of each share
of Company Common Stock, Series A Preferred Stock, Series B Preferred Stock and
Series C Preferred Stock, each in accordance with Section 1.5(a), but until an
aggregate amount equal to the Series D-1 Hurdle Delta has been distributed or
paid with respect to the Per Share Amount and Further Distributions Per Share
Amount in respect of each share of Company Common Stock, Series A Preferred
Stock, Series B Preferred Stock and Series C Preferred Stock, each in accordance
with Section 1.5(a), the amount of Further Distributions, when and if
distributed, divided by the number of Fully Diluted Shares of Company Capital
Stock (including all Series D-2 Shares) other than any Series D-1 Shares, and
(iii) after an aggregate amount equal to the Series D-1 Hurdle Delta has been
distributed or paid with respect to the Per Share Amount and Further
Distributions Per Share Amount in respect of each share of Company Common Stock,
Series A Preferred Stock, Series B Preferred Stock and Series C Preferred Stock,
each in accordance with Section 1.5(a), the amount of Further Distributions,
when and if distributed, divided by the number of Fully Diluted Shares of
Company Capital Stock (including all Series D-1 Shares and Series D-2 Shares).
For the avoidance of doubt, (A) in the foregoing clause (ii) each Series D-2
Share (but no Series D-1 Share) receives the Further Distributions Per Share
Amount and (B) in the foregoing clause (iii) each Series D-1 Share and each
Series D-2 Share receives the Further Distributions Per Share Amount.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authorization” means any: permit, license (including any state
distribution license), approval, certificate, franchise, privilege, immunity,
order, permission, clearance, exemption, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement.

“Governmental Authority” means any: (a) multinational or supranational body
exercising legislative, judicial or regulatory powers, (b) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (c) federal, state, local, municipal, foreign or
other government; or (d) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

“Health Care Laws” means the following Legal Requirements, including their
implementing regulations: (i) the Federal Anti-Kickback Statute, 42 U.S. C. §
1320a-7b(b); (ii) the Federal False Claims Act, 31 U.S.C. § 3729; (iii) the
Federal Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; (iv) the Federal
Ethics in Patient Referrals Act, 42 U.S.C. § 1395nn et seq.; (v) applicable
privacy and security Legal Requirements regarding protected health information
under the Health Insurance Portability and Accountability Act of 1996, as
amended by the Health Information Technology for Economic and Clinical Health
Act; (vi) the Medicare statute, 42 U.S.C. § 1395 et seq.; (vii) the Medicaid
statute, 42

 

A-9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

U.S.C. § 1900 et seq.; (viii) the exclusion laws, 42 U.S.C. §1320a-7; (ix) the
Clinical Laboratory Improvement Amendments (“CLIA”), 42 U.S.C. § 263a;
(x) applicable provisions of the U.S. Food, Drug and Cosmetic Act, 21 U.S.C. §
301 et seq.; (xi) applicable final guidance documents issued by the U.S. Food
and Drug Administration and (xi) all comparable state Legal Requirements,
including any applicable state laboratory licensure Legal Requirements.

“HIPAA” has the meaning set forth in Section 2.15(f) of this Agreement.

“HIPAA Requirements” has the meaning set forth in Section 2.15(f) of this
Agreement.

“Holder Group” has the meaning set forth in Section 5.5(a) of this Agreement.

“Holder Indemnitees” means the following Persons: (a) each Effective Time
Holder; (b) each Effective Time Holder’s current and future Affiliates; (c) the
respective Representatives of the Persons referred to in clauses “(a)” and “(b)”
above; and (d) the respective successors and assigns of the Persons referred to
in clauses “(a),” “(b)” and “(c)” above.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“In-the-Money Option” means a vested Company Option for which the Option Per
Share Consideration plus the amount deemed contributed to the Escrow Fund by the
Holder of such Company Option is greater than zero.

“Indebtedness” means, without duplication: (a) all obligations (including the
principal amount thereof or, if applicable, the accreted amount thereof, the
amount of accrued and unpaid interest thereon and any prepayment or repayment
fees or penalties) of the Acquired Companies, whether or not represented by
bonds, debentures, notes or other securities (whether or not convertible into
any other security), for the repayment of money borrowed, whether owing to
banks, financial institutions, on equipment leases or otherwise; (b) all
deferred indebtedness or other payments of the Acquired Companies for the
payment of the purchase price of property or assets purchased, including any
earn-out payment or contingent consideration payment obligations (other than
accounts payable incurred in the ordinary course of business that are not more
than thirty (30) days past due); (c) all obligations of the Acquired Companies
to pay rent or other payment amounts under a lease which is required to be
classified as a capital lease on the face of a balance sheet prepared in
accordance with GAAP; (d) all outstanding reimbursement obligations of the
Acquired Companies with respect to letters of credit, bankers’ acceptances or
similar facilities issued for the account of any Acquired Company; (e) all
obligations of the Acquired Companies under any interest rate swap agreement,
forward rate agreement, interest rate cap or collar agreement or other financial
agreement or arrangement entered into for the purpose of limiting or managing
interest rate risks; (f) all guaranties, endorsements, assumptions and other
contingent obligations of the Acquired Companies in respect of, or to purchase
or to otherwise acquire, Indebtedness of others; (g) all premiums, penalties,
fees, expenses, breakage costs and change of control payments required to be
paid or offered in respect of any of the foregoing on prepayment, as a result of
the consummation of the transactions contemplated by the Agreement or in
connection with any lender Consent; and (h) all obligations of any Acquired
Company, whether interest bearing or otherwise, owed to any securityholder of
the Company and or any Affiliate of any securityholder of the Company. For the
avoidance of doubt, the $1,000,000 of grant funds provided to the Company by
JobsOhio pursuant to that certain Grant Agreement dated as of January 6, 2015
shall not constitute Indebtedness under this Agreement.

“Indemnifying Party” has the meaning set forth in Section 10.7 of this
Agreement.

 

A-10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Indemnified Party” has the meaning set forth in Section 10.7 of this Agreement.

“Indemnity Escrow” has the meaning set forth in Section 1.5(c) of this
Agreement.

“Indemnity Escrow Continuing Claim” has the meaning set forth in Section 10.6(a)
of this Agreement.

“Indemnity Escrow Retained Amount” has the meaning set forth in Section 10.6(a)
of this Agreement.

“Indemnitees” means the Parent Indemnitees and Holder Indemnitees.

“Information Statement” means an information statement prepared by the Company
and relating to the vote by the stockholders of the Company on the adoption of
this Agreement and the approval of the other transactions contemplated by the
Agreement.

“Initial Indemnity Escrow Deposit” shall mean $18,000,000.

“Insider Payables” has the meaning set forth in Section 2.5(c) of this
Agreement.

“Insider Receivables” has the meaning set forth in Section 2.5(c) of this
Agreement.

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated therewith: (i) all United States, international
and foreign Patents; (ii) all inventions (whether or not patentable), invention
disclosures, improvements, trade secrets, proprietary information, know how,
computer software programs (in both source code and object code form),
technology, business methods, and technical data, and tangible or intangible
proprietary information; (iii) all copyrights, copyrights registrations and
applications therefor, and all other rights corresponding thereto throughout the
world; (iv) all industrial designs and any registrations and applications
therefor throughout the world; (v) all trade names, logos, common law trademarks
and service marks, trademark and service mark registrations and applications
therefor throughout the world; (vi) all databases and data collections and all
rights therein throughout the world; (vii) all moral and economic rights of
authors and inventors, however denominated, throughout the world; (viii) all Web
addresses, sites and domain names and numbers; and (ix) any similar or
equivalent rights to any of the foregoing anywhere in the world.

“Joinder Agreements” means the Joinder, Acknowledgement and Release Agreements
substantially in the form of Exhibit F to the Agreement.

“Joinder Holder” means each Effective Time Holder who has executed and delivered
a Joinder Agreement, Warrant Surrender Agreement or Option Termination Agreement
prior to the Closing.

“Key Employees” means the employees listed on Annex Schedule 11(k).

An individual shall be deemed to have “Knowledge” of a particular fact or other
matter if such individual is actually aware of such fact or other matter. The
Company shall be deemed to have “Knowledge” of a particular fact or other matter
if any individual identified on Exhibit G has Knowledge of such fact or other
matter or would have had Knowledge of such fact or other matter had such
individual made reasonable inquiry of such individual’s direct reports.

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority or any arbitrator or arbitration panel.

 

A-11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
supranational or other law, statute, constitution, treaty, principle of common
law, directive, resolution, ordinance, code, edict, writ, decree, rule,
regulation, judgment, ruling, guidance, injunction or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority, and any rule, regulation or
operating or technical standard or guidance issued, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
payment system in which any Acquired Company processes transactions.

“Letter of Transmittal” has the meaning set forth in Section 1.9(b) of this
Agreement.

“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

“made available to Parent” means (i) contained and accessible immediately prior
to the date of this Agreement in the virtual data room hosted by ShareFile
established by the Company in connection with the Merger to which Parent and its
designated Representatives had unrestricted access during such period or
(ii) provided directly to Parent or its Representatives.

“Material Adverse Effect” means any change, event, effect, claim, circumstance
or matter (each, an “Effect”) that (considered individually or together with all
other Effects) has, or would reasonably be expected to have, a material adverse
effect on the business, financial condition, assets, capitalization, business
operations, results of operations or financial performance of the Acquired
Companies, taken as a whole; provided, that, in no event shall any of the
following Effects be taken into account in the determination of whether there
has been, is or would reasonably be expected to be, a Material Adverse Effect:
(i) any Effect resulting from conditions generally affecting the industries in
which the Acquired Companies operate or from changes in general business,
financial, political, capital market or economic conditions; (ii) any Effect
arising in connection with any outbreak, continuation or escalation of any
military conflict, declared or undeclared war, armed hostilities, or acts of
foreign or domestic terrorism; (iii) any Effect arising in connection with any
hurricane, flood, tornado, earthquake or other natural disaster, or national or
international emergency; (iv) compliance with the terms of, or action or
omission required by, this Agreement, or otherwise taken with the consent of
Parent; (v) any breach by Parent or Merger Sub of this Agreement or the taking
of any action by Parent or any of Parent’s Affiliates; (vi) any changes or
developments in GAAP or Legal Requirements or in the enforcement or
interpretation thereof; (vii) any action required to be taken under applicable
Legal Requirements, including any actions taken or required to be taken by the
Company in order to obtain any approval or authorization for the consummation of
the Merger under applicable antitrust or competition Legal Requirements;
(viii) the announcement of this Agreement or the Merger, including the
announcement of the identity of Parent, or any communication by Parent or any of
its Affiliates regarding plans, proposals, expectations or projections with
respect to the Acquired Companies, contractual or otherwise, with its customers,
suppliers, distributors, partners, employees consultants or independent
contractors, including the failure to obtain new customers or retain existing
customers, disruptions in partnership or similar relationships, or loss of
employees, in each case, to the extent resulting from such announcement or
communications; or (ix) any failure by any Acquired Company to meet any internal
or external projections, budgets, forecasts, or estimates in respect of revenue,
profitability, cash flow or position, earnings or other financial or

 

A-12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

operating metric for any period (but excluding, in each case, the underlying
causes of such failure except to the extent such underlying causes (A) would
otherwise be excepted from this definition or (B) relate solely to the
short-term performance of the Acquired Companies); provided, however, that, in
the case of clauses (i), (ii) and (iii) above, any such Effect shall be taken
into account in determining whether there has been, is or would reasonably be
expected to be, a Material Adverse Effect, if it has disproportionately impacted
the Acquired Companies (relative to other participants in the industries in
which the Acquired Companies operate), taken as a whole.

“Material Contracts” means each Acquired Company Contract

(a) which provides for indemnification of any officer, director, employee or
agent;

(b) relating to the merger, consolidation, reorganization or any similar
transaction involving or with respect to any of the Acquired Companies;

(c) relating to the acquisition, transfer, license, development or sharing of
any technology, Intellectual Property (including any joint development
agreement, technical collaboration agreement or similar agreement entered into
by any of the Acquired Companies) to or from any of the Acquired Companies,
other than any confidentiality agreements, consulting agreements, distribution
agreements, manufacturing agreements, clinical trial agreements, and license for
“shrink wrap” or similarly licensed software generally commercially available;

(d) relating to the acquisition, sale, spin-off or outsourcing of any Subsidiary
or business unit or operation of any of the Acquired Companies;

(e) creating or relating to any partnership, joint venture, strategic alliance
or any sharing of revenues, profits, losses, costs or Liabilities or similar
arrangement;

(f) imposing any restriction on the ability of any of the Acquired Companies:
(i) to compete with any other Person; (ii) to acquire any product or other asset
or any services from any other Person, to sell any product or other asset to or
perform any services for any other Person or to transact business or deal in any
other manner with any other Person; (iii) involving the grant of “most favored
nation” status to any Person or any exclusive rights to provide any service to
any Person; or (iv) to provide any services;

(g) (i) granting exclusive rights to license, market, sell or deliver any of the
products or services of the Acquired Companies; or (ii) otherwise requiring an
exclusive relationship between any Acquired Company and any other Person;

(h) creating or involving any referral or agency relationship, distribution
arrangement or franchise relationship;

(i) for the sale of any of the assets of any Acquired Company, other than in the
ordinary course of business, or for the grant to any Person of any preferential
rights to purchase any of the assets of any Acquired Company;

(j) involving any loan, guaranty, pledge, performance or completion bond or
indemnity or surety arrangement or otherwise relating to the incurrence,
assumption or guarantee of any Indebtedness by any Acquired Company or imposing
an Encumbrance on any of the assets of any Acquired Company;

 

A-13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(k) relating to any liquidation or dissolution of any Acquired Company;

(l) that contemplates or involves, other than employee agreements or employee
offer letters: (i) the payment or delivery of cash or other consideration by any
Acquired Company in an amount or having an annual value in excess of $100,000;
or (ii) the payment to or receipt by any Acquired Company of cash or other
consideration in an amount having an annual value in excess of $100,000;

(m) relating to the lease of any material equipment, fixtures or other tangible
assets;

(n) that was entered into outside the ordinary course of business of any of the
Acquired Companies or that is otherwise material to the Acquired Companies,
taken as a whole, along with all Contracts identified, or required to be
identified, in Schedules 2.3(d), 2.3(e), 2.10(a), 2.21(c), 2.21(d) or 2.21(f) of
the Disclosure Schedules.

“Merger” has the meaning set forth in the recitals to the Agreement.

“Merger Consideration” means: (a) the consideration that a Non-Dissenting
Stockholder is entitled to receive in exchange for such Non-Dissenting
Stockholder’s shares of Outstanding Capital Stock pursuant to Section 1.5 of
this Agreement; (b) the consideration that a holder of an Outstanding Warrant is
entitled to receive in exchange for such Outstanding Warrant pursuant to
Section 1.6(a) of this Agreement; and (c) the consideration of a holder of an
In-the-Money Option is entitled to receive in exchange for such In-the Money
Option pursuant to Section 1.7(a) of this Agreement.

“Merger Consideration Certificate” has the meaning set forth in
Section 1.3(b)(iv) of this Agreement.

“Merger Sub” has the meaning set forth in the introductory paragraph of this
Agreement.

“Net Indebtedness” means the aggregate amount of the Indebtedness less the
aggregate amount of the Cash and Cash Equivalents.

“Net Indebtedness Escrow Shortfall” has the meaning set forth in
Section 1.10(c)(ii) of this Agreement.

“Net Indebtedness Underpayment” has the meaning set forth in
Section 1.10(c)(iii) of this Agreement.

“Net Working Capital Amount” (which can be positive or negative) means: (A) the
sum of all of the assets of the Acquired Companies in the line item categories
of current assets identified on Annex Schedule 11(n) as of the close of business
on the day immediately preceding the Closing Date (excluding Tax assets and Cash
and Cash Equivalents, but including any restricted cash or depository balance
amounts which serve to collateralize credit cards or similar obligations); minus
(B) the sum of all of the liabilities of the Acquired Companies in the line item
categories of current liabilities identified on Annex Schedule 11(n) as of the
close of business on the day immediately preceding the Closing Date (excluding
Tax liabilities, any amount included in the Closing Net Indebtedness Amount and
Company Transaction Expenses), in each case as determined in accordance with
GAAP, using the policies, conventions, methodologies and procedures used by the
Company in preparing the Company Financial Statements. For illustrative purposes
only, attached as Annex Schedule 11(n) is a sample calculation of the Net
Working Capital Amount as of June 30, 2016 (as opposed to the Closing Date).

 

A-14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Non-Dissenting Stockholder” means each stockholder of the Company that does not
perfect such stockholder’s appraisal rights under the DGCL and is otherwise
entitled to receive consideration pursuant to Section 1.5 of this Agreement.

“OFAC” has the meaning set forth in Section 2.29(b)(i) of this Agreement.

“Option Information” means (a) the name of the holder of such Company Option;
(b) the total number of shares and class of Company Capital Stock that are
subject to such Company Option; (c) the date on which such Company Option was
issued and the term of such Company Option; and (d) the exercise price per share
of Company Common Stock purchasable under such Company Option.

“Option Per Share Consideration” means (A) the Per Share Amount minus (B) the
per share exercise price of an In-the-Money Option.

“Order” means any order, writ, subpoena, injunction, judgment, decree, ruling or
award of any arbitrator or any court or other Governmental Authority.

“Outstanding Capital Stock” means each share of Company Capital Stock issued and
outstanding immediately prior to the Effective Time.

“Outstanding Warrant” has the meaning set forth in Section 1.6(a) of this
Agreement.

“Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Parent Closing Balance Sheet” has the meaning set forth in Section 1.10(a) of
this Agreement.

“Parent Closing Certificate” has the meaning set forth in Section 8.6 of this
Agreement.

“Parent Closing Date Schedule” has the meaning set forth in Section 1.10(a) of
this Agreement.

“Parent Cure Period” has the meaning set forth in Section 9.1(e) of this
Agreement.

“Parent Indemnitees” means the following Persons: (a) Parent; (b) Parent’s
current and future Affiliates (including Merger Sub and, following the Merger,
the Surviving Corporation); (c) the respective Representatives of the Persons
referred to in clauses “(a)” and “(b)” above; and (d) the respective successors
and assigns of the Persons referred to in clauses “(a),” “(b)” and “(c)” above;
provided, however, that the Effective Time Holders shall not be deemed to be
“Parent Indemnitees.”

“Patents” means patents (including utility, utility model, plant and design
patents, and certificates of invention), patent applications (including
additions, provisional, national, regional and international applications, as
well as original, continuation, continuation-in-part, divisionals, continued
prosecution applications, reissues, and re-examination applications), patent or
invention disclosures, registrations, applications for registrations, all
patents, applications, documents and filings claiming priority to or serving as
a basis for priority thereof, and any term extension or other governmental
action which provides rights beyond the original expiration date of any of the
foregoing.

“Paying Agent” means JPMorgan Chase Bank, National Association.

“Paying Agent Agreement” means the payment agent agreement to be entered into
between the Surviving Corporation and the Paying Agent on the Closing Date,
substantially in the form of Exhibit H to this Agreement.

 

A-15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Payment Conditions” has the meaning set forth in Section 10.6(c) of this
Agreement.

“Payment Fund” has the meaning set forth in Section 1.9(a) of this Agreement.

“Payment Programs” means Medicare, TRICARE, Medicaid, Worker’s Compensation,
Blue Cross/Blue Shield plans, and all other health maintenance organizations,
preferred provider organizations, health benefit plans, health insurance plans,
and other third party reimbursement and payment programs, including the Acquired
Company Payment Programs.

“Payoff Letters” means: (a) one or more payoff letters and other evidence
regarding the discharge of Indebtedness of the Acquired Companies and
termination and release of Encumbrances related thereto, each dated no more than
ten (10) Business Days prior to the Closing Date, to (i) satisfy such
Indebtedness as of the Closing and (ii) terminate and release any Encumbrances
related thereto; and (b) an invoice from each advisor or other service provider
to any Acquired Company, dated no more than ten (10) Business Days prior to the
Closing Date, with respect to all unpaid Company Transaction Expenses estimated
to be due and payable to such advisor or other service provider, as the case may
be, as of the Closing Date.

“Permitted Encumbrances” means: (i) statutory liens with respect to the payment
of Taxes, in all cases which are not yet due or payable or being contested in
good faith by appropriate proceedings properly instituted and diligently
conducted; (ii) statutory liens of landlords, suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar
Encumbrances imposed by Legal Requirements created in the Ordinary Course of
Business the existence of which could not constitute a default or breach under
any of the Company’s Contracts for amounts that are not yet delinquent;
(iii) building, zoning, entitlement and other land use regulations imposed by
any Governmental Authority with jurisdiction over the Owned Real Property;
(iv) easements, conditions, covenants and restrictions that are of record with
respect to the Real Property that do not and shall not adversely affect the
value, use of current occupancy of the Real Property and (v) Encumbrances set
forth on Annex Schedule 11(p)(1).

“Per Share Amount” shall be determined by dividing: (A) an amount equal to the
Purchase Price plus the Aggregate Option Exercise Price less the Preferred
Liquidation Amount less the Adjustment Escrow Amount less the Initial Indemnity
Escrow Deposit less the Expense Fund by (B) the aggregate number of Fully
Diluted Shares of Company Capital Stock (but excluding all shares of Company
Preferred Stock that are designated as “Series D Preferred Stock” and shares of
Series D Preferred Stock subject to Company Warrants).

“Person” means any individual, Entity or Governmental Authority.

“Personal Data” means any information that can be used to specifically identify
a natural person (including but not limited to name, address, telephone number,
electronic mail address, social security number or other government-issued
number, bank account number or credit card number) and any special categories of
personal information regulated under or covered under any applicable Legal
Requirement.

“Post-Closing Date Transaction Bonuses” means those bonuses paid to employees of
the Acquired Companies pursuant to the Equity Transition Plan and that are
considered (i) Net Revenue Payments or Milestone Payments under the Equity
Transition Plan or (ii) Closing Payments under the Equity Transition Plan that
are subject to a delay in payment due to an escrow or purchase price adjustment.

“Post-Closing Representation” has the meaning set forth in Section 5.5(a) of
this Agreement.

 

A-16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Pre-Closing Period” has the meaning set forth in Section 4.1 of this Agreement.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on (and including) the
Closing Date.

“Preferred Liquidation Amount” means an amount equal to the sum of (A) the
number of shares of Series A Preferred Stock outstanding at the Effective Time
multiplied by $1.00 plus (B) the number of shares of Series B Preferred Stock
outstanding at the Effective Time multiplied by $1.04 plus (C) the number of
shares of Series C Preferred Stock outstanding at the Effective Time multiplied
by $2.74 plus (D) the number of shares of Series D Preferred Stock referred to
herein as Series D-1 Shares outstanding at the Effective Time multiplied by the
Series D-1 Hurdle Return plus (E) the number of shares of Series D Preferred
Stock referred to herein as Series D-2 Shares outstanding at the Effective Time
multiplied by the Series D-2 Hurdle Return.

“Premises” means any building, plant, improvement or structure located on the
Real Property.

“Privileged Materials” has the meaning set forth in Section 5.5(c) of this
Agreement.

“Primary Care Providers” has the meaning set forth in Section 1.11(a) of this
Agreement.

“Pro Rata Share” for each Effective Time Holder shall be determined by dividing:
(A) the number of Fully Diluted Shares of Company Capital Stock held by such
Effective Time Holder; by (B) the total number of Fully Diluted Shares of
Company Capital Stock outstanding at the Effective Time.

“Prohibited Person” has the meaning set forth in Section 2.29(b)(i) of this
Agreement.

“Properties” means the leasehold properties held or occupied by the Acquired
Companies.

“Publicly Available Software” means each of (i) any software that contains, or
is derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software (e.g., GNU General Public
License, Apache Software License, MIT License), or pursuant to similar licensing
and distribution models and (ii) any software that requires as a condition of
use, modification, hosting, and/or distribution of such software, or of other
software used or developed with, incorporated into, derived from, or distributed
with such software, that such software or other software (A) be disclosed or
distributed in source code form; (B) be licensed for the purpose of making
derivative works; (C) be redistributed, hosted or otherwise made available at no
or minimal charge; or (D) be licensed, sold or otherwise made available on terms
that (x) limit in any manner the ability to charge license fees or otherwise
seek compensation in connection with marketing, licensing or distribution of
such software or other software or (y) grant the right to decompile,
disassemble, reverse engineer or otherwise derive the source code or underlying
structure of such software or other software.

“Purchase Price” shall be: (A) $225,000,000, minus (B) the Estimated Closing Net
Indebtedness Amount; minus (C) the aggregate amount of all Company Transaction
Expenses; minus (D) the amount, if any, by which the Targeted Net Working
Capital Amount exceeds the Estimated Net Working Capital Amount plus (E) the
amount, if any, by which the Estimated Net Working Capital Amount exceeds the
Targeted Net Working Capital Amount.

“Registered Intellectual Property” means all United States, international and
foreign: (i) registered Patents; (ii) registered trademarks, service marks,
applications to register trademarks, applications to register service marks,
intent-to-use applications, or other registrations or applications related to
trademarks; (iii) registered copyrights and applications for copyright
registration; (iv) domain

 

A-17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

name registrations and Internet number assignments; and (v) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued, filed with, or recorded by any
Governmental Authority.

“Regulatory Approvals” means any approvals, clearances, licenses, Governmental
Authorizations, applications, registrations or authorizations approved by or
submitted to any Governmental Authority in connection with the business of any
of the Acquired Companies, including Regulatory Authorizations and Acquired
Company Regulatory Filings.

“Related Party” means: (a) each stockholder who holds more than five percent
(5%) of an Acquired Company (other than, with respect to any Subsidiary of the
Company, the Company); (b) each individual who is an officer or director of any
of the Acquired Companies; (c) each member of the immediate family of each of
the individuals referred to in clauses “(a),” and “(b)” above; and (d) any trust
or other Entity (other than the Company) in which any one of the Persons
referred to in clauses “(a),” “(b)” and “(c)” above holds (or in which more than
one of such Persons collectively hold), beneficially or otherwise, a material
voting, proprietary or equity interest.

“Representatives” means officers, directors, employees, agents, consultants,
attorneys, accountants, advisors and other representatives of a Person.

“Required Merger Stockholder Vote” has the meaning set forth in Section 2.30 of
this Agreement.

“Review Period” has the meaning set forth in Section 1.10(b)(i) of this
Agreement.

“Section 280G” means Section 280G of the Code and the Treasury Regulations and
related guidance promulgated thereunder.

“Section 280G Payments” has the meaning set forth in Section 5.2(b) of this
Agreement.

“Securityholders’ Agent” has the meaning set forth in Section 11.1(a) of this
Agreement.

“Series D-1 Share” means a share of Company Preferred Stock designated as
“Series D Preferred Stock” and issued pursuant to that certain Series D
Preferred Stock Purchase Agreement, dated as of December 19, 2014.

“Series D-2 Share” means a share of Company Preferred Stock designated as
“Series D Preferred Stock” and issued pursuant to that certain Series D
Preferred Stock Purchase Agreement (Series D Extension), dated as of
December 15, 2015.

“Specified Privileges” has the meaning set forth in Section 5.5(b) of this
Agreement.

“Specified Representations” means (a) the representations and warranties set
forth in Sections 2.1 (Organizational Matters), 2.3 (Capital Structure), 2.4
(Authority; Binding Nature of Agreement; Inapplicability of Anti-takeover
Statutes), 2.20 (Tax Matters), and 2.31 (Brokers) of this Agreement; and (b) the
representations, warranties, certifications and other statements and information
set forth in the Merger Consideration Certificate.

“Stockholder” means a holder of Company Capital Stock.

 

A-18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.

“Study” has the meaning set forth in Section 1.11(b) of this Agreement.

An Entity shall be deemed to be a “Subsidiary” of another Person if such Person
directly or indirectly owns or purports to own, beneficially or of record:
(a) an amount of voting securities of or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body; or (b) at least fifty
percent (50%) of the outstanding equity, voting, beneficial or financial
interests in such Entity.

“Surviving Corporation” has the meaning set forth in Section 1.1 of this
Agreement.

“Targeted Net Working Capital Amount” means an amount equal to negative
$1,634,382.

“Tax” (and, with correlative meaning, “Taxes”) means: (i) any federal, state,
local or foreign net income, gross income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, medical device,
franchise, employment, payroll, withholding on amounts paid to or by any Person,
alternative or add-on minimum, ad valorem, value-added, transfer, stamp, or
environmental tax, escheat payments or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or penalty, addition to tax or additional amount imposed by any
Governmental Authority.

“Tax Authority” means any Governmental Authority, having or purporting to
exercise jurisdiction with respect to any Tax.

“Tax Return” means any return, report or similar statement filed or required to
be filed with respect to any Tax (including any attached schedules or other
attachment thereto and any amendment thereof), including any information return,
claim for refund, amended return or declaration of estimated Tax.

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement providing for the allocation or payment of Tax Liabilities or for
Tax benefits between or among members of any group of corporations that files,
will file, or has filed Tax Returns on a combined, consolidated or unitary
basis.

“Third Party Claim” has the meaning set forth in Section 10.7(a) of this
Agreement.

“UK Bribery Act” has the meaning set forth in Section 2.29 of this Agreement.

“Unaudited Interim Balance Sheet” has the meaning set forth in Section 2.5(a) of
this Agreement.

“Warrant Information” means (A) the name of the holder of such Company Warrant;
(B) the class, series and total number of shares of Company Capital Stock that
are subject to such Company Warrant and the class, series and number of shares
of Company Capital Stock with respect to which such Company Warrant is
immediately exercisable; (C) the date on which such Company Warrant was issued
and the term of such Company Warrant; and (D) the exercise price per share of
Company Preferred Stock purchasable under such Company Warrant.

“Warrant Surrender Agreement” has the meaning set forth in Section 1.6(a) of
this Agreement.

 

A-19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Working Capital Escrow Shortfall” has the meaning set forth in
Section 1.10(c)(i) of this Agreement.

“Working Capital Shortfall” has the meaning set forth in Section 1.10(c)(i) of
this Agreement.

“Working Capital Surplus” has the meaning set forth in Section 1.10(c)(ii) of
this Agreement.

 

A-20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.